Exhibit 10.43

HOTEL PURCHASE AND SALE AGREEMENT

by and between

AHT RESIDENCE INN II LIMITED PARTNERSHIP

as Seller,

and

MRC I FUNDING CORPORATION

as Purchaser



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1.

  

DEFINITIONS

   1

SECTION 2.

  

PURCHASE-SALE; DUE DILIGENCE

   7  

2.1

   Purchase-Sale    7  

2.2

   The Hotel    7  

2.3

   Assignment of Contracts and Permits    9  

2.4

   Delivery of Due Diligence Documents    10  

2.5

   Description of Due Diligence Materials    10  

2.6

   Physical Inspection of Real Property    12  

2.7

   Inspection of Books and Records    12  

2.8

   Extension of Due Diligence Period    12  

2.9

   Termination    12  

2.10

   Title Matters    13  

2.11

   Environmental Reports    13

SECTION 3.

  

CLOSING; DEPOSIT

   14  

3.1

   Closing    14  

3.2

   Purchase Price    14  

3.3

   Deposit    14  

3.4

   Assumption of Liabilities; Retained Liabilities    15  

3.5

   Seller’s Closing Documents    15  

3.6

   Purchaser Closing Documents    16

SECTION 4.

  

CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE

   17  

4.1

   Representations and Warranties of Seller True    17  

4.2

   Seller’s Performance    17  

4.3

   Title to Real Property    17  

4.4

   Title to Other Property    17  

4.5

   Delivery of Closing Documents    17  

4.6

   Consents    17  

4.7

   Permits    17  

4.8

   No Bankruptcy    18

 

- i



--------------------------------------------------------------------------------

  4.9    Tenant Estoppel Certificates    18   4.10    No Litigation    18   4.11
   Violations    18   4.12    Absence of Changes    18   4.13    Condemnation   
18   4.14    No Bulk Sales Notice Required    18   4.15    Termination of
Management Agreement, Owner Agreement and Subordination Agreement    18
SECTION 5.   

CONDITIONS TO SELLER’S OBLIGATION TO CLOSE

   19   5.1    Representations and Warranties True    19   5.2    Purchaser’s
Performance    19 SECTION 6.   

REPRESENTATIONS AND WARRANTIES OF SELLER

   19   6.1    Representation and Warranties of Seller    19      (a)   
Organization of Seller    19      (b)    Authority of Seller    19      (c)   
No Conflict; Required Permits and Filings    20      (d)    FF&E    20      (e)
   Contracts    20      (f)    Leases    20      (g)    Compliance with Laws   
21      (h)    FIRPTA    21      (i)    Employees    21      (j)    Tax Returns
   21      (k)    Real Estate Taxes    21      (l)    Construction Contracts:
Mechanics’ Liens    21      (m)    Insurance    21      (n)    Condemnation   
21      (o)    Litigation    22      (p)    Environmental Matters    22      (q)
   No Unrecorded Liens, Covenants and Restrictions    22      (r)    Use    22  
   (s)    Bankruptcy    22      (t)    Permits    22

 

- ii -



--------------------------------------------------------------------------------

     (u)    Changes to Representations and Warranties    23      (v)    Seller’s
Representations Deemed Modified    23      (w)    OFAC    23      (x)   
Survival    23      (y)    Disclosure    24      (z)    Notice of Breach;
Seller’s Right To Cure    24   6.2    “AS-IS WHERE IS” CONDITION    24
SECTION 7.   

REPRESENTATIONS AND WARRANTIES OF PURCHASER

   24   7.1    Organization of Purchaser    24   7.2    Authority of Purchaser
   25   7.3    No Conflict; Required Filings and Consents    25   7.4   
Disclosure    25 SECTION 8.   

INTERIM OPERATION OF THE HOTEL

   25   8.1    Cooperation    25   8.2    Compliance with Laws and Permitted
Exceptions    25   8.3    Operation and Maintenance of Hotel    26   8.4   
Permits    26   8.5    Condemnation    26   8.6    Casualty    26   8.7   
Contracts; Business Decisions    27   8.8    No Additional Exceptions to Title
   27   8.9    Safety Deposit Boxes    27   8.10    Property of Guests and
Lessees    27 SECTION 9.   

ALLOCATIONS AND PRORATIONS; PURCHASE PRICE ADJUSTMENTS; CLOSING COSTS

   27   9.1    Revenue and Expense Allocations and Prorations    27   9.2   
Real Estate Taxes and Assessments    28      (a)    Proration of Taxes at
Closing    28      (b)    Post-Closing Supplemental Taxes    29      (c)   
Post-Closing Refunds of Taxes    29      (d)    Pending Tax Proceedings    29  
9.3    Other Taxes and Items    29   9.4    Asset and Liability Allocations   
30

 

- iii -



--------------------------------------------------------------------------------

  9.5    Reconciliation and Post-Closing Adjustments    31   9.6    Closing
Costs    32   9.7    Survival    33   9.8    Accounting Methods    33
SECTION 10.   

REMEDIES FOR PRE-CLOSING AND POST-CLOSING DEFAULTS

   33   10.1    Purchaser’s Remedies for Pre-Closing Default    33   10.2   
Seller’s Remedy for Pre-Closing Default    33   10.3    Survival of Purchaser’s
Claims    34   10.4    Survival of Seller’s Claims    34   10.5    Limitations
on Liability    34   10.6    Survival    35 SECTION 11.   

INDEMNIFICATION

   35   11.1    By Seller    35   11.2    By Purchaser    35   11.3    Holdback
Escrow Agreement    36 SECTION 12.   

MISCELLANEOUS

   36   12.1    Drafts not an Offer to Enter into a Legally Binding Contract   
36   12.2    Brokerage Commissions    36   12.3    Publicity    37   12.4   
Notices    37   12.5    Waivers, Etc    39   12.6    Assignment; Successors and
Assigns    39   12.7    Severability    39   12.8    Counterparts, Etc    40  
12.9    Governing Law; Jurisdiction; Waiver of Jury Trial    40   12.10   
Performance on Business Days    40   12.11    Attorneys’ Fees    40   12.12   
Relationship    40   12.13    Section and Other Headings    40   12.14   
Currency    40   12.15    Time of Essence    41   12.16    Incomplete Schedules
   41

 

- iv -



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits:    Exhibit A    Legal Description of Real Property Exhibit B    Form
of Special Warranty Deed Exhibit C    Form of Assignment and Assumption of
Contracts, Warranties and Guaranties and Other Intangible Property Exhibit D   
Form of Bill of Sale Exhibit E    Form of Tenant Letter Exhibit F    Form of
Tenant Estoppel Exhibit G    INTENTIONALLY OMITTED Exhibit H    Form of Holdback
Escrow Agreement Exhibit I    Assignment Agreement Exhibit J    Form of FIRPTA
Certificate Exhibit K-1    Form of Certificate as to Representations and
Warranties (Seller) Exhibit K-2    Form of Certificate as to Representations and
Warranties (Purchaser) Exhibit L    Title Commitment Schedules:   
Schedule 2.2(d)    Leases Schedule 2.2(f)    Warranties Schedule 2.2(i)    Marks
Schedule 6.1(d)    FF&E (leases and encumbrances) Schedule 6.1(e)    Contracts
Schedule 6.1(g)    Notices of Violation Schedule 6.1(o)    Litigation Schedule
6.1(t)    Permits

 

- v -



--------------------------------------------------------------------------------

HOTEL PURCHASE AND SALE AGREEMENT

THIS HOTEL PURCHASE AND SALE AGREEMENT (this “Agreement”) is made effective as
of September 27, 2006 (the “Effective Date”), by and between AHT RESIDENCE INN
II Limited Partnership, a Virginia limited partnership (“Seller”), and MRC I
Funding Corporation, a Delaware Corporation (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller is the owner of the Residence Inn by Marriott Las Vegas
–Convention Center located at 3225 Paradise Road Las Vegas, Nevada 89109, as
more particularly described in Section 2.2 (the “Hotel”); and

WHEREAS, Purchaser desires to buy and Seller desires to sell the Hotel, on the
terms and conditions herein set forth.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants of
the parties hereinafter expressed, it is hereby agreed as follows:

SECTION 1. DEFINITIONS.

Capitalized terms used in this Agreement and not defined elsewhere herein shall
have the meanings set forth below, in the Section of this Agreement referred to
below, or in such other document or agreement referred to below:

“Act of Bankruptcy” shall mean: (i) if a party hereto or any general partner
thereof shall (a) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or all of
or a substantial part of its property; (b) admit in writing its inability to pay
its debts as they become due; (c) make a general assignment for the benefit of
its creditors; (d) file a voluntary petition or commence a voluntary case or
proceeding under any Applicable Bankruptcy Law; (e) be adjudicated a bankrupt or
insolvent; (f) file a petition seeking to take advantage of any other law
relating to bankruptcy, insolvency, reorganization, winding-up or composition or
adjustment of debts; (g) fail to controvert in a timely and appropriate manner,
or acquiesce in writing to, any petition filed against it in an involuntary case
or proceeding under any Applicable Bankruptcy Law; or (h) take any corporate or
partnership action for the purpose of effecting any of the foregoing; or (ii) if
the proceeding or case shall be commenced, without the application or consent of
a party hereto or any general partner thereof in any court of competent
jurisdiction seeking (1) the liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of debts, of such party or
general partner; (2) the appointment of a receiver, custodian, trustee or
liquidator for such party or general partner or all or any substantial part of
its assets; or (3) other similar relief under any law relating to bankruptcy,
insolvency, reorganization, winding-up or composition or adjustment of debts,
and such proceeding or case shall continue undismissed; or (iii) an order
(including an order for relief entered in an involuntary case under any
Applicable Bankruptcy Law, judgment or decree approving or ordering any of the
foregoing shall be entered and continue unstayed and in effect, for a period of
sixty (60) consecutive days.



--------------------------------------------------------------------------------

“Actual Knowledge” shall have the meaning given such term in Section 6.1(v).

“Affiliate” shall mean any Person owned by, under common control with or
controlled, directly or indirectly, by another Person. For the purposes of this
Agreement, an “Affiliate” shall also mean and include a parent Entity, or the
Person which controls (directly or indirectly) another Person.

“Affiliated Party Lease” shall mean the lease between Seller, as lessor, and
AHM, as lessee.

“Agreement” shall mean this Hotel Purchase and Sale Agreement, together with all
Exhibits and Schedules attached hereto, as it and they may be amended from time
to time as herein provided.

“AHM” shall mean AHM Res II Limited Partnership, a Virginia limited partnership.

“Applicable Bankruptcy Law” shall mean Title 11 of the United States Code, 11
U.S.C.§§101, et seq. as amended and as now or hereafter in effect of the U.S.
Bankruptcy Code (as now or hereafter in effect).

“Applicable Laws” shall mean any and all presently existing and future judicial
decisions, statutes, rulings, rules, regulations, permits, certificates,
requirements or ordinances of any Governmental Authority applicable to the
Hotel, the Seller, the Manager, or the Purchaser, as the case may be.

“Assumed Liabilities” shall have the meaning given such term in Section 3.4(a).

“Available Due Diligence Materials” shall have the meaning given such term in
Section 2.4.

“Bookings” means the contracts or reservations for the use of guest rooms,
banquet facilities, restaurants, meeting rooms or other facilities within the
Hotel, if any, that may be reserved for use by third parties.

“Books and Records” means all books, records, ledgers, files, information, data,
inventory records, sales literature, catalogues, advertising and promotional
materials, payroll and personnel records, and other written materials to the
extent relating to the ownership or operation of the Hotel, including without
limitation, (a) books and records relating to taxes (other than federal, state
and local income and franchise taxes) which are payable in connection with the
ownership or operation of the Hotel, including without limitation, accounting
and tax records and information pertaining to events occurring in connection
with the ownership or operation of the Hotel prior to the Closing Date,
(b) surveys, grading plans, topographical maps, architectural and structural
drawings and engineering, soils, seismic, geologic and architectural reports,
studies and tests relating to the Hotel, and (c) books and records required to
be retained by the Purchaser or its manager after the Closing Date pursuant to
obligations imposed by Applicable Law.

 

- 2 -



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which banking institutions in the State of New York are authorized by law or
executive action to close.

“Claims” shall have the meaning given such term in Section 10.3.

“Claim Notice” shall have the meaning given such term in Section 10.3.

“Closing” shall have the meaning given such term in Section 3.1.

“Closing Date” shall have the meaning given such term in Section 3.1.

“Code” shall mean Internal Revenue Code of 1986, as it may be amended from time
to time.

“Condemnation Notice” shall have the meaning given such term in Section 8.5

“Contracts” shall mean, collectively, all written or oral equipment leases
(including leases with respect to any items of FF&E that are not owned by
Seller), building service agreements, agreements for advertising, billboards or
similar matters or any other agreements relating to the ownership, development
or operation of the Hotel (excluding purchase orders entered into in the
ordinary course of business), which Contracts are listed on Schedule 6.1(e)
attached hereto.

“Cut Off Time” shall have the meaning given such term in Section 9.1(a).

“Deposit” shall mean a cash payment in escrow to the Escrow Agent in the amount
of $1,000,000.

“Due Diligence Materials” shall have the meaning given such term in Section 2.5.

“Due Diligence Materials Notice” shall have the meaning given such term in
Section 2.4.

“Due Diligence Period” shall mean the period commencing on the Effective Date
and ending at 5:00 p.m. eastern time on November 27, 2006.

“Effective Date” shall have the meaning set forth in the preamble.

“Entity” shall mean any corporation, general or limited partnership, limited
liability company, partnership, stock company or association, joint venture,
company, trust, bank, trust company, land trust, business trust, cooperative,
any government or agency or political subdivision thereof or any other entity.

“Environmental Law” shall mean any federal, state or local law, ordinance, rule,
regulation, requirement, guideline, code, resolution, order or decree (including
consent decrees and administrative orders) in effect on the date of this
Agreement which regulates the use, generation, handling, storage, treatment,
transportation, decontamination, clean-up, removal, encapsulation, enclosure,
abatement or disposal of any Hazardous Material, including the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section

 

- 3 -



--------------------------------------------------------------------------------

9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C. Sections
6901, et seq., the Toxic Substance Control Act, 15 U.S.C. Sections 2601, et
seq., the Clean Water Act, 33 U.S.C. Sections 1251 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C, Section 1802, their state analogues, and
any other federal, state or local statute, law, ordinance, resolution, code,
rule, regulation, order or decree regulating, relating to, or imposing liability
or standards of conduct concerning any Hazardous Material.

“Escrow Agent” shall mean First American Title Insurance Company or such other
escrow agent as shall have been approved by Purchaser and Seller.

“Feasibility Notice” shall have the meaning given such term in Section 2.9.

“FF&E” shall have the meaning given such term in Section 2.2(c).

“FF&E Reserve Account” shall mean a reserve account with a bank or similar
financial institution to cover costs of repairs, replacements, renewals,
additions, routine expenditures, capital expenditures and any other similar
expenditures necessary for the maintenance and operation of the Hotel.

“GAAP” means Generally Accepted Accounting Principles as adopted by the American
Institute of Certified Public Accountants.

“Governmental Authority” shall mean any federal, state, county or municipal
government, or political subdivision thereof, any governmental agency,
authority, board, bureau, commission, department, instrumentality, or public
body, or any court or administrative tribunal.

“Hazardous Materials” shall mean any flammable, explosive, radioactive or
reactive materials, any asbestos (whether friable or non-friable), any
pollutants, contaminants or other hazardous, dangerous or toxic chemicals,
materials or substances, any petroleum products or substances or compounds
containing petroleum products, including gasoline, diesel fuel and oil, any
polychlorinated biphenyls or substances or compounds containing polychlorinated
biphenyls, and any other material or substance defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic materials,”
“contamination,” and/or “pollution” within the meaning of any Environmental Law.

“Holdback Escrow Agreement” shall have the meaning given such term in
Section 11.3.

“Hotel” shall have the meaning as set forth in the preamble of this Agreement.

“Immaterial Taking” shall mean a taking of any portion of the land or
Improvements constituting a portion of the Real Property that would cost less
than One Million Dollars ($1,000,000) to rebuild the Improvements as nearly as
possible to the same (but not less than) economic unit as it represented prior
to the taking, and does not materially adversely affect access to the
Improvements.

“Improvements” shall have the meaning given such term in Section 2.2(b).

“Intellectual Property” shall have the meaning given such term in
Section 2.2(i).

 

- 4 -



--------------------------------------------------------------------------------

“Inventories” shall mean “Inventories” as defined by GAAP such as, but not
limited to, provisions in storerooms, refrigerators, pantries and kitchens;
medical supplies; other merchandise intended for sale; fuel; mechanical
supplies; stationery; and other expensed supplies and similar items.

“Leases” shall have the meaning given such term in Section 2.2(d).

“Liquor License” shall have the meaning given such term in Section 4.7.

“Litigation” shall have the meaning given such term in Section 6.1(o).

“Lockout Expiration Date” shall have the meaning given such term in the
Promissory Note.

“Management Agreement” shall mean the Amended and Restated Management Agreement,
dated August 28, 2002 between Manager and Seller, as amended and as may be
further amended by Seller and Manager after the Effective Date.

“Manager” shall mean Residence Inn by Marriott, Inc. a Delaware corporation.

“Marks” shall have the meaning given such term in Section 2.2(i).

“Marriott” shall mean Marriott International, Inc., a Delaware corporation.

“Marriott Residence Inn” shall mean Marriott Residence Inn II Limited
Partnership, a Delaware limited partnership

“Material Contracts” shall have the meaning given such term in Section 6.1(e).

“Monetary Objections” shall have the meaning given such term in Section 2.10(b).

“Non-Performing Party” shall have the meaning given such term in Section 10.5.

“Owner Agreement” shall mean that certain Owner Agreement by and between
Manager, AHM, and Marriott Residence Inn, dated as of August 28, 2002, as
amended by that certain First Amendment to Owner Agreement by and between
Marriott Residence Inn, AHM, Seller, AHT Carolina Limited Partnership, a
Virginia limited partnership and Manager, dated as of November 10, 2004.

“Permits” shall have the meaning given such term in Section 6.1(t).

“Permitted Exceptions” shall mean: (a) the items set forth in Schedule B Section
Two of the Title Commitment; (b) liens for taxes, assessments and governmental
charges with respect to the Hotel not yet due and payable or due and payable but
not yet delinquent; (c) applicable zoning regulations and ordinances and other
governmental laws, ordinances and regulations; and (d) the Leases.

“Permitted Investment” shall mean any prime commercial paper, banker’s
acceptances or certificates of deposit in a commercial bank approved by
Purchaser, in each case having maturity

 

- 5 -



--------------------------------------------------------------------------------

of not more than 30 days (or, if earlier, five (5) days prior to the Closing
Date), obligations of the United States Government having maturity of not more
than 30 days (or, if earlier, five (5) days prior to the Closing Date), or one
or more mutual funds which invest their assets primarily in investments of the
type described above, or one or more interest-bearing accounts in a commercial
bank approved by Purchaser.

“Person” shall mean any natural person or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so admits.

“Promissory Note” shall mean that certain Promissory Note in the original
principal amount of $20,625,000 made by Seller to Wachovia on November 10, 2004.

“Purchase Price” shall mean Sixty-Five Million and no/100 Dollars
($65,000,000.00) which is the amount to be paid by Purchaser to Seller for the
Hotel. The Purchase Price also shall be subject to adjustments, credits and
prorations as provided in Section 9.

“Purchaser” shall have the meaning given such term in the preamble.

“Purchaser Knowledge Party” shall have the meaning given such term in
Section 6.1(v).

“Real Property” shall have the meaning given such term in Section 2.2(a).

“Receivables” shall have the meaning given such term in Section 2.2(o).

“Representatives” shall mean an Entity’s respective officers, directors,
partners, members, trustees, shareholders, controlling persons, employees,
agents, advisors, attorneys, potential lenders, Affiliates or representatives.

“Retained Liabilities” shall have the meaning given such term in Section 3.4(b).

“Seller” shall have the meaning given such term in the preamble to this
Agreement.

“Settlement Statement” has the meaning given such term in Section 9.1(a).

“Standard Exceptions” shall mean general exceptions for survey matters,
unrecorded easements, mechanics’ liens, unrecorded liens for taxes and
assessments and rights of parties in possession.

“Subordination Agreement” shall mean that certain Subordination,
Non-Disturbance, Attornment and Recognition Agreement, dated as of November 10,
2004, by and among Wachovia Bank National Association, a national association,
Seller, AHM and Manager

“Survey” shall have the meaning given such term in Section 2.10(a).

“Survival Date” shall have the meaning given such term in Section 10.3.

“Tax” shall mean any and all taxes, charges, fees, levies, assessments, duties
or other amounts payable to any taxing authority or agency, including, without
limitation, (i) income, franchise, profits, gross receipts, minimum, alternative
minimum, estimated, ad valorem, value

 

- 6 -



--------------------------------------------------------------------------------

added, sales, use, service, real or personal property, net equity, capital
stock, license, payroll, withholding, disability, employment, social security,
workers compensation, unemployment compensation, utility, severance, excise,
stamp, windfall profits, transfer and gains taxes, (ii) customs, duties,
imposts, charges, levies or other similar assessments of any kind, and
(iii) interest, penalties and additions to tax imposed with respect thereto.

“Termination Notice” have the meaning given such term in Section 2.9.

“Title Commitment” shall have the meaning given such term in Section 2.10(a).

“Title Company” shall mean First American Title Insurance Company or such other
title insurance company as shall have been approved by Purchaser and Seller.

“Title Notice” shall have the meaning given such term in Section 2.10(a).

“Title Objection Date” shall have the meaning given such term in Section
2.10(a).

“Title Policy” shall have the meaning given such term in Section 4.3.

“Transfer Taxes” have the meaning given such term in Section 9.6.

“Wachovia” shall mean Wachovia Bank, National Association.

SECTION 2. PURCHASE-SALE; DUE DILIGENCE.

2.1 Purchase-Sale. Purchaser hereby agrees to purchase from Seller and Seller
hereby agrees to sell to Purchaser, the Hotel for the Purchase Price, subject to
and in accordance with the terms and conditions of this Agreement.

2.2 The Hotel. The Hotel consists of the following:

(a) the real property described on Exhibit A attached hereto, together with all
easements, rights of way, privileges, licenses and appurtenances which Seller
may now own or hereafter acquire with respect thereto (the “Real Property”),
together with all right, title and interest of Seller in and to any land lying
in the bed of any highway, street, road, or avenue, open or proposed, public or
private, including vaults, if any and any strips and gores in front of or
abutting or adjoining the Hotel;

(b) all buildings, fixtures, walls, fences, landscaping and other structures and
improvements situated on, affixed or appurtenant to the Real Property,
including, but not limited to, all kitchen and support facilities, meeting and
conference rooms, swimming pool facilities, drainage system and facilities, air
ventilation and filtering systems and facilities and utility facilities and
connections for sanitary sewer, potable water, irrigation, electricity,
telephone, cable television and natural gas, if applicable (the “Improvements”);

(c) all of Seller’s right, title and interest in and to all appliances,
machinery, devices, fixtures, appurtenances, equipment, furniture, works of art,
furnishings and articles of

 

- 7 -



--------------------------------------------------------------------------------

tangible personal property of every kind and nature whatsoever owned or leased
by Seller and located in or at the Hotel or used in connection with the
ownership, operation or maintenance of the Real Property and the Improvements,
including, but not limited to: (i) all equipment, machinery, fixtures, and other
items of property, now or hereafter permanently affixed to or incorporated into
the Real Property and the Improvements, all of which, to the maximum extent
permitted by law, are hereby deemed by the parties hereto to constitute real
estate, together with all replacements, modifications, alterations and additions
thereto; (ii) all furniture, furnishings, movable walls or partitions, moveable
machinery, moveable equipment, computers or trade fixtures or other personal
property of any kind or description used in connection with the ownership, use,
occupancy or operation of the Hotel, wherever located, and all modifications,
replacements, alterations and additions to such personal property; (iii) all
supply items included with “Hotel and Equipment” under GAAP including, but not
limited to, linen, china, glassware, silver, uniforms and similar items, whether
used in connection with public space or in resident rooms; (iv) any vehicles,
whether leased or owned by Seller, and (v) all other tangible personal property
used in connection with the operation, ownership, or maintenance of the Hotel
(as such terms are customarily used and defined in the most broad and inclusive
sense) (collectively, the “FF&E”);

(d) all real estate leases, license agreements, concessionaire agreements,
franchises or other agreements and all modifications, renewals and amendments
thereto and third party guarantees thereof, which are described on Schedule
2.2(d), or are entered into after the Effective Date in accordance with
Section 8.7 entitling any Person to use or occupy space at the Hotel (the
“Leases”) and all rental and security deposits (together with accrued interest
thereon to the extent required by the Leases or Applicable Law), receivables,
and other monetary items payable on account of the Leases. The term “Leases” as
used in this Agreement shall specifically exclude (i) any occupancy by transient
hotel guests and Bookings in the ordinary course of business, and (ii) the
Affiliated Party Lease ;

(e) to the extent assignable, all of Seller’s rights under all Permits held by
Seller;

(f) all of Seller’s rights under any and all unexpired assignable warranties and
guaranties with respect to the Hotel and its assets, including, without
limitation, those listed on Schedule 2.2(f) (collectively, the “Warranties”);

(g) all Contracts;

(h) all Inventories or portions thereof owned by Seller and located in or at, or
used in connection with the ownership, operation or maintenance of, the Real
Property and the Improvements;

(i) all of Seller’s right, title and interest, if any, in and to (i) all
trademarks, service marks, logos and trade names used in connection with the
Hotel, including without limitation the names and Marks listed on Schedule
2.2(i) hereto (collectively the “Marks”), together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all trademarks or business or corporate names
confusingly similar thereto in relation to any goods or services, and all
applications, registrations, and

 

- 8 -



--------------------------------------------------------------------------------

renewals in connection therewith, (ii) all copyrightable works, all copyrights,
and applications, registrations, and renewals in connection therewith, (iii) all
trade secrets and business information relating to the Hotel (including ideas,
research and development, know-how, formulas, compositions, marketing processes
and techniques, technical data, designs, drawings, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(iv) all software used in connection with the ownership and operation of the
Hotel (including data, passwords, source codes and related documentation), and
(v) all copies and tangible embodiments thereof (in whatever form or medium)
(collectively, the “Intellectual Property”); and

(j) all Books and Records and Bookings;

(k) all of Seller’s rights in or to condemnation awards, insurance proceeds to
the extent they are applicable to the Hotel;

(l) all of Seller’s rights to any choses in action, claims, causes or rights of
action arising in connection with the Hotel;

(m) any and all of Seller’s goodwill and going concern value of the Hotel;

(n) all of Seller’s rights, title and interest in and to any and all development
rights, entitlements, site or development plans and governmental or
quasi-governmental approvals, licenses, permits, certificates and variances
benefiting, owned or caused to be prepared by or on behalf of Seller for or in
connection with any proposed new development on the Hotel or any part thereof or
redevelopment of the Hotel or any part thereof;

(o) all accounts receivable and trade accounts due Seller in connection with the
Hotel (the “Receivables”);

(p) the FF&E Reserve Account;.

(q) all cash on hands and on deposit in banks, cash equivalents and investment,
except for deposits held by third parties for utilities and Contracts;

(r) all other assets, rights, and property pertaining to the ownership and
operation of the Hotel, owned by Seller and located in or at, or used in
connection with the ownership, operation or maintenance of, the Hotel.

2.3 Assignment of Contracts and Permits.

(a) Notwithstanding anything to the contrary herein, to the extent any of the
Contracts pertain to real or personal property or hotel operations other than
the Hotel, then any assignment, transfer or conveyance thereof shall be partial
and shall serve to transfer and convey such Contracts only with respect to the
Hotel.

(b) Seller shall, on or prior to the Closing Date, terminate (or cause to be
terminated), without cost to Purchaser, each Contract (i) for which consent has
not been obtained from the counterparty thereto if necessary for assignment from
Seller to Purchaser on or prior to

 

- 9 -



--------------------------------------------------------------------------------

the Closing Date (to the extent consent is required), unless Purchaser
nonetheless elects to take an assignment thereof; or (ii) that Purchaser has not
expressly agreed to assume by written notice to Seller given on or prior to the
expiration of the Due Diligence Period, and Seller shall pay all termination
fees due in connection with such cancellation. At Closing, Seller shall deliver
to Purchaser copies of all notices of termination sent by Seller with respect to
any terminated Contracts.

2.4 Delivery of Due Diligence Documents. Seller, at its sole cost and expense,
has made available and shall continue to make available to Purchaser not later
than three (3) Business Days after the Effective Date, for inspection and
review, true, correct, complete and legible copies of all Due Diligence
Materials, to the extent such Due Diligence Materials are available, i.e., in
Seller’s or Manager’s possession or obtainable by Seller with reasonable efforts
(“Available Due Diligence Materials”). On or before the third (3rd) Business Day
after the Effective Date, Seller shall also deliver to Purchaser a notice (the
“Due Diligence Materials Notice”), (i) listing all Available Due Diligence
Materials delivered, and (ii) if Seller is unable to deliver all Due Diligence
Materials at that time, stating which Due Diligence Materials are not Available
Due Diligence Materials and are, therefore, not being delivered to Purchaser. If
any Due Diligence Materials are updated, Seller will also make promptly
available to Purchaser such updated Due Diligence Materials during the term of
this Agreement and shall notify Purchaser that such updated Due Diligence
Materials are so available.

2.5 Description of Due Diligence Materials. The due diligence materials (the
“Due Diligence Materials”) consist of the following items:

(a) The latest survey of the Real Property showing all improvements, rights of
way, easements, dedications and similar matters.

(b) All site plans for the Hotel.

(c) All architectural, mechanical, electrical and structural plans,
specifications and drawings relating to the improvements on the Hotel.

(d) All Licenses and all certificates of occupancy issued for the Hotel or any
tenants at the Hotel.

(e) Certificates of insurance for all casualty, liability and other insurance
policies currently in effect with respect to the Hotel.

(f) All assessments and bills for real estate and any other taxes affecting the
Hotel, and for special assessments affecting the Real Property, for the
preceding three (3) full tax years, together with a summary of any contested tax
assessments affecting the Real Property during such three-year period and copies
of any income and expense statements filed with any Governmental Authorities
having jurisdiction for such three (3)-year period.

(g) All Leases, including all amendments and modifications thereto, all
assignments thereof and subleases, if any, and any other agreements between
Seller, or an Affiliate of Seller, and a tenant, or an Affiliate of a tenant.

 

- 10 -



--------------------------------------------------------------------------------

(h) All Contracts.

(i) The most recent owner’s title insurance policy issued in connection with the
Real Property and all amendments, endorsements and exhibits thereto, including
copies of all easements, covenants, restrictions, rights of way or
cross-easements and other similar agreements relating to, or which affect, the
Real Property.

(j) A list of all outstanding judgments relating to the Hotel or the Seller,
including suits for non-payment of rent or for the purpose of tenant eviction.

(k) All engineering, architectural, physical inspection, property condition
assessment, maintenance, geological, traffic and environmental report, studies,
notices and information related to the Real Property, including those relating
to the presence (or absence) of Hazardous Materials.

(l) All zoning variances, permits, authorizations, approvals, development
agreements, and any correspondence with any Governmental Authorities regarding
the Hotel;

(m) All business and professional license/tax returns filed by Seller for the
last two (2) fiscal years and copies of any correspondence from Governmental
Authorities related to such returns, and a summary of any contested tax
assessments.

(n) All warranties and guarantees related to the Hotel which are currently in
effect.

(o) A list of proposed leases/renewals/expansions being negotiated by Seller,
showing proposed effective/expiration dates, rental rates, expense stops, rent
concessions or abatements, tenant improvements and expected completion dates,
escalation provisions, common area maintenance charges, tax, insurance and
maintenance charges to be reimbursed by the proposed tenant, and options to
extend or expand to be granted to such proposed tenant.

(p) Payment history for each tenant for the twelve (12) months prior to the date
of this Agreement.

(q) Balance sheets and income statements of Seller for calendar years 2004 and
2005, and for the period from January 1, 2006 through the most recent date as of
which Seller’s financial statements are available. Audited financial statements
shall be provided if they are available.

(r) Copies of the actual utility bills for all utilities serving the Hotel for
the twelve (12) months prior to the date hereof.

(s) Any appraisals.

(t) A list of outstanding gift certificates or vouchers that can be redeemed at
the Hotel after the Closing.

 

- 11 -



--------------------------------------------------------------------------------

(u) Such other documents or data as Purchaser may reasonably request, to be
delivered at a later date as mutually agreed.

2.6 Physical Inspection of Real Property. Seller agrees that Purchaser shall
have the right, at its own risk, cost and expense, to enter upon the Real
Property at any time or times prior to the Closing Date after reasonable advance
notice, for purposes of interviewing tenants and conducting such surveys and
environmental and engineering tests, including inspections, investigations and
studies, as Purchaser deems necessary or desirable to evaluate the Hotel. In
addition, Purchaser may conduct such architectural, engineering, environmental,
economic and other studies of the Real Property as Purchaser may deem desirable;
provided, however, that (i) Purchaser shall provide Seller at least forty-eight
(48) hours’ notice in advance of its entry upon the Real Property for purposes
other than visual inspections; and (ii) Purchaser may not conduct invasive
testing of the Property without Seller’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed. No advance notice
shall be required for visual inspections. Purchaser’s access to the Real
Property shall be subject to the rights of tenants under their Leases. Purchaser
shall use commercially reasonable efforts to minimize disruption to any tenants
in conducting its inspections, tests and studies. Purchaser shall indemnify and
hold harmless Seller from and against (i) all physical damage to the Real
Property caused by its tests and investigations and (ii) all loss, liability or
damage suffered or incurred by Seller arising out of or resulting from injury or
death to individuals or damage to property sustained on the Real Property and
caused by the tests and investigations conducted by, or at the direction of,
Purchaser. Purchaser’s obligations to indemnify Seller pursuant to this Section
shall survive the termination of this Agreement. Seller shall reasonably
cooperate with Purchaser with respect to Purchaser’s due diligence activities
and shall allow Purchaser and its employees, agents, consultants, accountants,
attorneys and advisors full and complete access to all information relating to
the Property.

2.7 Inspection of Books and Records. Between the Effective Date and the Closing
Date, Purchaser shall have the right to inspect all Books and Records and other
documents in the possession or control of Seller and its agents which pertain to
the construction, ownership, use, operation, occupancy, maintenance, operation
or leasing of the Hotel. Seller shall allow such inspections to be conducted
during normal business hours upon at least twenty-four (24) hour advance notice
to Seller and shall make the Books and Records available to Purchaser at the
Real Property or at Seller’s (or Seller’s agent’s) office.

2.8 Extension of Due Diligence Period. If Seller fails to deliver all Available
Due Diligence Materials to Purchaser (or fails to deliver the Due Diligence
Materials Notice) by the expiration of three (3) Business Days after the
Effective Date, the Due Diligence Period shall be extended, at the sole option
of the Purchaser, on a day-for-day basis by the number of calendar days elapsing
between the end of such three (3)-Business Day period and the earliest day on
which all Available Due Diligence Materials (or a notice that certain Due
Diligence Materials are not Available Due Diligence Materials) have been
delivered to Purchaser.

2.9 Termination. This Agreement shall automatically terminate at the end of the
Due Diligence Period unless, on or before the last day of the Due Diligence
Period Purchaser gives Seller written notification (the “Feasibility Notice”)
that Purchaser elects to consummate the purchase of the Hotel in accordance with
the terms of this Agreement. Purchaser shall also have

 

- 12 -



--------------------------------------------------------------------------------

the right to terminate this Agreement by notice given to Seller at any time
before the end of the Due Diligence Period (the “Termination Notice”). Purchaser
shall have the absolute right, in its sole and absolute discretion, to determine
whether to give the Termination Notice or the Feasibility Notice. If the
Feasibility Notice is not timely given or if Termination Notice is given,
Purchaser or Seller, or both, shall so notify the Escrow Agent, the Escrow Agent
shall promptly return the Deposit to Purchaser, and, except as otherwise
provided in this Section, no party shall have any further liability to any other
party under this Agreement.

2.10 Title Matters.

(a) Attached hereto as Exhibit L is a title insurance commitment (the “Title
Commitment” issued by the Title Company to Purchaser pursuant to which the Title
Company has agreed to issue to Purchaser at Closing a title insurance policy in
the amount of the Purchase Price (the “Title Policy”). Purchaser has also
received a copy of an ALTA/ACSM Land Title Survey of the Real Property dated
July 10, 2006 and prepared by Poggemeyer Design Group to which reference is made
in the Title Commitment. Seller agrees that on or prior to the Closing Date
Seller shall comply with the provisions of paragraphs E, H, K and R of Schedule
B Section One of the Title Commitment.

(b) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, Seller shall be obligated, at its sole cost and expense, to cure or
satisfy all Monetary Objections at or prior to Closing, and Seller may use the
proceeds of the Purchase Price at Closing for such purpose. For purposes of this
Agreement, the term “Monetary Objections” means: (a) any mortgage, deed to
secure debt, deed of trust or similar security instrument encumbering all or any
part of the Hotel, (b) mechanics’, materialman’s or similar lien, (c) the lien
of ad valorem real or personal property taxes, assessments and governmental
charges affecting all or any portion of the Hotel which are delinquent, (d) any
judgment of record against Seller in the county or other applicable jurisdiction
in which the Hotel is located, (e) the claim of lien in the amount of $84,654.90
filed by the County of Clark, Nevada, with respect to transfer taxes in
connection with the transfer of the Real Property to Seller by the previous
owner, and (f) any monetary liens or encumbrances other than those described in
the foregoing items (a) through (e), voluntarily created or suffered by Seller
affecting title to the Hotel. Notwithstanding the foregoing, Seller shall not be
obligated to cure or satisfy all Monetary Objections set forth in clauses (b),
(d) and (f) in excess of $300,000 in the aggregate. For the avoidance of doubt,
the foregoing $300,000 cap shall not operate to make any monetary lien or
encumbrance set forth in clauses (b), (d) and (f) a Permitted Exception; if any
such monetary lien or encumbrance would be a Monetary Objection but for the fact
that the aggregate liquidated amount of some or all other monetary liens or
encumbrances affecting title to the Hotel (other than those described in clause
(a), (c) and (e) above, which shall be Monetary Objections regardless of their
individual or aggregate liquidated amounts) is equal to or greater than
$300,000, such monetary lien or encumbrance shall become a Permitted Exception
only if it is disclosed in the Title Commitment and Purchaser fails to object to
it in the Title Notice on or before the Title Objection Date, as provided in
subsection (a) above.

2.11 Environmental Reports. During the Due Diligence Period, Purchaser may
obtain, at Purchaser’s sole cost and expense, a Phase I environmental report
with respect to the Hotel and, upon prior notice to Seller and approval by
Seller, which approval shall not be unreasonably withheld or delayed, a Phase II
environmental report with respect to the Hotel.

 

- 13 -



--------------------------------------------------------------------------------

SECTION 3. CLOSING; DEPOSIT.

3.1 Closing. Seller has informed Purchaser that the Lockout Expiration Date is
currently March 30, 2007. The purchase and sale of the Hotel and the other
transactions contemplated hereby (the “Closing”) shall be consummated on
March 31, 2007; provided, however, that Seller and Purchaser shall each use
commercially reasonable efforts to consummate the Closing on an earlier date. As
part of such cooperation, Seller shall use commercially reasonable efforts to
obtain a waiver from Wachovia or an amendment to the Promissory Note (and to any
other applicable agreements) enabling Seller to close prior to March 31, 2007
without violating Seller’s representations and warranties contained below in
Section 6.1(c)(i). If the Closing can be consummated earlier than March 31,
2007, the parties shall agree on an earlier closing date and shall incorporate
such agreement by written amendment to this Agreement. The “Closing Date” is the
date on which the Closing actually occurs. The Closing shall be held at the
offices of Arent Fox PLLC, 1050 Connecticut Avenue, NW, Washington, DC 20036 or
at such other location as Seller and Purchaser may agree.

3.2 Purchase Price.

(a) At Closing, Purchaser shall pay to or for the account of Seller the Purchase
Price, subject to adjustments, credits and prorations as provided in Section 9.

(b) Not later than five (5) Business Days prior to the Closing Date, the parties
shall agree on an allocation of the Purchase Price among the Real Property, the
Improvements, and the other assets which constitute the Hotel. Such allocation
shall be binding on Purchaser and Seller for all purposes including the
reporting of gain or loss and determination of basis for income tax purposes,
and each of the parties hereto agrees that it or they will file a statement
setting forth such allocation with its or their federal income tax returns and
will also file such further information or take such further actions as may be
necessary to comply with any applicable Treasury Regulations.

3.3 Deposit. Purchaser shall deposit as earnest money in escrow the Deposit in
the form of a good check payable to the order of, or a wire transfer of federal
funds to, the Escrow Agent, on or before the later of (i) 5:00 p.m. on the first
Business Day after the Effective Date; or (ii) 5:00 p.m. on the first Business
Day after the date on which Seller has delivered an executed counterpart of this
Agreement to Purchaser in accordance with Section 12.4. The Deposit shall be
held in Permitted Investments. All interest on the Deposit shall be deemed a
part of the Deposit. If the purchase and sale of the Hotel as contemplated
hereunder is consummated, then the Deposit (including the interest accrued on
the Deposit) shall be paid to Seller at the Closing and credited against the
Purchase Price. Any taxes due on such interest income shall be the sole
responsibility of the party receiving such interest. Each of Purchaser and
Seller will provide the Title Company a form W-9 for the reporting of any such
interest income. The provisions of this Section 3.3 shall survive any
termination of this Agreement.

 

- 14 -



--------------------------------------------------------------------------------

3.4 Assumption of Liabilities; Retained Liabilities.

(a) Purchaser shall assume at Closing all obligations arising from and after the
Cut Off Time from any Contracts or Permits which Purchaser has elected to assume
at Closing (“Assumed Liabilities”).

(b) Subject to the terms of Section 10.4, Purchaser shall have no liability or
obligation for the following (“Retained Liabilities”): (i) federal, state and
local income, franchise, sales, payroll or other taxes (except for (x) real
estate taxes, water and sewer charges, vault charges and assessments which shall
be prorated as of the Cut Off Time with each party paying its respective share
as provided herein and (y) sales and use taxes applicable to the sale of the
FF&E, if any, except to the extent the payment thereof is Seller’s obligation
pursuant to Section 9 below) of Seller or for which Seller is liable, including
any interest and/or penalties thereon; (ii) any workers compensation claims
arising prior to Closing and any other litigation described in Schedule 6.1(o),
and (iii) and all obligations arising from any Contracts or Permits or other
agreements or documents which the Purchaser has not expressly agreed in writing
to assume at Closing.

3.5 Seller’s Closing Documents. On the Closing Date, Seller shall deliver (or
cause to be delivered) to Purchaser the following:

(a) A Special Warranty Deed, duly executed by Seller, conveying to Purchaser
good and marketable title to the Hotel, subject only to the Permitted
Exceptions, substantially in the form of Exhibit B attached hereto;

(b) An Assignment and Assumption of Contracts, Warranties and Guaranties and
Other Intangible Property duly executed by Seller and Purchaser substantially in
the form of Exhibit C attached hereto;

(c) A Bill of Sale duly executed by Seller and Purchaser substantially in the
form of Exhibit D attached hereto;

(d) An Assignment Agreement duly executed by Seller and Purchaser in the form of
Exhibit I with respect to the Marks.

(e) A letter in the form of Exhibit E signed by Seller, advising the tenants
under the Leases of the change in ownership of the Hotel;

(f) A certification as to Seller’s non-foreign status in the form attached
hereto as Exhibit J, signed by Seller;

(g) Certified copies of all organizational documents, authorizing resolutions,
certificates of incumbency, and good standing certificates with respect to
Seller;

(h) A certificate of a duly authorized officer of Seller confirming the
continued truth and accuracy of its representations and warranties in this
Agreement;

 

- 15 -



--------------------------------------------------------------------------------

(i) An owner’s affidavit executed by Seller, addressed to the Title Company with
respect to the absence of claims which would give rise to mechanics’ liens, the
absence of parties in possession of the Hotel other than tenants under the
Leases and the absence of unrecorded easements granted by Seller and any other
matters reasonably requested by the Title Company to be included in such
affidavit, in the form required by the Title Company to eliminate the exceptions
for those matters from Purchaser’s title insurance policy;

(j) A duly-executed counterpart of the Settlement Statement, in a form that has
been mutually approved by Seller and Purchaser;

(k) A Holdback Escrow Agreement duly executed by Seller, Purchaser and the
Escrow Agent in the form of Exhibit H.

(l) An original (or, if an original is not available to Seller, a copy) of
fully-executed counterpart of each Lease and Contract then in effect which is
assumed by Purchaser;

(m) All keys to the Hotel and the FF&E, which are in Seller’s possession,
including any space plans relating to Leases of space in the Hotel prepared by
Seller or on its behalf;

(n) A schedule updating and recertifying the information set forth in Schedule
2.2(d) as of the Closing Date and setting forth all past due and uncollected
rent owed by tenants, all prepayments of rent and all security deposits, if any,
held by Seller, its managing agent or any other Person under all Leases;

(o) All existing Books and Records, papers and agreements, bookkeeping and
accounting records and tax returns for the Hotel, which are in Seller’s or
Manager’s possession;

(p) A certificate as to representations and warranties in the form attached
hereto as Exhibit K-1; and

(q) Such other documents, certificates and instruments as may be reasonably
required to consummate the transaction contemplated hereby.

3.6 Purchaser Closing Documents. On the Closing Date, Purchaser shall deliver to
Seller the following:

(a) Duly executed and acknowledged counterparts of the documents described in
Subsections 3.5(b), (c), (d), (j) and (k);

(b) A certificate as to representations and warranties in the form attached
hereto as Exhibit K-2;

(c) Certified copies of applicable resolutions, certificates of good standing,
and certificates of incumbency with respect to Purchaser; and

(d) Such other documents, certificates and instruments as may be reasonably
required to consummate the transaction contemplated hereby.

 

- 16 -



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS TO PURCHASER’S OBLIGATION TO CLOSE.

The obligation of Purchaser to acquire the Hotel on the Closing Date shall be
subject to the satisfaction or written waiver of the following conditions
precedent on and as of the Closing Date:

4.1 Representations and Warranties of Seller True. The representations and
warranties of Seller set forth in Section 6.1 shall be true, correct and
complete in all material respects (without duplication as to the materiality
qualifications contained therein) on and as of the Closing Date.

4.2 Seller’s Performance. Seller shall have performed in all material respects
all covenants and agreements, and delivered all documents, required by this
Agreement to be performed or delivered by it on or before the Closing Date.

4.3 Title to Real Property. On the Closing Date, (a) Seller’s title to the Real
Property shall be marketable and free and clear of all mortgages, liens,
encumbrances, easements, Leases, conditions and other matters affecting title,
recorded or unrecorded, including without limitation all Monetary Obligations,
other than the Permitted Exceptions; and (b) subject to the payment of the
applicable premium, Purchaser shall receive the Title Policy from the Title
Company (or the Title Company shall be unconditionally obligated to issue to
Purchaser the Title Policy) with the endorsements included in the Title
Commitment and subject only to the matters set forth in Schedule B of Section
Two of the Title Commitment. (but any exception in the Title Policy for taxes
for new construction shall only be for taxes payable after the Closing).

4.4 Title to Other Property. Seller shall own good and marketable title to all
assets included in the Hotel (excluding FF&E that is subject to a Lease, if any)
that are not insured by the Title Policy, free and clear of liens, claims and
encumbrances (other than the Permitted Exceptions), including, without
limitation, all Monetary Objections.

4.5 Delivery of Closing Documents. Seller shall have executed and delivered the
agreements, notices and other documents required to be executed and delivered by
Seller pursuant to Section 3.5.

4.6 Consents. All consents and approvals required to be obtained for the
transfer and sale of all or any portion of the Hotel shall have been obtained
and executed copies of such consents shall have been delivered to the Purchaser.

4.7 Permits. Seller shall have assigned to Purchaser (or its designee) or
Purchaser (its designee) shall have obtained for itself, at Purchaser’s cost,
all Permits necessary for the operation of the Hotel. Specifically, but without
limiting the generality of the provisions of this Section 4.7, Purchaser shall
have completed the transfer of all existing liquor licenses necessary to permit
Purchaser to operate the Hotel (collectively the “Liquor Licenses”). Seller
shall assist the Purchaser in satisfying this condition precedent by signing any
and all transfer applications that are required by the appropriate Governmental
Authorities. Further, Seller agrees reasonably to cooperate with Purchaser in
Purchaser’s efforts to obtain approval of the transfer of the Liquor Licenses
and, where necessary, agrees, for a period of forty-five (45) days after
Closing, to permit the use of the Seller’s name in connection therewith. Seller
agrees promptly and fully to complete,

 

- 17 -



--------------------------------------------------------------------------------

execute and deliver such instrument or instruments as the Purchaser or any of
the governmental or quasi governmental authorities having jurisdiction over the
Liquor Licenses may reasonably request in reference to any application whether
in the name of Seller, Purchaser or Manager, Seller hereby consenting to all
such applications including, without limitation, such action as is reasonably
necessary or appropriate to accomplish any or all of the foregoing; provided,
however, that the transfer of such Permit shall not be effective until the
Closing Date. Purchaser agrees to pay any and all transfer fees charged by any
applicable licensing authorities, and all advertising fees and other
governmental charges in connection with the transfer of the Liquor Licenses.

4.8 No Bankruptcy. No Act of Bankruptcy on the part of Seller or Manager shall
have occurred.

4.9 Tenant Estoppel Certificates. No later than five (5) days prior to the
Closing Date, Purchaser shall have received, from each tenant described on
Schedule 2.2(d), an estoppel certificate addressed to Purchaser and any other
Person designated by Purchaser, dated not more than fifteen (15) days prior to
the Closing Date, substantially in the form of the tenant estoppel certificate
attached as Exhibit F, and such estoppel certificate shall be consistent with
the information with respect to such tenant contained on the Schedule 2.2(d) in
all material respects.

4.10 No Litigation. On the Closing Date, (i) there shall be no Litigation except
as set forth on the Schedule 6.1(o), and (ii) no action or proceeding shall have
been instituted or threatened before any court or other tribunal against Seller,
or which relates to the Hotel.

4.11 Violations. At the Closing, all of the existing notices of violation that
are reflected on Schedule 6.1(g), together with any other notices of violation
against Seller, Manager or the Hotel that are issued between the Effective Date
and the Closing Date, if any, shall have been satisfied by Seller at its sole
cost and expense and/or rescinded in writing by the applicable Governmental
Authorities, all to Purchaser’s reasonable satisfaction.

4.12 Absence of Changes. Between the Effective Date and the Closing Date (as it
may be adjourned pursuant to this Agreement), no material adverse change shall
have occurred with respect to the Hotel or its financial prospects.

4.13 Condemnation. On the Closing Date, no part of the Real Property shall be
about to be acquired, or shall previously have been acquired, by authority of
any Governmental Authority in the exercise of its power of eminent domain or by
private purchase in lieu thereof, nor on the Closing Date shall there be any
threat or imminence of any such acquisition or purchase.

4.14 No Bulk Sales Notice Required. No bulk sale notices are required to be
filed or published under Applicable Laws in connection with the transactions
contemplated in this Agreement, which have not been timely filed or published.

4.15 Termination of Management Agreement, Owner Agreement and Subordination
Agreement. Seller shall have complied with the requirements for termination of
the Management Agreement pursuant to the express terms of the Management
Agreement, the Owner Agreement and the Subordination Agreement, and Seller shall
have delivered terminations of the Management Agreement, the Owner Agreement and
the Subordination Agreement, each of which shall be executed by Seller and by
Manager and Owner, as applicable, to be effective as of the

 

- 18 -



--------------------------------------------------------------------------------

Closing Date. Neither Seller nor its lessee shall be obligated to reserve or
escrow any amounts post-closing in connection with the Management Agreement
unless expressly identified in the Management Agreement.

SECTION 5. CONDITIONS TO SELLER’S OBLIGATION TO CLOSE.

The obligation of Seller to convey and transfer to Purchaser the Hotel on the
Closing Date is subject to the satisfaction or written waiver of the following
conditions precedent on and as of the Closing Date:

5.1 Representations and Warranties True. The representations and warranties made
by Purchaser pursuant to Section 7 shall be true and correct in all material
respects (without duplication as to materiality qualifications contained
therein) on the Effective Date and shall be true and correct in all material
respects (without duplication as to materiality qualifications contained
therein) on and as of the Closing Date with the same force and effect as if such
representations and warranties had been made on and as of the Closing Date.

5.2 Purchaser’s Performance. Purchaser shall have performed all covenants,
agreements and delivered all documents, required by this Agreement to be
performed or delivered by it on or before the Closing Date.

SECTION 6. REPRESENTATIONS AND WARRANTIES OF SELLER.

6.1 Representation and Warranties of Seller. To induce Purchaser to enter into
this Agreement, Seller represents and warrants to Purchaser as follows:

(a) Organization of Seller. Seller is a company duly organized, validly existing
and in good standing under the laws of Virginia, has all power and capacity to
own, lease and operate its properties and to carry on its business as it is now
being conducted and is duly qualified and in good standing to do business in
each jurisdiction in which the nature of the business conducted by it or the
ownership or leasing of its properties makes such qualification necessary.

(b) Authority of Seller. Seller has all power and capacity to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery of this Agreement by Seller and the performance by Seller of its
obligations hereunder have been duly authorized by all necessary corporate
action, and no other corporate proceedings on the part of Seller are necessary
to authorize this Agreement or to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Seller and
constitutes the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except to the extent such
enforceability is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or other law affecting or relating to
creditors’ rights generally and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

- 19 -



--------------------------------------------------------------------------------

(c) No Conflict; Required Permits and Filings.

(i) The execution and delivery of this Agreement by Seller does not, and the
consummation of the transactions contemplated hereby will not, (A) conflict with
or violate the charter or bylaws, or the equivalent organizational documents, in
each case as amended or restated, of Seller, (B) conflict with or violate any
Applicable Laws, or (C) result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, or require payment under, or result in the creation of a lien
or encumbrance on any of the properties or assets of Seller pursuant to, any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which Seller is a party or by or
to which Seller or any of Seller’s properties are bound or subject.

(ii) The execution and delivery of this Agreement by Seller and the consummation
of the transactions contemplated hereby do not require Seller to obtain any
Permit from, or to make any filing with or notification to, any Governmental
Authority. Seller holds all material Permits necessary for the current use,
occupancy and operation of the Hotel.

(d) FF&E. Except as set forth on Schedule 6.1(d), Seller has good and marketable
fee simple title to all of the FF&E, free and clear of liens, claims and
encumbrances (other than the Permitted Exceptions), each lease with respect to
an item of FF&E not owned by Seller (which lease is included on Schedule 6.1(d)
is in full force and effect, and no default by Seller or, to Seller’s knowledge,
by any other party thereto, exists or will exist after the giving of notice
and/or the passage of time.

(e) Contracts. Seller has performed in all material respects all of its
obligations under each Contract which obligates Seller to pay in excess of
$10,000 in any fiscal year (“Material Contracts”) and no fact or circumstance
has occurred, which by itself or with the passage of time or the giving of
notice or both would constitute a default by Seller under any such Material
Contract. All other parties to such Material Contracts have performed all of
their obligations thereunder in all material respects and are not in default
thereunder.

(f) Leases. Except as set forth in the documents listed on Schedule 2.2(d),
there are no Leases, and no Person other than Seller and, to the extent provided
in the Management Agreement, Manager, has the right to occupy any portion of the
Hotel pursuant to any written or oral agreement, other than transient guests
staying at the Hotel and Persons party to Bookings entered into in the ordinary
course of business. The copies of the Leases heretofore delivered to Purchaser
by Seller are true, complete and correct copies thereof and have not been
otherwise amended, modified or supplemented. The Leases are valid and in full
force and effect and no party is in material default thereunder and no event has
occurred or has failed to occur which, with the passage of time, or the giving
of notice, or both, would constitute a default under any of the said Leases.
Seller has made no commitment to any tenant to provide any benefits, services,
facilities, or amenities, or to perform repairs or renovation not specified in
the Leases. No brokerage commission or other similar compensation with respect
to the Leases is now due or hereafter shall become due and payable to any Person
with respect to or on account of any Leases or any exercised or unexercised
Lease extensions, renewals, expansions or rights of first refusal. Except as set
forth in Schedule 2.2(d), no tenant has terminated its lease and no tenant is
subject to any insolvency or bankruptcy proceeding. All work which Seller has
agreed to perform under the terms of the Leases will be performed are fully paid
for by Seller prior to Closing. Seller shall not execute any lease with any
tenants with respect to any vacant space at the Hotel except in accordance with
the provisions of Section 8.7.

 

- 20 -



--------------------------------------------------------------------------------

(g) Compliance with Laws. To Seller’s knowledge, except as set forth on Schedule
6.1(g), Seller has not received written notice from any Governmental Authority
(i) that the current condition, occupancy or use of the Hotel violates, or will
require correction under, any Applicable Law, (ii) revoking, canceling,
suspending or denying renewal of any Permit or Liquor License or threatening
such action if existing violations are not cured or (iii) of any pending or
threatened investigations by any Governmental Authority relating to a violation
or suspected violation of any Law in connection with the current condition,
occupancy or use of the Hotel (excluding notices of routine, periodic
inspections).

(h) FIRPTA. Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Code, and Seller shall certify its taxpayer
identification number at Closing.

(i) Employees. Seller has no employees.

(j) Tax Returns. All privilege, gross receipts, excise, sales and use, personal
property and franchise taxes with respect to the Hotel resulting from its
operations prior to the Closing will be paid by Seller or Manager as and when
due and payable, and all tax returns for such taxes shall be prepared and duly
filed by Seller or Manager prior to the Closing Date, or will be prepared and
duly filed by Seller or Manager prior to the due date (including extensions
thereof) under Applicable Law.

(k) Real Estate Taxes. There are no tax abatements or exemptions affecting the
Hotel, and Seller has not received notice of any, and to Seller’s knowledge
there is no (i) proposed increase in the assessed valuation of the Hotel,
(ii) pending or threatened special assessments affecting the Hotel or
(iii) contemplated improvements affecting the Hotel that may result in special
assessments affecting the Hotel.

(l) Construction Contracts: Mechanics’ Liens. At the Closing, there will be no
outstanding Contracts made by Seller for the construction or repair of any
Improvements relating to the Hotel which have not been fully paid for or
provision for the payment of which has not been made by Seller or Manager and
Seller or Manager shall discharge and have released of record or bonded all
mechanics’ or materialmen’s liens (whether or not perfected), if any, arising
from any labor or materials furnished to, or affecting, the Hotel prior to the
Closing.

(m) Insurance. Seller has received no written notice from any insurance carrier
of defects or inadequacies in the Hotel which, if uncorrected, would result in a
termination of insurance coverage or a material increase in the premiums charged
therefor. During the period of Seller’s ownership thereof, the Hotel has been
continuously covered by physical damage and liability insurance, and throughout
the term of this Agreement, Seller will continue to maintain, or cause to be
maintained, such insurance as is in place on the Effective Date.

(n) Condemnation. Seller has not received from a Governmental Authority notice
of any, and to Seller’s knowledge there is no, pending or contemplated
condemnation proceedings affecting the Real Property, or any part thereof.

 

- 21 -



--------------------------------------------------------------------------------

(o) Litigation. Schedule 6.1(o) contains a complete and correct list of all
investigations, actions, suits, proceedings or claims pending or, to Seller’s
knowledge, threatened against or affecting Seller or the Hotel, at law or in
equity or before or by any Governmental Authorities (collectively,
“Litigation”), and sets forth, with respect to each such Litigation, the parties
to such Litigation, the amount claimed as damages (or other remedies sought) and
the status of such Litigation as of the date hereof. Except as set forth on
Schedule 6.1(o), there is no Litigation.

(p) Environmental Matters.

(i) To Seller’s knowledge: During the period of Seller’s ownership of the
Property there has been no release of any Hazardous Materials on, in or under
the Real Property or the Improvements in violation of applicable Environmental
Laws. No part of the Real Property is used or has been used during the period of
Seller’s ownership, and to Seller’s knowledge no part of the Real Property has
been used prior to Seller’s ownership, for the use, storage, treatment,
production, manufacture, generation, transportation, release or disposal of
Hazardous Materials. Seller has not received any complaint, order, summons,
citation, notice of violation, directive letter or other communication from any
Governmental Authority or other Person with regard to any Environmental Law.

(ii) There are no claims pending or, to Seller’s knowledge, threatened, and to
Seller’s knowledge there is no basis for any such claim, against Seller or the
Real Property, or any portion thereof, by any Governmental Authority or other
Person relating to any Hazardous Material or pursuant to any Environmental Law,
whether for enforcement, clean-up, removal, remediation, assertion of liability,
cost recovery, compensation, contribution, recovery of damages, injunction or
other equitable relief or otherwise.

(iii) To Seller’s knowledge, there are no underground storage tanks located on
the Real Property. Seller has not removed, or caused to be removed, any
underground storage tanks from the Real Property and, to Seller’s knowledge, no
underground storage tanks were removed from the Real Property before Seller
acquired title to the Real Property.

(q) No Unrecorded Liens, Covenants and Restrictions. To Seller’s knowledge,
(i) no person has a right to encumber the Hotel, or any part thereof, except for
such liens or security interests as will be discharged on or prior to the
Closing Date, and (ii) there are no unrecorded covenants or restrictions
appertaining to or affecting the Hotel that will be binding on the Purchaser or
the Hotel after Closing.

(r) Use. To Seller’s knowledge, there is no judicial or administrative action,
or any action by adjacent landowners, that has not been disclosed in writing to
Purchaser that would prevent, limit, impede or render more costly the present or
any future use of the Hotel.

(s) Bankruptcy. There is no Act of Bankruptcy on the part of Seller or Manager.

(t) Permits. Seller has received no notice from any Governmental Authority that
Seller is in violation of any of the permits and licenses (including without
limitation liquor and tobacco licenses and certificates of occupancy),
authorizations, registrations and other

 

- 22 -



--------------------------------------------------------------------------------

governmental consents (collectively, the “Permits”) that has been issued to
Seller, Seller’s manager or otherwise relating to the Hotel, or that any
additional Permit is necessary in order to operate the Hotel in accordance with
Applicable Laws. A true and correct copy of each of the Permits in Seller’s
possession has been delivered to Purchaser or will be delivered pursuant to
Section 2.4. Schedule 6.1(t) is a true and correct list of all Permits in
Seller’s possession.

(u) Changes to Representations and Warranties. Seller shall give prompt notice
of any event or occurrence of which it obtains knowledge that causes any of the
representations or warranties in this Agreement to become untrue or misleading
in any material respect, and Seller shall advise Purchaser of any amendments to
any of the items comprising Due Diligence Materials of which Seller becomes
aware (unless the same are caused by or are participated in by Purchaser) after
the Effective Date and prior to the Closing.

(v) Seller’s Representations Deemed Modified. To the extent that any Purchaser
Knowledge Party currently has or hereafter obtains, prior to the date that is
three (3) business days prior to the expiration of the Due Diligence Period,
Actual Knowledge that any of Seller’s representations and warranties are
inaccurate, untrue or incorrect in any way, such representations and warranties
shall be deemed modified to reflect the Actual Knowledge of such Purchaser
Knowledge Party. For purposes hereof (i) “Purchaser Knowledge Party” shall mean
Dawn Booth, Timothy Sheldon, Timothy Sponsler and the Hotel’s general manager;
and (ii) “Actual Knowledge” shall not include constructive knowledge and shall
not imply or require that any investigation or inquiry has been or must be
conducted, Seller hereby acknowledging that “Actual Knowledge” means only
current, actual knowledge and no knowledge of any person other than a Purchaser
Knowledge Party shall be imputed to any Purchaser Knowledge Party. If Purchaser
terminates this Agreement prior to the expiration of the Due Diligence Period as
a result of a material modification to one or more of Seller’s representations
and warranties pursuant to this Section 6.1(v), Purchaser shall be entitled to
recover its out-of-pocket costs from Seller as provided in Section 10.1(a)(i) to
the same extent as if such representation(s) or warranty(ies) had been modified
pursuant to this Section 6.1(v) after the expiration of the Due Diligence
Period.

(w) OFAC. (a) Neither Seller, nor any of Seller’s owners, officers, directors or
employees, is named as a “Specially Designated National and Blocked Person” as
designated by the United States Department of the Treasury’s Office of Foreign
Assets Control or as a person, group, entity or nation designated in
Presidential Executive Order 13224 as a person who commits, threatens to commit,
or supports terrorism; (b) Seller is not owned or controlled, directly or
indirectly, by the government of any country that is subject to a United States
embargo; (c) Seller is not acting, directly or indirectly, for or on behalf of
any person, group, entity or nation named by the United States Treasury
Department as a “Specially Designated National and Blocked Person”, or for or on
behalf of any person, group, entity or nation designated in Presidential
Executive Order 13224 as a person who commits, threatens to commit, or supports
terrorism; and (d) Seller is not engaged in the transaction contemplated hereby,
directly or indirectly on behalf of, or facilitating the transaction
contemplated hereby directly or indirectly on behalf of, any such person, group,
entity or nation.

(x) Survival. The representations and warranties made by Seller in this
Section 6.1, and any other representations and warranties of Seller in this
Agreement or any of the other documents delivered by Seller at Closing shall
survive for one (1) year after Closing and shall not merge into any of the
documents delivered at Closing.

 

- 23 -



--------------------------------------------------------------------------------

(y) Disclosure. To Seller’s knowledge, no representation or warranty by the
Seller in this Agreement contains any untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances in which
they are made, not misleading.

(z) Notice of Breach; Seller’s Right To Cure. If after expiration of the Due
Diligence Period but prior to the Close of Escrow, Seller obtains actual
knowledge that any of the representations and warranties made herein by Seller
are untrue, inaccurate or incorrect in any material respect, then Seller shall
give Purchaser written notice thereof (a “Breach Notice”) within five (5) days
of obtaining such knowledge (but in any event prior to the Closing). In such
case, Seller shall have the right, but not the obligation, to cure such
misrepresentation or breach, and if Seller elects to cure such misrepresentation
or breach Seller shall deliver written notice (a “Cure Notice”) to Purchaser of
such election, whereupon the Closing Date shall be extended for thirty
(30) days. If Seller is unable to cure such breach or misrepresentation to
Purchaser’s satisfaction, if Seller elects not to cure such misrepresentation or
breach, or if a Cure Notice is not delivered by Seller to Purchaser (in
accordance with Section 12.4) within five (5) days after receipt by Seller or
Purchaser (as the case may be) of the applicable Breach Notice, then Purchaser
shall have the remedies set forth in Section 10.1.

6.2 “AS-IS WHERE IS” CONDITION.

(a) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, IT IS UNDERSTOOD AND AGREED
THAT SELLER IS NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE HOTEL, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS
TO HABITABILITY, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE OR ANY
OTHER MATTER OR THING REGARDING THE HOTEL, AND ACKNOWLEDGES AND AGREES THAT UPON
CLOSING SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL ACCEPT THE
HOTEL “AS IS, WHERE IS, WITH ALL FAULTS”.

SECTION 7. REPRESENTATIONS AND WARRANTIES OF PURCHASER.

To induce Seller to enter into this Agreement, Purchaser represents and warrants
to Seller as follows:

7.1 Organization of Purchaser. Purchaser is duly organized, validly existing and
in good standing under the laws of its jurisdiction of formation, has all power
and capacity to own, lease and operate its properties and to carry on its
business as it is now being conducted and is duly qualified and in good standing
to do business in each jurisdiction in which the nature of the business
conducted by it or the ownership or leasing of its properties makes such
qualification necessary.

 

- 24 -



--------------------------------------------------------------------------------

7.2 Authority of Purchaser. Purchaser has all power and capacity to execute and
deliver this Agreement and to perform its obligations hereunder. The execution
and delivery of this Agreement by Purchaser and the performance by Purchaser of
its obligations hereunder have been duly authorized by all necessary corporate
action, and no other corporate proceedings on the part of Purchaser are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Purchaser and constitutes the legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, except to the extent
such enforceability is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or other law affecting or relating to
creditors’ rights generally and general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

7.3 No Conflict; Required Filings and Consents.

(a) The execution and delivery of this Agreement by Purchaser does not, and the
consummation of the transactions contemplated hereby will not, (i) conflict with
or violate the charter or bylaws, or the equivalent organizational documents, in
each case as amended or restated, of Purchaser, (ii) conflict with or violate
any Applicable Laws, or (iii) result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or require payment under, or result in the creation of a lien
or encumbrance on any of the properties or assets of Purchaser pursuant to, any
note, bond, mortgage, indenture, contract, agreement, lease, license, permit,
franchise or other instrument or obligation to which Purchaser is a party or by
or to which Purchaser or any of Purchaser’s properties are bound or subject.

(b) The execution and delivery of this Agreement by Purchaser and the
consummation of the transactions contemplated hereby do not require Purchaser to
obtain any consent, license, permit, approval, waiver, authorization or order
of, or to make any filing with or notification to, any Governmental Authority or
any other third party.

7.4 Disclosure. To Purchaser’s knowledge, no representation or warranty by
Purchaser in this Agreement contains any untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances in which
they are made, not misleading.

SECTION 8. INTERIM OPERATION OF THE HOTEL.

Seller hereby covenants with Purchaser that at all times from the Effective Date
to the Closing Date:

8.1 Cooperation. Seller and Purchaser each agrees to reasonably cooperate with
the other in all reasonable respects and to provide such information as is
necessary to ensure a smooth and orderly transition of operation of the Hotel.

8.2 Compliance with Laws and Permitted Exceptions. Seller shall comply in all
material respects with (i) all Applicable Laws affecting the Hotel, (ii) all
Leases and Contracts and shall continue to make all payments due thereunder
(whether or not Purchaser shall assume the same), (iii) all terms, covenants and
conditions of instruments of record affecting the Hotel.

 

- 25 -



--------------------------------------------------------------------------------

8.3 Operation and Maintenance of Hotel. Seller shall continue to operate and
maintain the Hotel consistent with Seller’s operation and maintenance practices
in existence on and prior to the Effective Date. At Closing, the Hotel shall
have substantially the same levels of consumables, operating supplies, and other
Inventory and FF&E as in existence on the Effective Date.

8.4 Permits. Seller shall maintain in full force and effect all Permits relating
exclusively to the ownership, occupancy or operation of the Hotel and timely
apply for renewals of all such Permits that will expire between the Effective
Date and the Closing.

8.5 Condemnation. In the event of any proceedings, judicial, administrative or
otherwise, which relate to a taking or proposed taking of any portion of the
Real Property by eminent domain, Seller shall promptly notify Purchaser of the
same (the “Condemnation Notice”). If the Real Property is subject to an
Immaterial Taking, Seller shall so notify Purchaser pursuant to the Condemnation
Notice, and this Agreement will remain in full force and effect. If such
condemnation is not an Immaterial Taking, Purchaser may elect within ten
(10) Business Days of its receipt of the Condemnation Notice (and the Closing
Date shall, if necessary, be extended to give Purchaser the benefit of the
entire ten (10) Business Day period), either (i) to terminate this Agreement and
receive the Deposit, or (ii) to consummate the transactions contemplated hereby,
notwithstanding such condemnation, without any abatement or reduction in the
Purchase Price on account thereof. If Purchaser elects to proceed in accordance
with clause (ii) above, or in the event of an Immaterial Taking, Purchaser shall
have the right to appear and defend at such condemnation proceedings and Seller
shall pay Purchaser any award in connection with such taking received by Seller
and shall assign to Purchaser, without recourse, any right Seller may have to
receive such award; provided that (A) Seller shall not consent to any taking or
agree to any condemnation award without the prior written consent of Purchaser;
(B) prior to Closing, Seller shall provide Purchaser with an opportunity to
participate with Seller in any negotiations relating to a taking affecting any
portion of the Hotel or any condemnation award to be made in connection
therewith; and (C) Seller shall reasonably cooperate with Purchaser after
Closing in prosecuting any claim for a condemnation award arising prior to
Closing. The provisions of this Section 8.5 shall survive Closing. Purchaser
shall make any such election by written notice to Seller given on or prior to
the fifth (5th) Business Day after Purchaser’s receipt of the Condemnation
Notice. Failure of Purchaser to give such notice within the time prescribed by
the preceding sentence shall be deemed an election by Purchaser to proceed in
accordance with clause (ii) above.

8.6 Casualty. If (i) any portion of the Hotel is damaged by fire or casualty
after the date of this Agreement and is not repaired and restored substantially
to its original condition prior to Closing and (ii) the estimated cost of
repairs is One Million Dollars ($1,000,000) or less, Purchaser shall be required
to purchase the Hotel in accordance with the terms of this Agreement and, at
Closing, Seller shall assign to Purchaser all insurance claims and proceeds with
respect thereto and shall pay or credit to Purchaser the amount of any
deductible and any uninsured loss with respect to such casualty. If the
estimated cost of repairing such damage is more than One Million Dollars
($1,000,000), Purchaser may, at its sole option: (i) terminate this Agreement,
in which case the Escrow Agent shall return the Deposit to Purchaser and no
party shall have any

 

- 26 -



--------------------------------------------------------------------------------

further liability or obligation to any other party under this Agreement; or
(ii) elect to proceed with the Closing, in which case Seller shall assign to
Purchaser all insurance claims and proceeds with respect to such damage and
shall pay or credit to Purchaser the amount of any deductible and any uninsured
loss with respect to such casualty. If a casualty to any part of the Hotel has
occurred and Purchaser is required or elects to complete the purchase of the
Hotel, Seller shall reasonably cooperate with Purchaser in prosecuting all
insurance claims assigned to Purchaser at Closing. For purposes of this
Section 8.6, an architect selected by Purchaser and approved in writing by
Seller (such approval not to be unreasonably withheld, delayed or conditioned),
shall determine the estimated cost to repair damage caused by fire or other
casualty.

8.7 Contracts; Business Decisions. Seller will not waive, release or assign any
rights or claims under, fail to take a required action under, permit the lapse
of or default under, or modify, extend, renew, terminate or amend any Contract
or enter into any new Contract without Purchaser’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, other than
in the ordinary course of the Hotel’s business (and provided that any Contract
that is entered into or renewed, extended, modified or amended after the
Effective Date may be terminated with no penalty by providing no more than 30
days prior notice). Business decisions regarding any matter relating to the
period after the Closing Date (e.g., rates for advance reservations) shall be
subject to the written approval of Purchaser in its sole discretion, so long as
such approval or disapproval is delivered to Seller within five (5) Business
Days after Seller’s written request therefor.

8.8 No Additional Exceptions to Title. Seller shall not encumber the Hotel with
any additional title matter after the Effective Date, including any monetary
encumbrances (e.g., mechanics’ liens).

8.9 Safety Deposit Boxes. For a period of seven (7) days prior to Closing,
Seller shall use reasonable commercial efforts not to permit guests to make any
deposits into the Hotel’s safety deposit boxes.

8.10 Property of Guests and Lessees. All baggage, parcels, or other property of
guests of the Hotel, if any, checked or left in the care of Seller shall be
listed in an inventory to be reviewed and signed by representatives of Seller
and Purchaser on the Closing Date. All such baggage or other property of Hotel
guests, if any, retained at the Closing Date as security for unpaid accounts
receivable shall be left at the Hotel for a period not exceeding 30 days after
the Closing Date, within which time such baggage or other property shall be
removed or otherwise disposed of by Seller.

SECTION 9. ALLOCATIONS AND PRORATIONS; PURCHASE PRICE ADJUSTMENTS; CLOSING
COSTS.

9.1 Revenue and Expense Allocations and Prorations.

(a) All revenues and expenses with respect to the Hotel shall be allocated
between Seller and Purchaser as provided herein, effective as 12:01 a.m. (Nevada
Time) on the date of the Closing (the “Cut Off Time”), determined in accordance
with sound accounting principles, consistently applied. Except as otherwise
expressly provided for in this Agreement,

 

- 27 -



--------------------------------------------------------------------------------

Seller shall be entitled to all revenue and shall be responsible for all
expenses of the Hotel for the period of time up to but not including the Cut Off
Time, and Purchaser shall be entitled to all revenue and be responsible for all
expenses of the Hotel for the period of time from, after and including the Cut
Off Time. Net credits in favor of Purchaser shall be deducted from the balance
of the Purchase Price at the Closing and net credits in favor of Seller shall be
added to the Purchase Price to be paid by Purchaser to Seller at the Closing.
Seller and Purchaser shall each execute and deliver to Escrow Agent at Closing a
settlement statement (the “Settlement Statement”) reflecting the adjustments,
prorations and closing costs set forth in this Section 9 and elsewhere in this
Agreement.

(b) At Closing, Seller shall sell to Purchaser, and Purchaser shall purchase
from Seller, at face value: (i) all petty cash funds in the hands of Seller in
connection with the guest operations at the Hotel; and (ii) the so-called “guest
ledger” for the Hotel of guest accounts receivable payable by guests with valid
charge card authorizations on file as of the check-out time for the Hotel on the
Closing Date (based on guests and customers using the Hotel) both (A) in
occupancy from the preceding night through check-out time the morning of the
Closing Date; and (B) previously in occupancy prior to check-out time on the
Closing Date. For purposes of this Agreement, transfer or sale at face value
shall have the following meanings: (X) for petty cash an amount equal to the
total of all petty cash funds on hand; and (Y) for the guest ledger, the total
of all such accounts receivable or paid as shown on the records of the Hotel,
less actual collection costs (i.e., fees retained by credit card companies,
banks or other collection companies), less accounting charges for rooms
furnished on a gratuity or complementary basis to any Hotel staff or as an
accommodation to other parties, less travel agents’ commissions and third party
commissions or fees and less Purchaser’s pro rata share (50%) of rents, room
revenues and all other revenues of any kind for the twenty-four (24) hour period
from check-out time on the calendar day immediately preceding the Closing Date
through and including check-out time on the Closing Date. The purchase price of
said petty cash fund and guest ledger, as determined above, and the amount of
the accounts receivable shall be paid to Seller at the Closing by a credit to
Seller on the closing statement in the computation of the adjustments and
prorations on the Closing Date. Seller shall deliver to Purchaser or provide
Purchaser a credit against the Purchase Price in an amount equal to all guest
reservation deposits and gift certificates and vouchers held by the Hotel for
guests arriving after check-out time for the Hotel on the Closing Date or
thereafter, a list of which shall be provided to Purchaser within twenty-four
(24) hours prior to the Closing Date.

9.2 Real Estate Taxes and Assessments.

(a) Proration of Taxes at Closing. All non-delinquent real estate taxes assessed
against the Real Property shall be prorated between Seller and Purchaser on an
accrual basis, based upon the actual current tax bill. If the most recent tax
bill received by Seller before the Closing Date is not the actual current tax
bill, then Seller and Purchaser shall initially prorate the real estate taxes at
the Closing by applying 110% of the tax rate indicated on the most recent tax
bill received by Seller to the latest assessed valuation, and shall reprorate
the real estate taxes retroactively during reconciliation under Section 9.5. All
real estate taxes accruing before the Closing Date shall be the obligation of
Seller and all real estate taxes accruing on and after the Closing Date shall be
the obligation of Purchaser. Any delinquent real estate taxes assessed against
the Real Property shall be paid (together with any interest and penalties) by
Seller at the Closing.

 

- 28 -



--------------------------------------------------------------------------------

(b) Post-Closing Supplemental Taxes. If, after the Closing Date, any additional
or supplemental real estate taxes are assessed against the Real Property by
reason of back assessments, corrections of previous tax bills or other events
occurring before the Closing Date, Seller and Purchaser shall reprorate the real
estate taxes during reconciliation under Section 9.5 to provide the appropriate
credit to Purchaser.

(c) Post-Closing Refunds of Taxes. Any refunds of real estate taxes made after
the Closing shall be held by Purchaser (and, if received by Seller, shall be
delivered immediately to Purchaser to be held in accordance with this Section)
and shall first be applied to the unreimbursed costs incurred in obtaining the
refund, then paid to any tenants who are entitled to the same and the balance,
if any, shall be paid to Seller (for the period prior to the Closing Date) and
to Purchaser (for the period commencing on and after the Closing Date).

(d) Pending Tax Proceedings. If any proceeding to determine the assessed value
of the Real Property or the real estate taxes payable with respect to the Real
Property has been commenced before the date of this Agreement and shall be
continuing as of the Closing Date, Purchaser shall be entitled to control the
prosecution of such proceeding or proceedings to completion and to settle or
compromise any claim therein. Seller agrees to cooperate with Purchaser and to
execute any and all documents reasonably requested by Purchaser in furtherance
of the foregoing.

9.3 Other Taxes and Items. The following items shall be allocated at Closing in
accordance with Section 9.1:

(i) General property Taxes (state, county, municipal, school and fire district)
for the then current tax fiscal year based upon the latest available tax bills
or assessment information. Such proration shall be calculated based upon the
actual number of days in the tax year, with Seller being responsible for that
portion of such tax year occurring prior to the Closing Date and Purchaser being
responsible for that portion of such tax year occurring from and after the
Closing Date.

(ii) Special Taxes, assessments or water and sewer capacity charges, if any,
assessed or becoming a Monetary Objection prior to the Closing Date.

(iii) Occupancy Taxes (other than occupancy Taxes on the night during which the
Cut Off Time occurs) for the period of time prior to the Closing Date.

(iv) Fuel, electricity, water, sewer, gas, electric, telephone and other utility
charges and assigned deposits, Purchaser agreeing to assume all liability for
such utility payments (when the actual charge cannot be ascertained by a utility
meter reading on the Closing Date).

 

- 29 -



--------------------------------------------------------------------------------

9.4 Asset and Liability Allocations.

(a) Seller shall receive a credit at the Closing for the following to the extent
transferred to Purchaser at the Closing:

(i) The balance of any reserve accounts, including the FF&E Reserve Account as
of the Cut Off Date;

(ii) Petty cash funds and house banks on hand at the Hotel, including any
working capital, as of the Cut Off Time;

(iii) Receivables as of the Cut Off Time;

(iv) The guest ledger balance as of the Cut Off Time;

(v) Unexpired portions of prepaid expenses for all Contracts which will remain
in effect after the Cut Off Time, if any;

(vi) Prepaid amounts of Taxes and assessments (including Hotel occupancy Taxes,
water and sewer rents, rates and charges, vault charges and municipal permit
fees) allocable to the period following the Cut Off Time; prepaid amounts of
city, county and state permit and license fees (if transferable) allocable to
the period following the Cut Off Time and any deposits in connection with any
such permits and licenses;

(vii) Security deposits paid to outside vendors and suppliers to the Hotel
before the Cut Off Time (provided such security deposits remain on deposit for
the benefit of Purchaser);

(viii) Uncollected rents due from leases, subleases and other occupancy
agreements allocable to the period before the Cut Off Time;

(ix) Unopened stocks of food and beverage Inventories, open liquor (including
liquor in automated dispensing systems) (subject to any state or local law
restricting the transfer of an open container of alcoholic beverages), and any
stocks of food opened in the normal course of business for a large event
(e.g. opened cans or bottles, opened cases or bags of produce, etc.), priced at
cost, it being agreed that Seller shall transfer to Purchaser, without any
additional amounts owing, any opened stocks (e.g., opened cans or bottles, open
cases or bags of produce, etc.) of food and beverage Inventories (excluding open
liquor) other than those opened for large events;

(x) Any other Inventories, including gift shop merchandise (except if it has a
brand relating to the Hotel or Hotel operator); and

(xi) Without duplication of any of the foregoing items, any other items which
constitute “current assets” in accordance with GAAP.

 

- 30 -



--------------------------------------------------------------------------------

(b) Purchaser shall receive credit at the Closing for the following:

(i) Accounts payable as of the Cut Off Time;

(ii) Guests’ advance deposits received by the Hotel for room reservations and
contracts for catering and/or group sales agreements, for dates occurring after
the Cut Off Time;

(iii) Security deposits received by Seller for any Leases and other occupancy
agreements which will remain in effect after the Cut Off Time;

(iv) The prorated portion of any advance rents allocable to the period after the
Closing Date and received by the Hotel from any Leases and other occupancy
agreements which will remain in effect after the Closing;

(v) Any unpaid utility charges (including, but not limited to, telephone,
electric power, steam, heat, gas, cable TV, water and sewer and any other
utility charges) prorated for the period prior to the Closing Date when the
actual charge cannot be ascertained by a utility meter reading on the Closing
Date;

(vi) Without duplication of any of the foregoing items, any other items which
constitute “current liabilities” in accordance with GAAP; and

(vii) Any outstanding hotel certificates or vouchers permitting the holder to
receive complimentary Hotel stays after the Closing Date or if Purchaser would
be obligated to pay for any travel expenses for such certificate holder after
the Closing Date.

(c) To the extent Seller has established a tax and insurance escrow for the
Hotel, said reserve account shall be transferred to Seller at the Closing and is
not included in the Purchase Price.

(d) At the Closing, the Purchase Price will be increased by the amount of any
net credit to Seller or decreased by the amount of any net credit to Purchaser,
as the case may be.

9.5 Reconciliation and Post-Closing Adjustments.

(i) Except as otherwise provided herein, any revenue or expense amount that
cannot be ascertained with certainty as of the Closing Date shall be prorated on
the basis of the parties’ reasonable estimate of such amount, and shall be the
subject of a final proration within [ninety (90) days] after the Closing, or as
soon thereafter as a precise amount can be ascertained. Purchaser shall promptly
notify Seller when it becomes aware that any such actual amount has been
ascertained. Once all revenue and expense amounts have been ascertained,
Purchaser shall prepare a final proration statement which shall be subject to
Seller’s approval. Upon Seller’s acceptance and approval of any such final
proration statement, such statement shall be conclusively deemed to be accurate
and final and Seller and Purchaser shall each make any further adjustments
required by such final proration statement. Seller shall be entitled to an
accounting from Purchaser with respect to any such revenue and expense amount,
which is subject to allocation between Purchaser and Seller. In the event the
parties are unable to agree on the final proration statement, upon application
by any such party, a certified public accountant reasonably acceptable to the
parties shall determine any such adjustments which have not been agreed to
between the parties. The charges of such accountant shall be borne equally by
the parties.

 

- 31 -



--------------------------------------------------------------------------------

(ii) Any revenue received or expenses incurred by Seller with respect to the
Hotel after the Cut Off Time shall be promptly allocated in the manner described
herein and the parties shall promptly pay or reimburse any amount due.

9.6 Closing Costs.

(a) Seller shall be responsible for the following costs: (i) the fees and
expenses of counsel of Seller; (ii) any other costs and expenses incurred by
Seller or its Affiliates in connection with this transaction; (iii) Fifty
percent (50%) of the escrow fees charged by Escrow Agent in connection with the
Closing; (iv) Fifty percent (50%) of the Transfer Taxes incurred on the Closing
Date; and (v) the cost of the Title Policy, excluding any endorsements required
by Purchaser other than endorsements necessary to delete the Standard
Exceptions. As used herein, the term “Transfer Taxes” shall mean any transfer,
sales, use, recordation, state and documentary stamps to be affixed to the
instrument(s) of conveyance of the Hotel, or other similar Taxes, impositions,
expenses or fees incurred in connection with the Closing, and/or the recordation
or filing of any documents or instruments in connection therewith or the sale,
transfer or conveyance of the Hotel from Seller to Purchaser.

(b) Purchaser shall be responsible for one hundred percent (100%) of the
following costs: (i) the cost of any environmental reports prepared for
Purchaser in connection with the purchase and sale of the Hotel; (ii) appraisals
prepared in connection with the purchase and sale of the Hotel; (iii) the fees
and expenses of counsel of Purchaser; (iv) any third-party market assessment
reports relating to the Hotel; (v) the out-of-pocket costs of the audits of all
financial information and operations relating to the Hotel; (vi) any third-party
land-use, architectural and engineering inspection reports relating to the
Hotel; (vii) any third-party audited special purpose financing statements for
the Hotel; (viii) the cost of any survey prepared in connection with the
purchase and sale of the Hotel; (ix) the cost of any endorsements to the Title
Policy (other than endorsements required to delete the Standard Exceptions)
required by Purchaser; (x) Fifty percent (50%) of the Transfer Taxes incurred on
the Closing Date; (xi) Fifty percent (50%) of the escrow fees charged by Escrow
Agent in connection with the Closing; and (xi) any other costs and expenses
incurred by Purchaser or its Affiliates in connection with this transaction.

(c) Seller shall be solely responsible for any Taxes due in respect of the
Seller’s income, net worth or capital, if any, and any privilege, sales and
occupancy Taxes, due or owing to any Governmental Authority in connection with
the operation of the Hotel for any period of time prior to the Closing, and
Purchaser shall be solely responsible for all such Taxes for any period from and
after the Closing.

(d) Seller shall be solely responsible for any income Taxes arising as a result
of the sale and transfer of the Hotel by Seller to Purchaser.

(e) Any escrow charges or other expenses payable on the Closing Date to the
Title Company conducting the Closing shall be split 50/50 between Seller and
Purchaser.

 

- 32 -



--------------------------------------------------------------------------------

(f) Each of Seller and Purchaser shall be responsible for the fees and expenses
of its and its Affiliates’ outside counsel, its accountants, and/or other
professional fees, in connection with this transaction.

9.7 Survival. The obligations of the parties under this Section 9 shall survive
the Closing.

9.8 Accounting Methods. Except as otherwise expressly provided herein, all
prorations shall be made on the basis of the actual number of days in the year
and month in which the Closing occurs or in the period of computation. Except as
otherwise expressly provided herein, (a) all accounting terms shall be
interpreted, (b) all accounting determinations shall be made, (c) all
apportionments and adjustments shall be made, and (d) the closing statement
shall be prepared, on an accrual basis in accordance with generally accepted
accounting principles and in accordance with the accounting system used by
Manager under the Management Agreement.

SECTION 10. REMEDIES FOR PRE-CLOSING AND POST-CLOSING DEFAULTS.

10.1 Purchaser’s Remedies for Pre-Closing Default.

(a) If Seller shall have made any representation or warranty in Section 6.1 with
respect to the Hotel which shall be untrue in any material respect when made or
updated as provided in Section 6.1(v), or if Seller shall fail to perform when
it is obligated to so any of the material covenants and agreements contained
herein with respect to the Hotel or Closing of the transactions contemplated
herein does not occur as provided in this Agreement by reason of default by
Seller, then Purchaser’s sole remedy shall be (i) to terminate this Agreement by
written notice to Seller and this Agreement shall be of no further force and
effect, except with respect to provisions hereof which by their express terms
survive a termination of this Agreement, in which event Escrow Agent shall
promptly return the Deposit to Purchaser and pursue Seller for actual
out-of-pocket damages (not to exceed $ 450,000) suffered or incurred by
Purchaser as a result of the default by Seller, (ii) to consummate the
transactions contemplated hereby, notwithstanding such default, without any
abatement or reduction in the Purchase Price on account thereof, or (iii) compel
specific performance of this Agreement.

10.2 Seller’s Remedy for Pre-Closing Default.

(a) If Purchaser shall have made any representation or warranty in Section 7
which shall be untrue in any material respect when made or updated as herein
provided, or if Purchaser shall fail to perform when it is obligated to do so
any of the material covenants and agreements contained herein, then Seller’s
sole remedy shall be (i) to terminate this Agreement and this Agreement shall be
of no further force and effect, in which event Escrow Agent shall promptly
disburse to Seller the Deposit; or (ii) to consummate the transactions
contemplated hereby, notwithstanding such default, without any abatement or
reduction in the Purchase Price on account thereof. PURCHASER AND SELLER AGREE
THAT THE DEPOSIT CONSTITUTES A FAIR AND REASONABLE AMOUNT TO BE RECEIVED BY
SELLER AS AGREED AND LIQUIDATED DAMAGES FOR PURCHASER’S DEFAULT UNDER THIS
AGREEMENT, AS WELL AS A FAIR, REASONABLE AND CUSTOMARY AMOUNT TO BE PAID AS
LIQUIDATED DAMAGES TO SELLER IN AN ARM’S

 

- 33 -



--------------------------------------------------------------------------------

LENGTH TRANSACTION OF THE TYPE CONTEMPLATED BY THIS AGREEMENT UPON A DEFAULT BY
THE PURCHASER THEREUNDER; AND RECEIPT BY SELLER OF THE DEPOSIT UPON PURCHASER’S
DEFAULT HEREUNDER SHALL NOT CONSTITUTE A PENALTY OR A FORFEITURE.

10.3 Survival of Purchaser’s Claims. Except as otherwise specifically set forth
in this Agreement, the representations and warranties, covenants and indemnities
of Seller contained herein or in any Closing Document shall survive only until
the date that is one (1) year after the Closing Date (the “Survival Date”). Any
suits, actions, proceedings, investigations, demands, claims, liabilities,
fines, penalties, liens, judgments, losses, injuries, damages, expenses or costs
including without limitation attorneys’ and experts’ fees and costs of
investigation and remediation costs (collectively “Claims”) that Purchaser may
have any time against Seller for breach of any such representation, warranty,
covenant or indemnity, whether known or unknown, with respect to which a notice
of a Claim (a “Claim Notice”) has not been delivered to Seller on or prior to
the Survival Date, shall not be valid or effective and the party against whom
such Claim is asserted shall have no liability with respect thereto. Any Claim
that Purchaser may have at any time against Seller for a breach of any such
representation or warranty, or its covenants and indemnities whether known or
unknown, with respect to which a Claim Notice has been delivered to Seller on or
prior to the Survival Date may be the subject of subsequent litigation brought
by Purchaser against Seller.

10.4 Survival of Seller’s Claims. Except as otherwise specifically set forth in
this Agreement, the representations and warranties, covenants and indemnities of
Purchaser contained herein or in any Purchaser Closing Document shall survive
only until the Survival Date. Any Claim that Seller may have at any time against
Purchaser for breach of any such representation, warranty, covenant, or
indemnity, whether known or unknown, with respect to which a Claim Notice has
not been delivered to Purchaser on or prior to the Survival Date, shall not be
valid or effective and the party against whom such Claim is asserted shall have
no liability with respect thereto. Any Claim that Seller may have at any time
against Purchaser for a breach of any such representation or warranty, covenants
and indemnities whether known or unknown, with respect to which a Claim Notice
has been delivered to Purchaser on or prior to the Survival Date may be the
subject of subsequent litigation brought by Seller against Purchaser.

10.5 Limitations on Liability.

(a) The parties hereto confirm and agree that in each instance herein where a
party or its Affiliates is entitled to payment or reimbursement for damages,
costs or expenses pursuant to the terms and conditions of this Agreement, any
payment or reimbursement made to such party shall be conclusively deemed to be
for the account of both such party and its Affiliates, it being acknowledged and
agreed that a payment or reimbursement made to such party for damages, costs or
expenses shall be sufficient to satisfy all claims for payment or reimbursement
of such party and its Affiliates. The parties further confirm and agree that no
party hereto (a “Non-Performing Party”) will be deemed to be in default
hereunder or be liable for any breach of its representations and warranties
under this Agreement if its failure to perform an obligation hereunder is based
solely on the non-performance of the other party to this Agreement or where all
conditions precedent to the obligation of such Non-Performing Party to
consummate the Closing under Sections 4 or 5, as applicable, have not been
fulfilled.

 

- 34 -



--------------------------------------------------------------------------------

(b) To the maximum extent permitted by Applicable Law, no shareholder, director,
officer or employee of any party to this Agreement shall have any personal
liability with respect to the liabilities or obligations of such party under
this Agreement or any document executed by such party pursuant to this
Agreement.

10.6 Survival. The provisions of this of this Section 10 shall survive the
Closing hereunder and any termination of this Agreement.

SECTION 11. INDEMNIFICATION

11.1 By Seller. Subject to the provisions of Section 10.5, if Closing occurs,
Seller agrees to indemnify, hold harmless and defend Purchaser from and against:

(a) all debts, liabilities and obligations arising from business done,
transactions entered into or other events occurring before the Closing Date with
respect to the ownership, management, operation, maintenance and repair of the
Hotel, other than (i) the debts, liabilities and obligations which are being
adjusted between Seller and Purchaser pursuant to this Agreement and (ii) any
debts, liabilities and obligations which the Manager is obligated to pay under
the Management Agreement without reimbursement from Seller ;

(b) any loss, liability or damage suffered or incurred by Purchaser arising out
of or resulting from injury or death to individuals or damage to property
sustained on the Real Property before the Closing and caused by the willful or
negligent act or omission (where applicable law imposes a duty to act) of
Seller;

(c) any loss, liability or damage suffered or incurred by Purchaser because any
representation or warranty made by Seller in this Agreement, or in any document
furnished to Purchaser in connection with the Closing, is false or misleading in
any material respect;

(d) any loss, liability or damage suffered or incurred by Purchaser because of
the non-fulfillment of any covenant or agreement on the part of Seller under
this Agreement; and

(e) all reasonable costs and expenses (including reasonable attorneys’ fees)
incurred by Purchaser in connection with any action, suit, proceeding, demand,
assessment or judgment incident to any of the matters indemnified against in
this Section.

11.2 By Purchaser. Subject to the provisions of Section 10.5, if Closing occurs,
Purchaser agrees to indemnify, hold harmless and defend Seller from and against:

(a) all debts, liabilities and obligations arising from business done,
transactions entered into or other events occurring on and after the Closing
with respect to the ownership, management, operation, maintenance and repair of
the Hotel, other than the debts, liabilities and obligations which are being
adjusted between Seller and Purchaser pursuant to this Agreement;

(b) any loss, liability or damage suffered or incurred by Seller arising out of
or resulting from injury or death to individuals or damage to property sustained
on the Real Property on or after the Closing and caused by the willful or
negligent act or omission (where applicable law imposes a duty to act) of
Purchaser;

 

- 35 -



--------------------------------------------------------------------------------

(c) any loss, liability or damage suffered or incurred by Seller because any
representation or warranty made by Purchaser in this Agreement, or in any
document furnished to Seller in connection with the Closing, shall be false or
misleading in any material respect;

(d) any loss, liability or damage suffered or incurred by Seller because of the
non-fulfillment of any covenant or agreement on the part of Purchaser under this
Agreement; and

(e) all reasonable costs and expenses (including reasonable attorneys’ fees)
incurred by Seller in connection with any action, suit, proceeding, demand,
assessment or judgment incident to any of the matters indemnified against in
this Section.

11.3 Holdback Escrow Agreement. Subject to the time limitations set forth in
Section 10.3, and in order to ensure that Purchaser will have available means to
obtain reimbursement from Seller for any indemnification claims arising out of
the provisions of this Article XI, or otherwise to satisfy any post-closing
liabilities of Seller to Purchaser pursuant to this Agreement, Seller shall
deposit with the Escrow Agent at Closing, from the sale proceeds, Five Hundred
Thousand Dollars ($500,000), which amount shall be held by the Escrow Agent in
escrow in accordance with the terms of a Holdback Escrow Agreement (the
“Holdback Escrow Agreement”), the form and substance attached as Exhibit H.

SECTION 12. MISCELLANEOUS.

12.1 Drafts not an Offer to Enter into a Legally Binding Contract. The parties
hereto agree that the submission of a draft of this Agreement by one party to
another is not intended by either party to be an offer to enter into a legally
binding contract with respect to the purchase and sale of the Hotel. The parties
shall be legally bound with respect to the purchase and sale of the Hotel
pursuant to the terms of this Agreement only if and when the parties have been
able to negotiate all of the terms and provisions of this Agreement in a manner
acceptable to each of the parties in their respective sole discretion, and
Seller and Purchaser have fully executed and delivered to each other a
counterpart of this Agreement.

12.2 Brokerage Commissions. Each of the parties hereto represents to the other
party that it has not dealt with any broker, finder or like agent in connection
with this Agreement or the transactions contemplated hereby, and that it
reasonably believes that there is no basis for any other person or entity to
claim a commission or other compensation for bringing about this Agreement or
the transactions contemplated hereby. Seller shall indemnify and hold harmless
Purchaser, and its successors and assigns from and against any loss, liability
or expense, including, reasonable attorneys’ fees, arising out of any claim or
claims for commissions or other compensation for bringing about this Agreement
or the transactions contemplated hereby made by any broker, finder or like
agent, if such claim or claims are based in whole or in part on dealings with
Seller. Purchaser shall indemnify and hold harmless Seller and its successors
and assigns from and against any loss, liability or expense, including,
reasonable attorneys’ fees, arising out of any claim or claims for commissions
or other compensation for bringing about this Agreement or the transactions
contemplated hereby made by any broker, finder or like agent, if such claim or

 

- 36 -



--------------------------------------------------------------------------------

claims are based in whole or in part on dealings with Purchaser. Nothing
contained in this Section shall be deemed to create any rights in any third
party. The provisions of this Section 12.2 shall survive the Closing hereunder
and any termination of this Agreement.

12.3 Publicity. The parties agree that no party shall, with respect to this
Agreement and the transactions contemplated hereby, contact or conduct
negotiations with public officials, make any public pronouncements, issue press
releases or otherwise furnish information regarding this Agreement or the
transactions contemplated hereby to any third party without the consent of the
other party, which consent shall not be unreasonably withheld, conditioned or
delayed, except as may be required by law or as may be reasonably necessary, on
a confidential basis, to inform any rating agencies, potential sources of
financing, financial analysts, Purchaser or any of their Affiliates or to
receive legal, accounting and/or tax advice; provided, however, that, if such
information is required to be disclosed by law, the party so disclosing the
information will use reasonable efforts to give notice to the other party as
soon as such party learns that it must make such disclosure. Notwithstanding the
foregoing, if such information is required to be disclosed to any Governmental
Authority, the disclosing party may disclose such information without the
consent of the other party and shall promptly give written notice to the other
party of such information which was disclosed.

12.4 Notices.

(a) Any and all notices, demands, consents, approvals, offers, elections and
other communications required or permitted under this Agreement shall be deemed
adequately given if in writing addressed to the recipient of the notice at the
addresses set forth below (or to such other addresses as the parties may specify
by due notice to the others) and the same shall be delivered either (i) in hand,
(ii) by mail, postage prepaid and registered or certified with return receipt
requested, (iii) by Federal Express or similar expedited commercial carrier,
with all freight charges prepaid, or (iv) by facsimile transmission or email
with a hard copy to follow by Federal Express or similar expedited commercial
carrier. If a notice or other communication is sent to a party by facsimile
transmission or email, then copies of such notice under Section 12.4(c) shall
also be sent by the same delivery method to the copy recipients.

(b) All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Agreement upon the date of acknowledged
receipt or upon the date of receipt of refusal. Notices or other communications
(i) given by mail will be presumed received on the fifth Business Day after they
are mailed, (ii) given by Federal Express or similar expedited commercial
carrier will be presumed received on the next Business Day after they are sent,
(iii) given by facsimile transmission will be presumed received at the time
indicated in the recipient’s automatic acknowledgment, and (iv) given by email
will be presumed received on the day the email is sent. Whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.

(c) All such notices shall be addressed,

 

- 37 -



--------------------------------------------------------------------------------

if to Seller, to:

 

 

AHT RESIDENCE INN II Limited Partnership

814 East Main Street

Richmond, Virginia 23219

Attn: Justin Knight

Phone: 804-344-8121

Fax: 804-344-8129

with a copy to:  

Apple Hospitality Two, Inc.

814 East Main Street

Richmond, Virginia 23219

Attn: Legal Dept.

Phone: 804-727-6338

Fax: 804-727-6349

If to Purchaser, to:

 

 

MRC I Funding Corporation

c/o Marriott International, Inc.

10400 Fernwood Road, Dept. 52/924.04

Bethesda, Maryland 20817

Attn: Timothy Grisius

Phone: (301) 380-6254

Fax: (301) 380-5471

with a copy to:  

Marriott International Inc.

10400 Fernwood Road, Dept. 52/923.28

Bethesda, Maryland 20817

Attn: Dawn R. Booth, Esq.

Phone: (301) 380- 2773

Fax: (301) 380- 6727

with a copy to:  

Arent Fox PLLC

1050 Connecticut Avenue, NW

Washington, DC 20036-5339

Attn: Kimberly A. Wachen, Esq.

Phone: (202) 775-5749

Fax: (202) 857-6395

 

 

 

- 38 -



--------------------------------------------------------------------------------

If to Title Company, to:

 

 

First American Title Insurance Company

1801 K Street, NW, Suite K-200

Washington, DC 20006

Attn: Brian A. Lobuts, Vice President

Phone: (202) 530-1804

Fax: (202) 530-1435

(d) By notice given as herein provided, the parties hereto and their respective
successors and assigns shall have the right from time to time and at any time
during the term of this Agreement to change their respective addresses effective
upon receipt by the other parties of such notice and each shall have the right
to specify as its address any other address within the United States of America.

12.5 Waivers, Etc. Any waiver of any term or condition of this Agreement, or of
the breach of any covenant, representation or warranty contained herein, in any
one instance, shall not operate as or be deemed to be or construed as a further
or continuing waiver of any other breach of such term, condition, covenant,
representation or warranty or any other term, condition, covenant,
representation or warranty, nor shall any failure at any time or times to
enforce or require performance of any provision hereof operate as a waiver of or
affect in any manner such party’s right at a later time to enforce or require
performance of such provision or any other provision hereof. This Agreement may
not be amended nor shall any waiver, change, modification, consent or discharge
be effected, except by an instrument in writing executed by or on behalf of the
party against whom enforcement of any amendment, waiver, change, modification,
consent or discharge is sought.

12.6 Assignment; Successors and Assigns. This Agreement and all rights and
obligations hereunder shall not be assignable by any party without the written
consent of the other party, provided that Purchaser may assign this Agreement
and all of its rights and obligations hereunder without the consent of the
Seller to any Person so long as, effective as of the date of such assignment,
Marriott assumes and agrees to be bound by the obligations of Purchaser under
this Agreement until the Closing. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement is not intended and shall not be construed to
create any rights in or to be enforceable in any part by any other persons.

12.7 Severability. If any provision of this Agreement shall be held or deemed to
be, or shall in fact be, invalid, inoperative or unenforceable as applied to any
particular case in any jurisdiction or jurisdictions, or in all jurisdictions or
in all cases, because of the conflict of any provision with any constitution or
statute or rule of public policy or for any other reason, such circumstance
shall not have the effect of rendering the provision or provisions in question
invalid, inoperative or unenforceable in any other jurisdiction or in any other
case or circumstance or of rendering any other provision or provisions herein
contained invalid, inoperative or unenforceable to the extent that such other
provisions are not themselves actually in conflict with such constitution,
statute or rule of public policy, but this Agreement shall be reformed and
construed in any such jurisdiction or case as if such invalid, inoperative or
unenforceable provision had never been contained herein and such provision
reformed so that it would be valid, operative and enforceable to the maximum
extent permitted in such jurisdiction or in such case.

 

- 39 -



--------------------------------------------------------------------------------

12.8 Counterparts, Etc. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof. This Agreement may not be amended or modified in any
respect other than by the written agreement of all of the parties hereto.

12.9 Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF NEVADA.

(b) EACH PARTY HEREBY WAIVES, IRREVOCABLY AND UNCONDITIONALLY, TRIAL BY JURY IN
ANY ACTION BROUGHT ON, UNDER OR BY VIRTUE OF OR RELATING IN ANY WAY TO THIS
AGREEMENT OR ANY OF THE DOCUMENTS EXECUTED IN CONNECTION HEREWITH, THE HOTEL, OR
ANY CLAIMS, DEFENSES, RIGHTS OF SET-OFF OR OTHER ACTIONS PERTAINING HERETO OR TO
ANY OF THE FOREGOING.

12.10 Performance on Business Days. In the event the date on which performance
or payment of any obligation of a party required hereunder is other than a
Business Day, the time for payment or performance shall automatically be
extended to the first Business Day following such date.

12.11 Attorneys’ Fees. If any lawsuit or other legal proceeding arises in
connection with the interpretation or enforcement of this Agreement, the
prevailing party therein shall be entitled to receive from the other party the
prevailing party’s costs and expenses, including reasonable attorneys’ fees,
incurred in connection therewith, in preparation therefor and on appeal
therefrom, which amounts shall be included in any judgment therein.

12.12 Relationship. Nothing herein contained shall be deemed or construed by the
parties hereto, nor by any third party, as creating the relationship of
principal and agent or of partnership or joint venture between the parties
hereto, it being understood and agreed that (except as and to the extent
specifically provided for herein) no provision contained herein, nor any acts of
the parties hereto shall be deemed to create the relationship between the
parties hereto other than the relationship of seller and purchaser and landlord
and prospective tenant, as the case may be.

12.13 Section and Other Headings. The headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

12.14 Currency. All amounts payable pursuant to this Agreement shall be paid in
the lawful currency of the United States of America.

 

- 40 -



--------------------------------------------------------------------------------

12.15 Time of Essence. The parties to this Agreement agree that time is of the
essence with respect to obligations of the parties to this Agreement set forth
in this Agreement of which time is an element.

12.16 Incomplete Schedules. Purchaser and Seller acknowledge that the following
schedules are not yet complete and will be completed after the Effective Date:
Schedule 2.2(d), Schedule 2.2(f), Schedule 2.2(i), Schedule 6.1(d), Schedule
6.1(e), Schedule 6.1(g), Schedule 6.1(o) and Schedule 6.1(t). Seller shall use
its best efforts to complete the foregoing schedules within five Business Days
after the Effective Date, but in any event Seller shall complete the foregoing
schedules no later than the tenth (10th) Business Day prior to the expiration of
the Due Diligence Period. Seller and Purchaser shall incorporate any schedules
not completed as of the Effective Date into this Agreement by written amendment
to be executed and delivered by each party to the other on or before the Closing
Date.

[Signature Pages Follow]

 

- 41 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Hotel Purchase and Sale
Agreement to be executed as a sealed instrument as of the Effective Date.

 

SELLER:

AHT RESIDENCE INN II LIMITED PARTNERSHIP,

a Virginia limited partnership

By:   AHT Residence Inn II GP, Inc., a Virginia corporation, its general partner
  By:  

/s/ Glade M. Knight

  Name:  

Glade M. Knight

  Title:  

Chairman and CEO

Date Executed: September 27, 2006

[Signatures Continue on Following Page]

 

S-1



--------------------------------------------------------------------------------

PURCHASER: MRC I FUNDING CORPORATION, a Delaware corporation By:  

/s/ M. Lester Pulse, Jr.

Name:  

M. Lester Pulse, Jr.

Title:  

Vice President

Date Executed: September 27, 2006

 

S-2



--------------------------------------------------------------------------------

Exhibit A

Legal Description of Real Property

PARCEL I:

A PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE 1/4) OF THE SOUTHEAST
QUARTER (SE 1/4) OF SECTION 9 AND A PORTION OF THE SOUTHWEST QUARTER (SW 1/4) OF
THE SOUTHWEST QUARTER (SW 1/4) OF SECTION 10, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, BEING LOT 2 AND A PORTION OF LOT 1 OF PARCEL MAP
IN FILE 51 OF PARCEL MAPS, PAGE 58, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF SECTION 9 AS SHOWN ON THE PARCEL MAP
RECORDED IN FILE 51, PAGE 58 OF PARCEL MAPS IN THE OFFICE OF THE CLARK COUNTY
RECORDS; THENCE NORTH 89°06’04” WEST ALONG THE SOUTH LINE OF SAID SECTION 9, A
DISTANCE OF 21.75 FEET;

THENCE NORTH 00°51’41” EAST, A DISTANCE OF 312.75 FEET; THENCE NORTH 00°11’23”
EAST, A DISTANCE OF 97.26 FEET; TO A POINT ON THE WEST RIGHT OF WAY LINE OF
PARADISE ROAD SAID POINT BEING THE POINT OF BEGINNING; THENCE NORTH 89°06’04”
WEST, A DISTANCE OF 482.90 FEET;

THENCE SOUTH 00°51’41” WEST, A DISTANCE OF 360.00 FEET; TO A POINT IN THE NORTH
RIGHT OF WAY LINE OF DESERT INN ROAD; THENCE NORTH 89°06’04” WEST, ALONG SAID
RIGHT OF WAY LINE A DISTANCE OF 57.35 FEET;

THENCE NORTH 04°42’58” WEST, A DISTANCE OF 190.12 FEET; THENCE NORTH 89°06’04”
WEST, A DISTANCE OF 105.00 FEET; THENCE NORTH 04°42’58” WEST, A DISTANCE OF
235.72 FEET; THENCE NORTH 89°06’04” WEST, A DISTANCE OF 166.34 FEET; TO A POINT
IN THE EAST RIGHT OF WAY OF MEL AVENUE; THENCE NORTH 04°17’32” WEST, ALONG SAID
RIGHT OF WAY A DISTANCE OF 226.75 FEET; THENCE SOUTH 89°05’00” EAST, A DISTANCE
OF 869.95 FEET TO POINT IN THE WEST RIGHT OF WAY LINE OF PARADISE ROAD; THENCE
SOUTH 00°11’23” WEST, ALONG SAID RIGHT OF WAY A DISTANCE OF 289.38 FEET TO THE
POINT OF BEGINNING.

EXCEPTING THEREFROM THAT PORTION THEREOF CONVEYED TO THE COUNTY OF CLARK,
NEVADA, BY DEED RECORDED OCTOBER 16, 1996 IN BOOK 961016 AS DOCUMENT NO. 00050.

PARCEL II:

AN EASEMENT OVER THE WEST 35 FEET ON THE EAST 110.5 FEET OF LOT TWO (2) AS
DELINEATED ON FILE 52 OF PARCEL MAPS, PAGE 90, IN THE OFFICE OF THE COUNTY
RECORDER, CLARK COUNTY, NEVADA RECORDS FOR INGRESS AND EGRESS AND FOR THE
PURPOSES AS SET FORTH IN A NON-EXCLUSIVE EASEMENT RECORDED SEPTEMBER 15, 1987 IN
BOOK 870915 OF OFFICIAL RECORDS AS DOCUMENT NO. 00001.

 

Exhibit A, Page 1



--------------------------------------------------------------------------------

Exhibit B

Form of Special Warranty Deed

A.P.N.:

File No:

R.P.T.T.:

Deed Prepared By, and

When Recorded, Mail to:

[                                         

c/o Marriott International, Inc

10400 Fernwood Road, Dept. 52/924.04

Bethesda, Maryland 20817

Attn: Treasury]

SEND ALL TAX STATEMENTS TO:

[                                         ]

c/o Marriott International, Inc

10400 Fernwood Road, Dept. 52/924.04

Bethesda, Maryland 20817

Attn: Treasury]

 

--------------------------------------------------------------------------------

(Above Space for Recorder’s Use Only)

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED is made as of                     , 2006, by AHT
RESIDENCE INN II LIMITED PARTNERSHIP, a                      limited partnership
(the “Grantor”), to                             , a
                            with an address of                              (the
“Grantee”).

Grantor, for and in consideration of the sum of Ten Dollars ($10.00) and other
valuable consideration, receipt whereof is hereby acknowledged, and pursuant to
proper authority, hereby Grants, Bargains, and Sells unto Grantee and its
successors, heirs and assigns, all right, title and interest of Grantor in the
following described property (collectively the “Property”):

 

  1. The real property described on Exhibit A attached hereto and made a part
hereof (the “Land”);

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

  2. All buildings, fixtures, structures, parking areas, landscaping and other
improvements on the Land;

 

  3. All and singular the rights, benefits, privileges, easements, tenements,
hereditaments and appurtenances thereon or in any matter appertaining to such
Land, including any and all mineral rights, development rights, water rights and
the like; and

 

  4. All right, title and interest of Grantor in and to all strips and gores and
any land lying in the bed of any street, road or alley, open or proposed,
adjoining such Land.

TO HAVE AND TO HOLD the Property in fee simple unto Grantee and its successors,
heirs and assigns, forever.

AND Grantor hereby covenants with Grantee, and its successors, heirs and
assigns, that Grantor will defend the same against the lawful claims of all
persons claiming by, through or under Grantor, but not otherwise, subject to,
all matters of record, taxes and assessments not yet due and payable, all
matters which a survey of the property would disclose and all rights or claims
of parties in possession, as tenants only, under unrecorded leases.

(Signatures on following page)

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, said Grantor has caused this instrument to be duly executed
and delivered by its duly authorized officer, as of the day and year first above
written.

 

GRANTOR:

AHT RESIDENCE INN II LIMITED PARTNERSHIP,

a Virginia limited partnership

By:  

AHT Residence Inn II GP, Inc., a Virginia

corporation, its general partner

  By:  

 

  Name:  

 

  Title:  

 

 

[                            ]

     

) ss.

   

)

 

I,                                         , a notary public in and for said
jurisdiction aforesaid, DO HEREBY CERTIFY that                                 ,
personally known to me (or proved to me based on satisfactory evidence) to be
                                 the of AHT Residence Inn II GP, Inc, a Virginia
corporation, the general partner of AHT RESIDENCE INN II LIMITED PARTNERSHIP, a
Virginia limited partnership (“Grantor”) personally known to me (or proved to me
based on satisfactory evidence) to be the same person whose name is subscribed
to the foregoing instrument, appeared before me this day in person and
acknowledged that as such                              of the general partner of
Grantor [he/she] signed and delivered the said instrument, pursuant to authority
given by the Board of Directors of the general partner of Grantor as [his/her]
free and voluntary act, and as the free and voluntary act of said Grantor, for
the uses and purposes mentioned therein set forth.

GIVEN under my hand and official seal this      day of                     ,
2006.

 

 

Notary Public

My Commission Expires:                     

[Notary Seal]

 

Exhibit B, Page 3



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

PARCEL I

A PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE 1/4) OF THE SOUTHEAST
QUARTER (SE 1/4) OF SECTION 9 AND A PORTION OF THE SOUTHWEST QUARTER (SW 1/4) OF
THE SOUTHWEST QUARTER (SW 1/4) OF SECTION 10, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, BEING LOT 2 AND A PORTION OF LOT 1 OF PARCEL MAP
IN FILE 51 OF PARCEL MAPS, PAGE 58, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF SECTION 9 AS SHOWN ON THE PARCEL MAP
RECORDED IN FILE 51, PAGE 58 OF PARCEL MAPS IN THE OFFICE OF THE CLARK COUNTY
RECORDS; THENCE NORTH 89°06’04” WEST ALONG THE SOUTH LINE OF SAID SECTION 9, A
DISTANCE OF 21.75 FEET;

THENCE NORTH 00°51’41” EAST, A DISTANCE OF 312.75 FEET; THENCE NORTH 00°11’23”
EAST, A DISTANCE OF 97.26 FEET; TO A POINT ON THE WEST RIGHT OF WAY LINE OF
PARADISE ROAD SAID POINT BEING THE POINT OF BEGINNING; THENCE NORTH 89°06’04”
WEST, A DISTANCE OF 482.90 FEET;

THENCE SOUTH 00°51’41” WEST, A DISTANCE OF 360.00 FEET; TO A POINT IN THE NORTH
RIGHT OF WAY LINE OF DESERT INN ROAD; THENCE NORTH 89°06’04” WEST, ALONG SAID
RIGHT OF WAY LINE A DISTANCE OF 57.35 FEET;

THENCE NORTH 04°42’58” WEST, A DISTANCE OF 190.12 FEET; THENCE NORTH 89°06’04”
WEST, A DISTANCE OF 105.00 FEET; THENCE NORTH 04°42’58” WEST, A DISTANCE OF
235.72 FEET; THENCE NORTH 89°06’04” WEST, A DISTANCE OF 166.34 FEET; TO A POINT
IN THE EAST RIGHT OF WAY OF MEL AVENUE; THENCE NORTH 04°17’32” WEST, ALONG SAID
RIGHT OF WAY A DISTANCE OF 226.75 FEET; THENCE SOUTH 89°05’00” EAST, A DISTANCE
OF 869.95 FEET TO POINT IN THE WEST RIGHT OF WAY LINE OF PARADISE ROAD; THENCE
SOUTH 00°11’23” WEST, ALONG SAID RIGHT OF WAY A DISTANCE OF 289.38 FEET TO THE
POINT OF BEGINNING.

EXCEPTING THEREFROM THAT PORTION THEREOF CONVEYED TO THE COUNTY OF CLARK,
NEVADA, BY DEED RECORDED OCTOBER 16, 1996 IN BOOK 961016 AS DOCUMENT NO. 00050.

PARCEL II:

AN EASEMENT OVER THE WEST 35 FEET ON THE EAST 110.5 FEET OF LOT TWO (2) AS
DELINEATED ON FILE 52 OF PARCEL MAPS, PAGE 90, IN THE OFFICE OF THE COUNTY
RECORDER, CLARK COUNTY, NEVADA RECORDS FOR INGRESS AND EGRESS AND FOR THE
PURPOSES AS SET FORTH IN A NON-EXCLUSIVE EASEMENT RECORDED SEPTEMBER 15, 1987 IN
BOOK 870915 OF OFFICIAL RECORDS AS DOCUMENT NO. 00001.

PIN:

Common Address:

 

Exhibit B, Page 4



--------------------------------------------------------------------------------

Exhibit C

Form of Assignment and Assumption of Contracts, Warranties and Guaranties and
Other Intangible Property

ASSIGNMENT AND ASSUMPTION OF CONTRACTS, WARRANTIES AND

GUARANTIES AND OTHER INTANGIBLE PROPERTY

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS, WARRANTIES AND GUARANTIES AND OTHER
INTANGIBLE PROPERTY (this “Assignment”) is dated as of                     ,
2006 (the “Effective Date”), by and between AHT RESIDENCE INN II LIMITED
PARTNERSHIP, a Virginia limited partnership (“Assignor”), and
                            , a                                  (“Assignee”),
with reference to the following facts:

Recitals:

A. Pursuant to the Hotel Purchase and Sale Agreement dated as of
                    , 2006 (“Purchase Agreement”), by and between Assignor and
Assignee, Assignor is conveying to Assignee certain real property, together with
all structures and other improvements located thereon and thereunder, as
described on Exhibit A of the Purchase Agreement and by this reference
incorporated herein (the “Hotel”). Capitalized terms used but not defined in
this Assignment shall have the meanings ascribed to them in the Purchase
Agreement.

B. In connection with the above conveyance, Assignor is to assign, transfer and
convey to Assignee to the extent assignable or transferable, subject to Recital
C below, all of Assignor’s right, title and interest in and to all Contracts,
Leases, Permits, Warranties, Intellectual Property, FF&E Reserve Account(s),
Receivables, Books and Records and Bookings, certificates, licenses and
guarantees held by Assignor relating to the Hotel, to the extent assignable, any
other intangible personal property owned by Assignor and used in the ownership,
use or operation of the Hotel, including but not limited to the items listed on
Schedule 1 attached hereto (the “Intangible Property”).

C. It is expressly agreed, however, that the Intangible Property shall not
include the Excluded Assets or the Marks.

NOW THEREFORE, in consideration of the foregoing premises, of TEN and NO/100
DOLLARS ($10.00) in hand paid by Assignee, and of other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Assignor and Assignee hereby agree as follows:

1. Assignment. Assignor hereby grants, transfers, assigns, delivers and conveys
to Assignee as of the Effective Date, all of Assignor’s right, title and
interest in and to the Intangible Property (collectively, the “Assigned
Intangible Property”). Assignor remains responsible for all liabilities and
obligations of Assignor relating to the Assigned Intangible Property which
accrued prior to the Effective Date.

 

Exhibit C, Page 1



--------------------------------------------------------------------------------

2. Assumption. Assignee hereby assumes, and agrees to be bound by, all
obligations and liabilities of Assignor under or relating to the Assigned
Intangible Property which shall arise or be incurred, or which are required to
be performed, on and after the Effective Date.

3. Indemnity - Assignor. Subject to Section 10.3 (Survival of Purchaser’s
Claims) of the Purchase Agreement, Assignor shall indemnify, defend and hold
Assignee harmless from and against all claims, demands, obligations,
assessments, losses, costs, damages and expenses of any nature whatsoever
(including without limitation, court costs and reasonable attorneys’ fees) which
Assignee may incur, sustain or suffer or which may be asserted or charged
against Assignee which are caused by Assignor’s performance or non-performance
of such obligations, duties, responsibilities, covenants and liabilities
relating to the Assigned Intangible Property prior to the Effective Date.

4. Indemnity – Assignee. Subject to Section 10.4 (Survival of Seller’s Claims)
of the Purchase Agreement, Assignee shall indemnify, defend and hold Assignor
harmless from and against all claims, demands, obligations, assessments, losses,
costs, damages and expenses of any nature whatsoever (including without
limitation, court costs and reasonable attorneys’ fees) which Assignor may
incur, sustain or suffer or which may be asserted or charged against Assignor
which are caused by Assignee’s performance or non-performance of such
obligations, duties, responsibilities, covenants and liabilities relating to the
Assigned Intangible Property on or after the Effective Date.

5. Binding Effect. This Assignment shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns.

6. Applicable Law. This Assignment shall be governed by, and construed in
accordance with, the laws of the State of Nevada.

7. Recitals. The recitals are herein incorporated into this Assignment.

8. Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

Exhibit C, Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Assignment and Assumption
of Contracts, Warranties and Guaranties and Other Intangible Property as of the
Effective Date.

 

ASSIGNOR: AHT RESIDENCE INN II LIMITED PARTNERSHIP, a Virginia limited
partnership By:  

AHT Residence Inn II GP, Inc., a Virginia

corporation, its general partner

  By:  

 

  Name:  

 

  Title:  

 

ASSIGNEE: [NAME], a                      By:  

 

Name:  

 

Title:  

 

 

Exhibit C, Page 3



--------------------------------------------------------------------------------

Schedule 1

List of Assigned Intangible Property

 

1.    Contracts 2.    Leases 3.    Permits 4.    Warranties 5.    Intellectual
Property 6.    Proprietary Information 7.    FF&E Reserve Account(s) 8.   
Receivables 9.    Books and Records 10.    Bookings 11.    Other certificates,
licenses and guarantees.

 

Exhibit C, Page 4



--------------------------------------------------------------------------------

Exhibit D

Form of Bill of Sale

BILL OF SALE

This BILL OF SALE (“Bill of Sale”) is dated as of                     , 2006
(the “Effective Date”), by and between AHT RESIDENCE INN II LIMITED PARTNERSHIP,
a                      limited partnership (“Seller”), and
                            , a                              (“Purchaser”).

Recitals:

A. Pursuant to the Hotel Purchase and Sale Agreement dated as of
                    , 2006 by and between Seller and Purchaser, Seller is
conveying to Purchaser certain real property, together with all structures and
other improvements located thereon and thereunder, as described on Schedule A of
the Purchase Agreement and by this reference incorporated herein (the “Hotel”).
Capitalized terms used but not defined in this Assignment shall have the
meanings ascribed to them in the Purchase Agreement.

B. Pursuant to the Purchase Agreement, Seller is to provide to Purchaser at the
conveyance of the Property a bill of sale which is to assign, transfer and
convey, subject to Recital C below, all of Seller’s rights, title and interest,
in and to all tangible personal property owned by Seller as it relates to the
Hotel including but not limited to the items listed on Schedule 1, the
“Transferred Personal Property”).

NOW THEREFORE, in consideration of the foregoing and Ten Dollars ($10.00) and
other good and valuable consideration in hand paid by Purchaser to the Seller,
the receipt and sufficiency of which are hereby acknowledged, Seller does hereby
GRANT, SELL and CONVEY to Purchaser all of the Transferred Personal Property.

Seller warrants that it is the lawful owner of the Transferred Personal
Property, that Seller has the good and lawful right to sell and convey the
Transferred Personal Property, that the Transferred Personal Property is free
from encumbrances or rightful claims of others, and that it will defend
Purchaser’s title to the Transferred Personal Property against all persons
whomsoever.

This Bill of Sale shall be governed by the laws of the State of Nevada.

This Bill of Sale may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one agreement.

[Signatures appear on the following page]

 

Exhibit D, Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale as of the
Effective Date.

 

SELLER:

AHT RESIDENCE INN II LIMITED PARTNERSHIP,

a Virginia limited partnership

By:   AHT Residence Inn II GP, Inc., a Virginia corporation, its general partner
  By:  

 

  Name:  

 

  Title:  

 

PURCHASER: [NAME] By:  

 

Name:  

 

Title:  

 

 

Exhibit D Page 2



--------------------------------------------------------------------------------

SCHEDULE 1

Transferred Personal Property

 

Exhibit D Page 3



--------------------------------------------------------------------------------

Exhibit E

Form of Tenant Letter

TENANT NOTIFICATION LETTER

                    , 2006

CERTIFIED MAIL,

RETURN RECEIPT REQUESTED

[NAME OF TENANT]

[ADDRESS OF TENANT]

 

  Re: Residence Inn by Marriott - Las Vegas Convention Center located at 370
Hughes

Center Drive, Las Vegas, Nevada – [Lease Agreement dated                     ]

Dear Sir or Madam:

You are hereby informed that the undersigned has today sold the above-described
property known as the Residence Inn by Marriott in which you lease space, and
has assigned its interest as lessor, and your security deposit in the amount of
$            , under the above-described lease (the “Lease”) to
                                        . Effective this date, all payments
coming due under the Lease, and all notices or demands given or made pursuant to
the Lease, should be delivered to:

 

 

 

    c/o Marriott International, Inc     10400 Fernwood Road, Dept. 52/924.04    
Bethesda, Maryland 20817     Attn: Treasury     Telephone:                     
 

IMPORTANT: All payments coming due under the Lease (rent checks) should be
payable to                                         .

 

Exhibit E, Page 1



--------------------------------------------------------------------------------

Very truly yours,

AHT RESIDENCE INN II LIMITED PARTNERSHIP,

a Virginia limited partnership

By:   AHT Residence Inn II GP, Inc., a Virginia corporation, its general partner
  By:  

 

  Name:  

 

  Title:  

 

 

Exhibit E, Page 2



--------------------------------------------------------------------------------

Exhibit F

Form of Tenant Estoppel

TENANT ESTOPPEL CERTIFICATE

Reference is made to that certain [Lease] dated                     , as it may
be amended (the “Lease”) entered into between AHT RESIDENCE INN II LIMITED
PARTNERSHIP, a Virginia limited partnership (“Landlord”) and the undersigned
(“Tenant”), demising certain premises (the “Premises”) located in the property
described as: Residence Inn by Marriott - Las Vegas Convention Center located at
370 Hughes Center Drive, Las Vegas, Nevada (the “Property”).

The undersigned certifies to                                 , a
                                 (“Purchaser”) as follows:

1. The undersigned is the owner of the “Tenant’s” or “Lessee’s” or “Licensee’s”
interest in the Lease and has not transferred or assigned the Lease or sublet
the Premises. Tenant does not hold the Premises under assignment or sublease.

2. Attached as Schedule 1 is a true, correct and complete copy of the Lease
together with any and all amendments or modifications. The Lease is in full
force and effect and has not been modified, supplemented, or amended except by
the amendment(s) attached as Schedule 1. The Lease represents the entire
agreement between the Landlord and Tenant as to the Premises, and Tenant claims
no rights with respect to the Property other than as set forth in the Lease.

3. The rent for the Premises is as set forth in the Lease.

4. Undersigned has paid rent and/or license fees for the Premises up to and
including                     , 2006. No rent has been or will be paid more than
one (1) month in advance of its due date.

5. [No security deposit has been paid in connection with the Lease.] [The
undersigned has deposited $             with Landlord as a security deposit for
the Lease.]

6. All work to be performed to the Premises for Tenant under the Lease has been
performed in all material respects. All payments, free rent, or other credits,
allowances or abatements required to be given under the Lease to Tenant with
respect to work to be performed to the Premises have been received by Tenant.
Tenant is in physical occupancy of the Premises and is operating its business in
the Premises.

 

Exhibit F, Page 1



--------------------------------------------------------------------------------

7. To the best of Tenant’s knowledge, as of the date hereof: (i) there exists no
breach, default, or event or condition which, with the giving of notice or the
passage of time or both, would constitute a breach or default by Tenant or
Landlord under the Lease; and (ii) Tenant has no existing claims, defenses or
offsets against rental due or to become due under the Lease.

8. Tenant has no right of first refusal or option to purchase all or any part of
the Premises or the building of which the Premises is a part. Tenant has no
right to occupy any additional space at the Premises. Tenant has no cancellation
right or right to terminate the Lease.

9. Purchaser shall not be liable for or bound by any modification or amendment
of the Lease, or any waiver of any terms of the Lease, that (i) materially
modifies the economic terms of the Lease, or (ii) materially and adversely
affects Landlord’s obligations under the Lease or Purchaser’s rights, duties or
obligations, unless such modification, amendment, or waiver was consented to in
writing by Purchaser.

10. The undersigned, as of this date, has no charge, lien, or claim of offset
under the Lease or otherwise, against rents or other charges due or to become
due thereunder.

11. No actions, whether voluntary or otherwise, are pending against the
undersigned under the bankruptcy or insolvency laws of the United States or any
state thereof.

12. Tenant has not caused any new construction or repair work to be performed to
the Premises within the last 120 days, or if performed, the cost of such work
has been paid in full or will be paid in full by Tenant.

13. The person executing this certificate on behalf of Tenant is duly authorized
to execute this certificate. This certificate may be relied upon by Purchaser
(and its successors and assigns) and by any title company issuing title
insurance in connection with the acquisition of the Property by Purchaser, and
Tenant hereby agrees that this Certificate shall be binding upon the undersigned
(and its successors and assigns).

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be executed
this                     , 2006.

 

TENANT: [NAME] By:  

 

Name:  

 

Title:  

 

 

Exhibit F, Page 2



--------------------------------------------------------------------------------

Schedule 1

Copy of Lease

 

Exhibit F, Page 3



--------------------------------------------------------------------------------

Exhibit G

INTENTIONALLY OMITTED

 

Exhibit G, Page 1



--------------------------------------------------------------------------------

Exhibit H

Form of Holdback Escrow Agreement

HOLDBACK ESCROW AGREEMENT

THIS HOLDBACK ESCROW AGREEMENT (this “Agreement”) is entered into as of
                    , 2006 by and among (i) AHT RESIDENCE INN II LIMITED
PARTNERSHIP, a Virginia limited partnership (“Seller”);
(ii)                                          , a                             
(“Purchaser”); and (iii) First American Title Insurance Company (the “Escrow
Agent”).

Recitals:

A. Seller and Purchaser have entered into a Hotel Purchase and Sale Agreement,
dated as of                     , 2006 (the “Purchase Agreement”), pursuant to
which Seller agreed to sell, and Purchaser has agreed to purchase, certain
improved real property located in Las Vegas, Nevada, commonly known as the
“Residence Inn by Marriott, Las Vegas, Nevada” all as more fully set forth in
the Purchase Agreement. Capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Purchase Agreement.

B. Seller has agreed to be liable for, and to indemnify Purchaser, hold
Purchaser harmless and defend Purchaser from and against, breaches of the
representations, warranties and covenants made by Seller in the Purchase
Agreement and against certain other matters specified the Purchase Agreement
(together with any other post-Closing liabilities of Seller to Purchaser
pursuant to the Purchase Agreement, the “Indemnity Obligations”).

C. Pursuant to Section 11.3 of the Purchase Agreement, to secure and facilitate
payment of the Indemnity Obligations, Five Hundred Thousand and No/100 Dollars
($500,000.00) of the Purchase Price is being deposited in escrow to be held by
Escrow Agent as hereinafter provided.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises of the
parties herein contained, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Establishment of Escrow; Investment. Purchaser has deposited with the Escrow
Agent, and the Escrow Agent acknowledges receipt of a portion of the Purchase
Price equal to Five Hundred Thousand and No/100 Dollars ($500,000.00). Such
funds shall be held in an escrow account (the “Escrow Account”) in the name of
the Escrow Agent, subject to the terms and conditions set forth in this
Agreement. All amounts held by Escrow Agent from time to time in the Escrow
Account are hereinafter referred to as the “Escrow Funds”. Unless directed in
writing by the Seller and Purchaser, and subject to the following sentence, the
Escrow Agent

 

Exhibit H, Page 1



--------------------------------------------------------------------------------

shall invest the Escrow Funds held in the Escrow Account in U.S. government
obligations, bank certificates of deposit (up to the maximum insured amount of
any such deposit) or repurchase agreements secured by U.S. government
obligations (individually, an “Investment” and collectively, the “Investments”).
Unless otherwise directed in writing by the Seller and Purchaser, in no event
shall the Escrow Agent invest all or any portion of the Escrow Funds in any
Investment if the maturity date of such Investment is later than the date that
is six (6) months from the Closing under the Purchase Agreement.

2. Amounts Earned on Escrow Fund; Tax Matters. All amounts earned on the Escrow
Funds (interest, dividends or otherwise), shall become a part of the Escrow
Account and shall be held hereunder upon the same terms as the original Escrow
Funds. The parties agree that to the extent permitted by applicable law,
including Section 468B(g) of the Internal Revenue Code of 1986, as amended,
Seller will include all amounts earned on the Escrow Funds in its gross income
for federal, state and local income tax purposes and pay any income tax
resulting therefrom.

3. Disbursement of Escrow Funds. The Escrow Funds shall be held by the Escrow
Agent in the Escrow Account and not disbursed until one of the following events
has occurred, in which event the Escrow Agent is authorized and directed to
disburse the Escrow Funds, or a portion thereof, in the manner indicated:

(a) As soon as practicable after receipt of a written direction signed jointly
by Seller and Purchaser, the Escrow Agent is authorized and directed to disburse
such portion of the Escrow Funds as directed in such joint direction.

(b) As soon as practicable after receipt of a written direction or order issued
by a court of competent jurisdiction, the Escrow Agent is authorized and
directed to disburse the Escrow Funds as provided in such report.

(c) In accordance with Section 4 of this Agreement.

4. Time Release/ Set Aside Amounts.

(a) On the date that is six (6) months from the Closing under the Purchase
Agreement, Escrow Agent shall pay to Seller, in immediately available federal
funds, an amount, if any, equal to (i) the Escrow Funds; minus (ii) the
aggregate value, as of such date, of all Set Aside Amounts (as defined in
paragraph (b) below). For Example: if, on the date that is six (6) months from
the Closing under the Purchase Agreement, the Escrow Funds equal $505,000.00 and
the aggregate value of the Set Aside Amounts, as of such date, is $100,000, then
Escrow Agent shall pay Seller an amount equal to $405,000.00 (i.e. $505,000 -
$100,000). Escrow Agent shall have no responsibility to determine the amount of
any Set Aside Amounts.

(b) At any time or times prior to the termination of this Agreement, Purchaser
may make claims against the Escrow Funds for indemnification or payment pursuant
to and in accordance with the provisions of the Purchase Agreement. Purchaser
shall notify the Seller and the Escrow Agent in writing prior to the termination
of this Agreement of each such claim,

 

Exhibit H, Page 2



--------------------------------------------------------------------------------

including a brief description (based on information then available) of the
amount and nature of such claim. An amount equal to the lesser of (i) the
then-balance of the Escrow Funds or (ii) a portion of the Escrow Funds
sufficient to pay such claim in full (together with expenses and reserves
relating thereto), shall constitute the “Set Aside Amount.” In the event
Purchaser notifies the Escrow Agent and Seller in writing that it has made
out-of-pocket expenditures in connection with any such claim, an amount equal to
such expenditures, to the extent such amounts constitute Indemnity Obligations,
shall be added to and become a part of the Set Aside Amount. If Escrow Agent
receives a written request for distribution from the Escrow Funds from Purchaser
pursuant to this Section 4 (a “Request for Payment”), Escrow Agent shall
promptly forward such Request for Payment to Seller and unless Escrow Agent
receives a written objection from Seller within five (5) days after delivery of
such notice to Seller, Escrow Agent shall promptly release the amount specified
in the Request for Payment to Purchaser.

5. Termination. This Agreement shall continue in effect until all Escrow Funds
have been disbursed in accordance with Section 3 or 4 of this Agreement.

6. The Escrow Agent. Any annual fees, or other expenses, due to Escrow Agent in
connection with its performance of this Agreement shall be paid by Purchaser.
The Escrow Agent shall not be liable for any act or omission to act under this
Escrow Agreement, except for its own gross negligence or willful misconduct. The
Escrow Agent may act upon any instrument or signature believed by it to be
genuine and may assume that any person purporting to give any notice or
instruction hereunder, reasonably believed by it to be authorized, has been duly
authorized to do so. The Escrow Agent’s duties shall be determined only with
reference to this Escrow Agreement and applicable laws, and the Escrow Agent is
not charged with knowledge of or any duties or responsibilities in connection
with any other document or agreement.

The Escrow Agent shall have the right at any time to resign hereunder by giving
written notice of its resignation to the parties hereto, at least thirty
(30) days prior to the date specified for such resignation to take effect. If
the parties hereto do not designate a successor escrow agent within said third
(30) days, the Escrow Agent may appoint another nationally recognized bank or
trust company as successor escrow agent. Upon the effective date of such
resignation, and provided that the successor escrow agent agrees in writing to
be bound by the terms hereof, all cash and other payments and all other property
then held by the Escrow Agent hereunder shall be delivered by it to such
successor escrow agent or as otherwise shall be designated in writing by both
Seller and Purchaser.

In the event that the Escrow Agent should at any time be confronted with
inconsistent or conflicting claims or demands by the parties hereto, the Escrow
Agent shall have the right to interplead said parties in any court of competent
jurisdiction and request that such court determine such respective rights of the
parties with respect to this Escrow Agreement, and upon doing so, the Escrow
Agent shall be released from any obligations or liability to either party as a
consequence of any such claims or demands.

7. Governing Law. This Agreement shall be construed under and governed by the
laws of the State of Maryland and shall inure to the benefit of and be binding
upon the successors and assigns of the parties hereto.

 

Exhibit H, Page 3



--------------------------------------------------------------------------------

8. Counterparts. This Escrow Agreement may be executed in one or more
counterparts, all of which documents shall be considered one and the same
document.

9. Notices. Any notice pursuant to this Agreement shall be given in writing by
(a) personal delivery, or (b) reputable overnight delivery service with proof of
delivery, or (c) legible facsimile transmission sent to the intended addressee
at the address set forth below, or to such other address or to the attention of
such other person as the addressee shall have designated by written notice sent
in accordance herewith, and shall be deemed to have been given either at the
time of personal delivery, or, in the case of expedited delivery service, as of
the date of first attempted delivery at the address and in the manner provided
herein, or, in the case of facsimile transmission, as of the date of the
facsimile transmission provided that an original of such facsimile is also sent
to the intended addressee by means described in clauses (a), (b), or (c) above.
Unless changed in accordance with the preceding sentence, the addresses for
notices given pursuant to this Agreement shall be as follows:

 

To Purchaser:    c/o Marriott International, Inc.    10400 Fernwood Road, Dept.
52/924.04    Bethesda, Maryland 20817    Attn: Timothy Grisius    Phone: (301)
380-6254    Fax: (301) 380-5471 with a copy to:       Marriott International
Inc.    10400 Fernwood Road, Dept. 52/923.28    Bethesda, Maryland 20817   
Attn: Dawn R. Booth, Esq.    Phone: (301) 380- 2773    Fax: (301) 380- 6727 And
with a copy to:       Arent Fox PLLC    1050 Connecticut Avenue, NW   
Washington, DC 20036-5339    Attn: Kimberly A. Wachen, Esq.    Phone: (202)
775-5749    Fax: (202) 857-6395

 

Exhibit H, Page 4



--------------------------------------------------------------------------------

To Seller:    AHT RESIDENCE INN II LIMITED PARTNERSHIP    814 East Main Street
   Richmond, Virginia 23219    Attn: Justin Knight    Phone: 804-344-8121   
Fax: 804-344-8129 with a copy to:       Apple Hospitality Two, Inc.    814 East
Main Street    Richmond, Virginia 23219    Attn: Legal Dept.    Phone:
804-727-6338    Fax: 804-727-6349 To Escrow Agent:    First American Title
Insurance Company    1801 K Street, N.W.    Suite 200K    Washington, DC 20006
   Attention: Brian A. Lobuts, Vice President    Telephone: (202) 530-1804   
Fax: (202) 530-1435 with a copy to Purchaser or Seller (as applicable).

All notices shall be deemed effectively given on the date that such notice is
received or refused and shall include the following reference: Residence Inn by
Marriott, Las Vegas, Nevada.

10. Miscellaneous.

(a) Partial Invalidity. If any term or provision of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.

(b) Waiver of Jury Trial. Each party to this Agreement waives trial by jury in
any action, proceeding or counterclaim brought by any party to this Agreement
against any other party to this Agreement on any matter arising out of or in any
way connected with this Agreement.

 

Exhibit H, Page 5



--------------------------------------------------------------------------------

(c) Interpretation. Paragraph headings shall not be used in construing this
Agreement. Each party acknowledges that such party and its counsel, after
negotiation and consultation, have reviewed and revised this Agreement. As such,
the terms of this Agreement shall be fairly construed and the usual rule of
construction, to the effect that any ambiguities herein should be resolved
against the drafting party, shall not be employed in the interpretation of this
Agreement or any amendments, modifications or exhibits hereto or thereto.

(d) Counterparts and Signatures. This Agreement may be executed and delivered in
any number of counterparts, each of which so executed and delivered shall be
deemed to be an original and all of which shall constitute one and the same
instrument. The parties stipulate that facsimile signatures to this Agreement or
any amendment hereto shall be treated as originals for all purposes.

[The Remainder of this Page is Intentionally Left Blank]

 

Exhibit H, Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Holdback Escrow Agreement as
of the date first above written.

 

SELLER: AHT RESIDENCE INN II LIMITED PARTNERSHIP, a Virginia limited partnership
By:  

AHT Residence Inn II GP, Inc., a Virginia

corporation, its general partner

  By:  

 

  Name:  

 

  Title:  

 

PURCHASER: MRC I FUNDING CORPORATION, a Delaware corporation By:  

 

Name:  

 

Title:  

 

ESCROW AGENT: FIRST AMERICAN TITLE INSURANCE COMPANY By:  

 

  Brian Lobuts   Vice President

 

Exhibit H, Page 7



--------------------------------------------------------------------------------

Exhibit I

Form of Assignment Agreement

ASSIGNMENT OF TRADEMARKS AND TRADE NAMES

This ASSIGNMENT OF TRADEMARKS AND TRADE NAMES (“Assignment Agreement”) is
effective as of                     , 2006, by and between AHT RESIDENCE INN II
Limited Partnership, a Virginia limited partnership (“Seller”), and
[                            ], a [                            ] (“Buyer”).

WHEREAS, Reference is made to that certain Hotel Purchase and Sale Agreement
dated as of                     , 2006 (as amended, the “Purchase Agreement”) by
and between Seller, as seller, and Buyer, as buyer;

WHEREAS, Pursuant to the Purchase Agreement, Buyer is conveying to Seller
certain real property, together with all structures and other improvements
located thereon and thereunder, as described on Exhibit A of the Purchase
Agreement and by this reference incorporated herein (the “Land”). Capitalized
terms used but not defined in this Assignment shall have the meanings ascribed
to them in the Purchase Agreement;

WHEREAS, Seller has adopted and used trademarks, service marks, logos, trade
styles, trade names, and other intellectual property including the names and
marks [                            ,                             ] (collectively
the “Marks”) and is the owner of and has the right to convey all right, title,
and interest in and to the Marks; and

WHEREAS, Buyer wishes to acquire all right, title, and interest in and to the
Marks, including all applications and registrations therefor and common law
rights thereto, together with the goodwill of the business symbolized by the
Marks and the right to bring suit and recover damages for past infringement of
the Marks.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller hereby assigns to Buyer all right,
title, and interest in and to the Marks, including all applications and
registrations therefor and common law rights thereto, together with the goodwill
of the business symbolized by the Marks, and the right to bring suit and recover
damages for past infringement of the Marks. This assignment of rights is
worldwide and pertains to all rights that Seller has in any country.

In consideration of the foregoing and the mutual covenants and conditions set
forth herein, the parties agree as follows:

 

  1. Except for those liabilities and obligations that Buyer expressly accepts
as provided in the Purchase Agreement, Buyer is not assuming any of the debts,
liabilities or other obligations of, or claims against, Seller of any kind or
nature whether direct or contingent and whether known or unknown.

 

Exhibit I, Page 1



--------------------------------------------------------------------------------

  2. Seller agrees not to object to or otherwise challenge anywhere in the world
Buyer’s use or registration of the Marks.

 

  3. Seller represents and warrants that it has not assigned or transferred any
rights in the Marks other than to Buyer under the terms of this Assignment
Agreement.

 

  4. Seller will not use or register, or authorize any third party to use or
register, the Marks, or anything similar thereto, for any goods or services.

This Assignment Agreement shall be governed by, and construed in accordance
with, the laws of the State of Nevada.

[Signature page follows]

 

Exhibit I, Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Assignment of Trademarks and
Trade Names Las Vegas - RI) effective as of the date first written above.

 

SELLER: AHT RESIDENCE INN II LIMITED PARTNERSHIP, a Virginia limited partnership
By:   AHT Residence Inn II GP, Inc., a Virginia corporation, its general partner
  By:  

 

  Name:  

 

  Title:  

 

PURCHASER:

[                                         ],

a [                    ]

By:  

 

Name:  

 

Title:  

 

 

Exhibit I, Page 3



--------------------------------------------------------------------------------

Exhibit J

Form of FIRPTA Certificate

TRANSFEROR’S CERTIFICATION OF NONFOREIGN STATUS

Section 1445 of the Internal Revenue Code of 1954, as amended (the “Code”),
provides that a transferee of a U.S. real property interest must withhold tax if
the transferor is a foreign person. To inform
                                         (the “Transferee”) that withholding of
tax under Section 1445 of the Code will not be required upon the transfer of a
U.S. real property interest to the Transferee by AHT RESIDENCE INN II LIMITED
PARTNERSHIP, a Virginia limited partnership (the “Transferor”), the undersigned
hereby certifies the following on behalf of the Transferor:

(a) The Transferor is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Code and the Income
Tax Regulations promulgated thereunder);

(b) The Transferor’s U.S. employer identification number is
                    ; and

(c) The Transferor’s office address is 814 East Main Street, Richmond, Virginia
23219.

The Transferor understands that this Certificate may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalty of perjury I declare that I have examined this Certification and,
to the best of my actual knowledge and belief, it is true, correct and complete,
and I further declare that I have authority to sign this document on behalf of
the Transferor.

 

   AHT RESIDENCE INN II LIMITED PARTNERSHIP, a Virginia limited partnership   
By:  

AHT Residence Inn II GP, Inc., a Virginia

corporation, its general partner

Date Executed:                         By:  

 

   Name:  

 

   Title:  

 

 

Exhibit J, Page 1



--------------------------------------------------------------------------------

Exhibit K-1

Form of Certificate as to Representations and Warranties

(Seller)

CERTIFICATE OF

AHT RESIDENCE INN II LIMITED PARTNERSHIP

Reference is made to that certain Purchase Agreement, dated as of July     ,
2006, by and between AHT RESIDENCE INN II LIMITED PARTNERSHIP, a Virginia
limited partnership (“Seller”), and [                            ], a
[                            ] (“Purchaser”), pursuant to which Seller agreed to
sell to Purchaser, and Purchaser agreed to purchase from Seller, the improved
real property and other assets described therein (the “Sale Contract”).
Capitalized terms not otherwise defined herein shall have the respective
meanings set forth in the Sale Contract.

Seller hereby certifies that: (i) except as set forth on Exhibit A, the
representations and warranties of Seller contained in the Sale Contract,
including those contained in Section 6.1 of the Sale Contract, are true and
correct in all material respects on the date hereof with the same force and
effect as if such representations and warranties had been made by Seller on and
as of the date hereof, and (ii) Seller has complied in all material respects
with its obligations and covenants under the Sale Contract.

[The Remainder of This Page Is Intentionally Left Blank]

 

Exhibit K-1, Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has executed and delivered this Certificate of AHT
RESIDENCE INN II Limited Partnership as of                          , 2006.

 

SELLER: AHT RESIDENCE INN II LIMITED PARTNERSHIP, a Virginia limited partnership
By:  

AHT Residence Inn II GP, Inc., a Virginia

corporation, its general partner

  By:  

 

  Name:  

 

  Title:  

 

 

Exhibit K-1, Page 2



--------------------------------------------------------------------------------

EXHIBIT A

None

 

Exhibit K-1, Page 3



--------------------------------------------------------------------------------

Exhibit K-2

Form of Certificate as to Representations and Warranties (Purchaser)

CERTIFICATE OF

[NAME OF PURCHASER]

Reference is made to that certain Purchase Agreement, dated as of July     ,
2006, by and between AHT RESIDENCE INN II Limited Partnership, a Virginia
limited partnership (“Seller”), and [                            ], a
[                            ] (“Purchaser”), pursuant to which Seller agreed to
sell to Purchaser, and Purchaser agreed to purchase from Seller, the improved
real property and other assets described therein (the “Sale Contract”).
Capitalized terms not otherwise defined herein shall have the respective
meanings set forth in the Sale Contract.

Purchaser hereby certifies that: (i) except as set forth on Exhibit A, the
representations and warranties of Purchaser contained in the Sale Contract,
including those contained in Section 7 of the Sale Contract, are true and
correct in all material respects on the date hereof with the same force and
effect as if such representations and warranties had been made by Purchaser on
and as of the date hereof, and (ii) Purchaser has complied in all material
respects with its obligations and covenants under the Sale Contract.

[The Remainder of This Page Is Intentionally Left Blank]

 

Exhibit K-2, Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Purchaser has executed and delivered this Certificate of
[NAME OF PURCHASER] as of                          , 2006.

 

PURCHASER: [                                                 ] By:  

 

Name:   Title:  

 

Exhibit K-2, Page 2



--------------------------------------------------------------------------------

EXHIBIT A

None

 

Exhibit K-2, Page 3



--------------------------------------------------------------------------------

Exhibit L

Title Commitment

 

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 1

LOGO [g47405img1.jpg]

First American Title Insurance Company

National Commercial Services

3960 Howard Hughes Pkwy, Suite 380

Las Vegas, NV 89109

 

June 09, 2006   

Marriott International Incorporated

10400 Fernwood Rd.

Bethesda, MD

   Customer Reference:    Residence Inn Las Vegas Convention Center Order
Number:    NCS-238230-DC72 Property:    3225 Paradise Road, Las Vegas, NV
Attached please find the following item(s): Commitment   

Thank You for your confidence and support. We at First American Title Insurance
Company maintain the fundamental principle:

Customer First!

First American Title Insurance Company

Exhibit L, Page 1



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 2

First American Title Insurance Company

INFORMATION

The Title Insurance Commitment is a legal contract between you and the company.
It is issued to show the basis an which we will issue a Title Insurance Policy
to you. The Policy will insure you against certain risks to the land title,
subject to the limitations shown in the policy.

The Company will give you a sample of the Policy form, if you ask.

The Commitment is based on the land title as of the Commitment Date. Any changes
in the land title or the transaction may affect the Commitment and the Policy.

The Commitment is subject to its Requirements, Exceptions and Conditions.

This information is not part of the title insurance commitment.

TABLE OF CONTENTS

 

          Page

Agreement to Issue Policy

   3

Schedule A

     

            1.

   Commitment Date    4

            2.

   Policies to be Issued, Amounts and Proposed Insured    4

            3.

   Interest in the Land and Owner    4

            4.

   Description of the Land    4

Schedule B-1 - Requirements

   6

Schedule B-2 - Exceptions

   9

Conditions

   19

YOU SHOULD READ THE COMMITMENT VERY CAREFULLY.

If you have any questions about the Commitment,

please contact the issuing office.

First American Title Insurance Company

Exhibit L, Page 2



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 3

COMMITMENT FOR TITLE INSURANCE

Issued by

First American Title Insurance Company

Agreement to Issue Policy

We agree to issue a policy to you according to the terms of this Commitment.

When we show the policy amount and your name as the proposed insured in Schedule
A, this Commitment becomes effective as of the Commitment Date shown in Schedule
A.

If the Requirements shown in this Commitment have not been met within six months
after the Commitment Date, our obligation under this Commitment will end. Also,
our obligation under this Commitment will end when the Policy is issued and then
our obligation to you will be under the Policy.

Our obligation under this Commitment is limited by the following:

The Provisions in Schedule A.

The Requirements in Schedule B-1.

The Exceptions in Schedule B-2.

The Conditions.

This Commitment is not valid without Schedule A and Sections 1 and 2 of Schedule
B.

First American Title Insurance Company

Exhibit L, Page 3



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 4

Revised 8-14-06

SCHEDULE A

 

1.    Commitment Date: June 6, 2006 at 7:30 A.M.    2.    Policy or Policies to
be issued:    Amount    (A) ALTA Standard Policy    $65,000,000.00    Proposed
Insured:       Marriott International, Inc., or its assigns under the purchase
agreement       (B) ALTA Loan Policy    $N/A    Proposed Insured:       N/A   
3.    (A) The estate or interest in the land described in this Commitment is:   
   Fee Simple as to Parcel I and Easement as to Parcel II      

(B) Title to said estate or interest at the date hereof is vested in:

 

AHT Residence Inn II Limited Partnership, a Virginia limited partnership

4.    The land referred to in this Commitment is situated in the County of
Clark, State of Nevada, and is described as follows:    PARCEL I: [Fee Simple]
   A PARCEL OF LAND SITUATED IN THE SOUTHEAST QUARTER (SE 1/4) OF THE SOUTHEAST
QUARTER (SE 1/4) OF SECTION 9 AND A PORTION OF THE SOUTHWEST QUARTER (SW 1/4) OF
THE SOUTHWEST QUARTER (SW 1/4) OF SECTION 10, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.M., CLARK COUNTY, NEVADA, BEING LOT 2 AND A PORTION OF LOT 1 OF PARCEL MAP
IN FILE 51 OF PARCEL MAPS, PAGE 58, MORE PARTICULARLY DESCRIBED AS FOLLOWS:   
COMMENCING AT THE SOUTHEAST CORNER OF SECTION 9 AS SHOWN ON THE PARCEL MAP
RECORDED IN FILE 51, PAGE 58 OF PARCEL MAPS IN THE OFFICE OF THE CLARK COUNTY
RECORDS;    THENCE NORTH 89°06’04” WEST ALONG THE SOUTH LINE OF SAID SECTION 9,
A DISTANCE OF 21.75 FEET;    THENCE NORTH 00°51’41” EAST, A DISTANCE OF 312.75
FEET;    THENCE NORTH 00°11’23” EAST, A DISTANCE OF 97,26 FEET; TO A POINT ON
THE WEST RIGHT OF WAY LINE OF PARADISE ROAD SAID POINT BEING THE POINT OF
BEGINNING;    THENCE NORTH 89°06’04” WEST, A DISTANCE OF 482.90 FEET;    THENCE
SOUTH 00°51’41” WEST, A DISTANCE OF 360.00 FEET; TO A POINT IN THE NORTH RIGHT
OF WAY LINE OF DESERT INN ROAD;    THENCE NORTH 89°06’04” WEST, ALONG SAID RIGHT
OF WAY LINE A DISTANCE OF 57.35 FEET;

First American Title Insurance Company

Exhibit L, Page 4



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 5

 

   THENCE NORTH 04°42’58” WEST, A DISTANCE OF 190.12 FEET;    THENCE NORTH
89°06’04” WEST, A DISTANCE OF 105.00 FEET;    THENCE NORTH 04°42’58” WEST, A
DISTANCE OF 235.72 FEET;    THENCE NORTH 89°06’04” WEST, A DISTANCE OF 166.34
FEET; TO A POINT IN THE EAST RIGHT OF WAY OF MEL AVENUE;    THENCE NORTH
04°17’32” WEST, ALONG SAID RIGHT OF WAY A DISTANCE OF 226.75 FEET;    THENCE
SOUTH 89°05’00” EAST, A DISTANCE OF 869.95 FEET TO POINT IN THE WEST RIGHT OF
WAY LINE OF PARADISE ROAD;    THENCE SOUTH 00°11’23” WEST, ALONG SAID RIGHT OF
WAY A DISTANCE OF 289,38 FEET TO THE POINT OF BEGINNING.    EXCEPTING THEREFROM
THAT PORTION THEREOF CONVEYED TO THE COUNTY OF CLARK, NEVADA, BY DEED RECORDED
OCTOBER 16, 1996 IN BOOK 961016 AS DOCUMENT NO. 00050.    PARCEL II: [Easement]
   AN EASEMENT OVER THE WEST 35 FEET ON THE EAST 110.5 FEET OF LOT TWO (2) AS
DELINEATED ON FILE 52 OF PARCEL MAPS, PAGE 90, IN THE OFFICE OF THE COUNTY
RECORDER, CLARK COUNTY, NEVADA RECORDS FOR INGRESS AND EGRESS AND FOR THE
PURPOSES AS SET FORTH IN A NON-EXCLUSIVE EASEMENT RECORDED SEPTEMBER 15, 1987 IN
BOOK 870915 OF OFFICIAL RECORDS AS DOCUMENT NO. 00001.

First American Title Insurance Company

Exhibit L, Page 5



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 6

SCHEDULE B

SECTION ONE

REQUIREMENTS

The following requirements must be met:

 

(A) Pay the agreed amounts for the interest in the land and/or the mortgage to
be insured.

 

(B) Pay us the premiums, fees and charges for the policy.

 

(C) Documents satisfactory to us creating the interest in the land and/or the
mortgage to be insured must be signed, delivered and recorded.

 

(D) You must tell us in writing the name of anyone not referred to in this
Commitment who will get an interest in the land or who will make a loan on the
land. We may then make additional requirements or exceptions.

 

(E) Releases(s) or Reconveyance(s) of Item(s):

1). Deed of Trust granted by AHT Residence Inn II Limited Partnership to
Lawyer’s Title Insurance Company, Trustee, to secure an original indebtedness of
$20,625,000.00 made by Wachovia Bank, National Association, dated November 10,
2004, recorded November 15, 2004 in Book 20041115 as Instrument No. 01276 of
Official Records, as assigned to Wells Fargo Bank N.A., as Trustee for the
registered holders of Wachovia Bank Commercial Mortgage Trust, Commercial
Mortgage Pass-Through Certificates, Series 2005-C17 by assignment recorded
August 30, 2005 in Book 20050830 as Instrument No. 00752 of Official Records.

2). Assignment of Leases, Rents and Profits by and between AHT Residence Inn II
Limited Partnership and Wachovia Bank, National Association, dated November 10,
2004, recorded November 15, 2004 in Book 20041115 as Instrument No. 01277 of
Official Records.

3). UCC Financing Statement by AHT Residence Inn II Limited Partnership (Debtor)
to Wachovia Bank, National Association (Secured Party), recorded November 19,
2004 in Book 20041119 as Instrument No. 02103 of Official Records, as assigned
to Wells Fargo Bank N.A., by UCC Financing Statement Amendment recorded
August 30, 2005 in Book 20050830 as Instrument No. 00751 of Official Records.

4). Memorandum of Management Agreement recorded March 27, 1989 in Book 890327 as
Instrument No. 00223 of Official Records.

5). Company to be provided with a copy of the termination of that certain
unrecorded lease dated November 10, 2004, executed by AHT Residence Inn II
Limited Partnership as lessor and AHM Res II Limited Partnership as lessee, as
disclosed of record by a Subordination, Non-Disturbance, Attornment and
Recognition Agreement recorded November 23, 2004 in Book 20041123 as Instrument
No. 01098 of Official Records.

 

(F) Other: NONE

First American Title Insurance Company

Exhibit L, Page 6



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 7

 

(G) This item has been intentionally deleted.

The following additional requirements, as indicated by “X”, must be met:

 

x

   (H)    The Company must be provided with an Owner’s Affidavit from the Seller
at closing, the form of which is attached hereto, attesting that there are no
tenants in possession or unrecorded leases affecting the land and that there
have been no changes to the improvements as shown on plat of survey prepared by
B. Chandler, L.S. for Poggemeyer Design Group, dated July 10, 2006, Job No.
04214A.

¨

  

(I)

   This item has been intentionally deleted.

¨

  

(J)

   The following LLC documentation is required from.

x

  

(K)

   The following partnership documentation is required from AHT Residence Inn II
Limited Partnership, a Virginia limited partnership:       a. A certified copy
of the application for registration, foreign limited partnership (form LP-5) and
any amendments thereto (form LP-6) be recorded in the public records;       b. A
full copy of the partnership agreement and any amendments;       c. Satisfactory
evidence of the consent of a majority in interest of the limited partners to the
contemplated transaction;       d. Other requirements which the Company may
impose following its review of the material required herein and other
information which the Company may require.

¨

  

(L)

   The following documentation is required from corporation:

¨

  

(M)

   Based upon the Company’s review of that certain partnership/operating
agreement dated for the proposed insured herein, the following requirements must
be met:       Any further amendments to said agreement must be submitted to the
Company, together with an affidavit from one of the general partners or members
stating that it is a true copy, that said partnership or limited liability
company is in full force and effect, and that there have been no further
amendments to the agreement. This Commitment will then be subject to such
further requirements as may be deemed necessary.

¨

  

(N)

   A copy of the complete lease, as referenced in Schedule A, #3 herein,
together with any amendments and/or assignments thereto, must be submitted to
the Company for review, along with an affidavit executed by the present lessee
stating that it is a true copy, that the lease is in full force and effect, and
that there have been no further amendments to the lease. This Commitment will
then be subject to such further requirements as may be deemed necessary.

¨

  

(O)

   Approval from the Company’s Underwriting Department must be obtained for
issuance of the policy contemplated herein and any endorsements requested
thereunder. This Commitment will then be subject to such further requirements as
may be required to obtain such approval.

¨

  

(P)

   Potential additional requirements, if ALTA Extended coverage is contemplated
hereunder, and work on the land has commenced prior to close, some or all of the
following requirements, and any other requirements which may be deemed
necessary, may need to be met:

First American Title Insurance Company

Exhibit L, Page 7



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 8

 

¨

   (Q)    The Company’s “Mechanic’s Lien Risk Addendum” form must be completed
by a Company employee, based upon information furnished by the appropriate
parties involved.

x

  

(R)

   The Company’s Gap Indemnity Agreement must be executed by the Seller if funds
are to be disbursed at closing, prior to recordation. (Form attached)

¨

  

(S)

   Financial statements from the appropriate parties must be submitted to the
Company for review.

¨

  

(T)

   A copy of the construction contract must be submitted to the Company for
review.

¨

  

(U)

   An inspection of the land must be performed by the Company for verification
of the phase of construction.

First American Title Insurance Company

Exhibit L, Page 8



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 9

SCHEDULE B

SECTION TWO

EXCEPTIONS

Any policy we issue will have the following exceptions unless they are taken
care of to our satisfaction. The printed exceptions and exclusions from the
coverage of the policy or policies are set forth in Exhibit A attached. Copies
of the policy forms should be read. They are available from the office which
issued this Commitment.

 

1. Water rights, claims or title to water, whether or not shown by the public
records.

 

2. Any taxes that may be due, but not assessed, for new construction which can
be assessed on the unsecured property rolls, in the Office of the County
Assessor, per Nevada Revised Statute 361.260. NOTE: As of the date of this
Commitment, no such taxes are due.

 

3. Reservations and provisions as contained in the Patent from the State of
Nevada, recorded October 17, 1910, in Book 1 of Deeds, Page 330, as Instrument
No. 01976.

 

4. An easement for public utilities and incidental purposes in the document
recorded February 14, 1963 in Book 421 as Instrument No. 339785 of Official
Records.

 

5. Dedication of easements for utilities per Owner’s Certificate shown on the
parcel map recorded January 12, 1987 in Book 870112 as Instrument No. 00780 of
Official Records, in File 51, Page 58 of Parcel Maps.

 

6. This item has been intentionally deleted.

 

7. An Easement for perpetual avigation for right of flight, for the passage of
aircraft in the air space above the surface of the said premises, together with
the right to cause in said air space such noise as may be inherent in the
operation of aircraft, now known or hereafter used for navigation of or flight
in the air, as conveyed to the County of Clark, recorded January 12, 1987, in
Book 870112 as Instrument No. 00787 of Official Records.

 

8. An easement for perpetual avigation and incidental purposes in the document
recorded June 17, 1987 in Book 870617 as Instrument No. 00785 of Official
Records.

 

9. Covenants, conditions, and restrictions in a Non-Exclusive Easement recorded
September 15, 1987, in Book 870915 as Instrument No. 00001 of Official Records.

 

10. An easement for sanitary sewer lines and incidental purposes in the document
recorded September 15, 1987 in Book 870915 as Instrument No. 00003 of Official
Records.

 

11. An easement for sanitary sewer lines and incidental purposes in the document
recorded February 8, 1988 in Book 880208 as Instrument No. 00334 of Official
Records.

First American Title Insurance Company

Exhibit L, Page 9



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 10

 

12. An Easement for perpetual avigation for right of flight, for the passage of
aircraft in the air space above the surface of the said premises, together with
the right to cause in said air space such noise as may be inherent in the
operation of aircraft, now known or hereafter used for navigation of or flight
in the air, as conveyed to the County of Clark , recorded February 24, 1988, in
Book 880224 as Instrument No. 00485 of Official Records.

 

13. This item has been intentionally deleted.

 

14. An easement for sewage lines and incidental purposes in the document
recorded April 11, 1988 in Book 880411 as Instrument No. 00346 of Official
Records.

 

15. An easement for vehicle and pedestrian access and incidental purposes in the
document recorded April 20, 1988 in Book 880420 as Instrument No. 00257 of
Official Records.

 

16. An Easement for perpetual avigation for right of flight, for the passage of
aircraft in the air space above the surface of the said premises, together with
the right to cause in said air space such noise as may be inherent in the
operation of aircraft, now known or hereafter used for navigation of or flight
in the air, as conveyed to the County of Clark, recorded July 22, 1988, in Book
880722 as Instrument No. 00693 of Official Records.

 

17. An Easement and right-of-way for the construction, operation, maintenance,
repair, renewal, reconstruction, and removal of pipelines for conducting water
with the right of ingress and egress, as conveyed to Las Vegas Valley Water
District, a quasi-municipal corporation, by an instrument recorded September 6,
1988, in Book 880906 as Instrument No. 00688 of Official Records, over a portion
of the land.

 

18. An easement for public utilities and incidental purposes in the document
recorded October 25, 1988 in Book 881025 as Instrument No. 00894 of Official
Records.

 

19. An easement for public utilities and incidental purposes in the document
recorded October 25, 1988 in Book 881025 as Instrument No. 00896 of Official
Records.

 

20. This item has been intentionally deleted.

 

21. This item has been intentionally deleted.

 

22. This item has been intentionally deleted.

 

23. This item has been intentionally deleted.

 

24. This item has been intentionally deleted.

 

25. This item has been intentionally deleted.

INFORMATIONAL NOTES

First American Title Insurance Company

Exhibit L, Page 10



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 11

 

NOTE:    Taxes for the fiscal year July 1, 2005 through June 30, 2006, including
any secured personal property taxes collected therewith.    APN 162-09-806-007
   Total tax: $184,912,79 (Paid)

The map attached, if any, may or may not be a survey of the land depicted
hereon. First American Title Insurance Company expressly disclaims any liability
for loss or damage which may result from reliance on this map except to the
extent coverage for such loss or damage is expressly provided by the terms and
provisions of the title insurance policy, if any, to which this map is attached.

First American Title Insurance Company

Exhibit L, Page 11



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 12

ENDORSEMENT

Attached to Policy No. NCS-238230-DC72

Issued By

First American Title Insurance Company

The Company hereby insures the insured against loss or damage which the insured
shall sustain by reason of the failure of the land described as Parcel(s) I in
Schedule A to constitute a lawfully created parcel according to the Subdivision
Map Act (NRS Chapter 278.320 et seq.) and local ordinances adopted pursuant
thereto.

This endorsement is made a part of the policy and is subject to all of the terms
and provisions thereof and of any prior endorsements thereto. Except to the
extent expressly stated, it neither modifies any of the terms and provisions of
the policy and any prior endorsements, nor does it extend the effective date of
the policy and any prior endorsements, nor does it increase the face amount
thereof.

CLTA Form 116.7 (Revised 6-14-96)

Subdivision Map Act Endorsement

First American Title Insurance Company

Exhibit L, Page 12



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 13

ENDORSEMENT

Attached to Policy No. NCS-238230-DC72

Issued By

First American Title Insurance Company

The Company hereby insures the insured against loss which the insured shall
sustain by reason of damage to existing improvements, including lawns, shrubbery
or trees, resulting from the exercise of any right to use the surface of the
land for the extraction or development of water excepted from the description of
the land or shown as an exception in Schedule B.

This endorsement is made a part of the policy and is subject to all of the terms
and provisions thereof and of any prior endorsements thereto. Except to the
extent expressly stated, it neither modifies any of the terms and provisions of
the policy and any prior endorsements, nor does it extend the effective date of
the policy and any prior endorsements, nor does it increase the face amount
thereof.

CLTA Form 103.5 (Rev. 9-10-93)

ALTA - Owner or Lender

First American Title Insurance Company

Exhibit L, Page 13



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 14

ENDORSEMENT

Attached to Policy No. NCS-238230-DC72

Issued By

First American Title Insurance Company

The Company insures the insured against loss or damage sustained by reason of:

 

1. The existence, at Date of Policy, of any of the following unless expressly
excepted in Schedule B:

 

  (a) Present violations on the land of any enforceable covenants, conditions or
restrictions, or any existing improvements on the land which violate any
building setback lines shown on a plat of subdivision recorded or filed in the
public records.

 

  (b) Any instrument referred to in Schedule B as containing covenants,
conditions or restrictions on the land which, in addition, (i) establishes an
easement on the land; (ii) provides for an option to purchase, a right of first
refusal or the prior approval of a future purchaser or occupant; or
(iii) provides a right of reentry, possibility of reverter or right of
forfeiture because of violations on the land of any enforceable covenants,
conditions or restrictions.

 

  (c) Any encroachment of existing improvements located on the land onto
adjoining land, or any encroachment onto the land of existing improvements
located on adjoining land.

 

  (d) Any encroachment of existing improvements located on the land onto that
portion of the land subject to any easement excepted in Schedule B.

 

  (e) Any notices of violation of covenants, conditions and restrictions
relating to environmental protection recorded or filed in the public records.

 

2. Damage to existing buildings:

 

  (a) Which are located on or encroach upon that portion of the land subject to
any easement excepted in Schedule B, which damage results from the exercise of
the right to maintain the easement for the purpose for which it was granted or
reserved;

 

  (b) Resulting from the future exercise of any right existing at Date of Policy
to use the surface of the land for the extraction or development of minerals
excepted from the description of the land or excepted in Schedule B.

 

3. Any final court order or judgment requiring the removal from any land
adjoining the land of any encroachment, other than fences, landscaping or
driveways, excepted in Schedule B.

 

4. Any final court order or judgment denying the right to maintain any existing
building on the land because of any violation of covenants, conditions or
restrictions or building setback lines shown on a plat of subdivision recorded
or filed in the public records.

Wherever in this endorsement the words “covenants, conditions or restrictions”
appear, they shall not be deemed to refer to or include the terms, covenants,
conditions or limitations contained in an instrument creating a lease.

First American Title Insurance Company

Exhibit L, Page 14



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 15

As used in paragraphs l(a) and 4, the words “covenants, conditions or
restrictions” shall not be deemed to refer to or include any covenants,
conditions or restrictions relating to environmental protection.

This endorsement is made a part of this policy and is subject to all of the
terms and provisions thereof and of any prior endorsements thereto. Except to
the extent expressly stated, it neither modifies any of the terms and provisions
of the policy and any prior endorsements, nor does it extend the effective date
of the policy and any prior endorsements, nor does it increase the face amount
thereof.

Endorsement 9.2 (Restrictions, Encroachments, Minerals

Owner’s Policy: Improved Land)

Adopted 10/17/98

Section IV-16

First American Title Insurance Company

Exhibit L, Page 15



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 16

ENDORSEMENT

Attached to Policy No. NCS-238230-DC72

Issued by

First American Title Insurance Company

The Company insures against loss or damage sustained by the insured by reason of
the land being taxed as part of a larger parcel of land or failing to constitute
a separate tax parcel for real estate tax purposes.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of the
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

ALTA Endorsement Form 18 (Single Tax Parcel) (10-22-03)

CLTA Form 129

ALTA or CLTA - Owner’s or Loan Policies

First American Title Insurance Company

Exhibit L, Page 16



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 17

ENDORSEMENT

Attached to Policy No. NCS-238230-DC72

Issued by

First American Title Insurance Company

The Company insures against loss or damage sustained by the insured if, at Date
of Policy: (i) the land does not abut and have both actual vehicular and
pedestrian access to and from Desert Inn Road (the “Street”), (ii) the Street is
not physically open and publicly maintained, or (iii) the insured has no right
to use existing curb cuts or entries along that portion of the Street abutting
the land.

This endorsement is issued as part of the policy, Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.

ALTA Endorsement Form 17 (Access and Entry) (10-22-03)

CLTA Form 103.11

ALTA or CLTA - Owner’s or Loan Policies

First American Title Insurance Company

Exhibit L, Page 17



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 18

ENDORSEMENT

Attached to Policy No. NCS-238230-DC72

Issued By

First American Title Insurance Company

The Company hereby insures the insured against loss or damage which the insured
shall sustain by reason of the failure of the land to be the same as that
delineated on the plat of a survey made by B. Chandler, L.S. for Poggemeyer
Design Group on July 10, 2006, designated Job No. 04214A.

This endorsement is made a part of the policy and is subject to all of the terms
and provisions thereof and of any prior endorsements thereto. Except to the
extent expressly stated, it neither modifies any of the terms and provisions of
the policy and any prior endorsements, nor does it extend the effective date of
the policy and any prior endorsements, nor does it increase the face amount
thereof.

CLTA Form 116.1 (Modified) (Revised 6-14-96)

ALTA or CLTA - Owner

First American Title Insurance Company

Exhibit L, Page 18



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 19

CONDITIONS

1. DEFINITIONS

(a) “Mortgage” means mortgage, deed of trust or other security instrument.

(b) “Public Records” means title records that give constructive notice of
matters affecting the title according to the state law where the land is
located.

2. LATER DEFECTS

The Exceptions in Schedule B - Section Two may be amended to show any defects,
liens or encumbrances that appear for the first time in the public records or
are created or attached between the Commitment Date and the date on which all of
the Requirements (a) and (c) of Schedule B - Section One are met. We shall have
no liability to you because of this amendment.

3. EXISTING DEFECTS

If any defects, liens or encumbrances existing at Commitment Date are not shown
in Schedule B, we may amend Schedule B to show them. If we do amend Schedule B
to show these defects, liens or encumbrances, we shall be liable to you
according to Paragraph 4 below unless you knew of this information and did not
tell us about it in writing.

4. LIMITATION OF OUR LIABILITY

Our only obligation is to issue to you the Policy referred to in this
Commitment, when you have met its Requirements. If we have any liability to you
for any loss you incur because of an error in this Commitment, our liability
will be limited to your actual loss caused by your relying on this Commitment
when you acted in good faith to:

comply with the Requirements shown in Schedule B - Section One

or

eliminate with our written consent any Exceptions shown in Schedule B - Section
Two.

We shall not be liable for more than the Policy Amount shown in Schedule A of
this Commitment and our liability is subject to the terms of the Policy form to
be issued to you.

5. CLAIMS MUST BE BASED ON THIS COMMITMENT

Any claim, whether or not based on negligence, which you may have against us
concerning the title to the land must be based on this commitment and is subject
to its terms.

First American Title Insurance Company

Exhibit L, Page 19



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 20

Privacy Policy

We Are Committed to Safeguarding Customer Information

In order to better serve your needs now and in the future, we may ask you to
provide us with certain information. We understand that you may be concerned
about what we will do with such information - particularly any personal or
financial information. We agree that you have a right to know how we will
utilize the personal information you provide to us. Therefore, together with our
parent company, The First American Corporation, we have adopted this Privacy
Policy to govern the use and handling of your personal information.

Applicability

This Privacy Policy governs our use of the information which you provide to us.
It does not govern the manner in which we may use information we have obtained
from any other source, such as information obtained from a public record or from
another person or entity. First American has also adopted broader guidelines
that govern our use of personal information regardless of its source. First
American calls these guidelines its Fair Information Values, a copy of which can
be found on our website at www.firstam.com.

Types of Information

Depending upon which of our services you are utilizing, the types of nonpublic
personal information that we may collect include:

 

•   Information we receive from you on applications, forms and in other
communications to us, whether in writing, in person, by telephone or any other
means;

 

•   Information about your transactions with us, our affiliated companies, or
others; and

 

•   Information we receive from a consumer reporting agency.

Use of Information

We request information from you for our own legitimate business purposes and not
for the benefit of any nonaffiliated party. Therefore, we will not release your
information to nonaffiliated parties except: (1) as necessary for us to provide
the product or service you have requested of us; or (2) as permitted by law. We
may, however, store such information indefinitely, including the period after
which any customer relationship has ceased. Such information may be used for any
internal purpose, such as quality control efforts or customer analysis. We may
also provide all of the types of nonpublic personal information listed above to
one or more of our affiliated companies. Such affiliated companies include
financial service providers, such as title insurers, property and casualty
insurers, and trust and investment advisory companies, or companies involved in
real estate services, such as appraisal companies, home warranty companies, and
escrow companies. Furthermore, we may also provide all the information we
collect, as described above, to companies that perform marketing services on our
behalf, on behalf of our affiliated companies, or to other financial
institutions with whom we or our affiliated companies have joint marketing
agreements.

Former Customers

Even if you are no longer our customer, our Privacy Policy will continue to
apply to you.

Confidentiality and Security

We will use our best efforts to ensure that no unauthorized parties have access
to any of your information. We restrict access to nonpublic personal information
about you to those individuals and entities who need to know that information to
provide products or services to you, We will use our best efforts to train and
oversee our employees and agents to ensure that your information will be handled
responsibly and in accordance with this Privacy Policy and First American’s Fair
Information Values. We currently maintain physical, electronic, and procedural
safeguards that comply with federal regulations to guard your nonpublic personal
information.

First American Title Insurance Company

Exhibit L, Page 20



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 21

EXHIBIT A

LIST OF PRINTED EXCEPTIONS AND EXCLUSIONS (BY POLICY TYPE)

1. CALIFORNIA LAND TITLE ASSOCIATION STANDARD COVERAGE POLICY - 1990

SCHEDULE B

EXCEPTIONS FROM COVERAGE

This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of:

 

1. Taxes or assessments which are not shown as existing liens by the records of
any taxing authority that levies taxes or assessments on real property or by the
public records. Proceedings by a public agency which may result in taxes or
assessments, or notice of such proceedings, whether or not shown by the records
of such agency or by the public records.

 

2. Any facts, rights, interests, or claims which are not shown by the public
records but which could be ascertained by an inspection of the land or which may
be asserted by persons in possession thereof.

 

3. Easements, liens or encumbrances, or claims thereof, which are not shown by
the public records.

 

4. Discrepancies, conflicts in boundary lines, shortage in area, encroachments,
or any other facts which a correct survey would disclose, and which are not
shown by the public records.

 

5. (a) Unpatented mining claims; (b) reservations or exceptions in patents or in
Acts authorizing the issuance thereof; (c) water rights, claims or title to
water, whether or not the matters excepted under (a), (b), or (c) are shown by
the public records.

EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys’ fees or expenses
which arise by reason of:

 

1. (a) Any law, ordinance or governmental regulation (including but not limited
to building and zoning laws, ordinances, or regulations) restricting,
regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of
the land; (ii) the character, dimensions or location of any improvement now or
hereafter erected on the land; (iii) a separation in ownership or a change in
the dimensions or area of the land or any parcel of which the land is or was a
part; or (iv) environmental protection, or the effect of any violation of these
laws, ordinances or governmental regulations, except to the extent that a notice
of the enforcement thereof or a notice of a defect, lien or encumbrance
resulting from a violation or alleged violation affecting the land has been
recorded in the public records at Date of Policy.

(b) Any governmental police power not excluded by (a) above, except to the
extent that a notice of the exercise thereof or a notice of a defect lien or
encumbrance resulting from a violation or alleged violation affecting the land
has been recorded in the public records at Date of Policy.

 

2. Rights of eminent domain unless notice of the exercise thereof has been
recorded in the public records at Date of Policy, but not excluding from
coverage any taking which has occurred prior to Date of Policy which would be
binding on the rights of a purchaser for value without knowledge.

 

3. Defects, liens, encumbrances, adverse claims or other matters:

(a) whether or not recorded in the public records at Date of Policy, but
created, suffered, assumed or agreed to by the insured claimant;

(b) not known to the Company, not recorded in the public records at Date of
Policy, but known to the insured claimant and not disclosed in writing to the
Company by the insured claimant prior to the date the insured claimant became an
insured under this policy;

(c) resulting in no loss or damage to the insured claimant;

(d) attaching or created subsequent to Date of Policy; or

(e) resulting in loss or damage which would not have been sustained if the
insured claimant had paid value for the insured mortgage or for the estate or
interest insured by this policy.

 

4. Unenforceability of the lien of the insured mortgage because of the inability
or failure of the insured at Date of Policy, or the inability or failure of any
subsequent owner of the indebtedness, to comply with applicable “doing business”
laws of the state in which the land is situated.

 

5. Invalidity or Unenforceability of the lien of the insured mortgage, or claim
thereof, which arises out of the transaction evidenced by the insured mortgage
and is based upon usury or any consumer credit protection or truth in lending
law.

 

6. Any claim, which arises out of the transaction vesting in the insured the
estate or interest insured by their policy or the transaction creating the
interest of the insured lender, by reason of the operation of federal
bankruptcy, state insolvency or similar creditors’ rights laws.

2. AMERICAN LAND TITLE ASSOCIATION OWNER’S POLICY FORM B -1970

SCHEDULE OF EXCLUSIONS FROM COVERAGE

 

1. Any law, ordinance or governmental regulation (including but not limited to
building and zoning ordinances) restricting or regulating or prohibiting the
occupancy, use or enjoyment of the land, or regulating the character, dimensions
or location of any improvement now or hereafter erected on the land, or
prohibiting a separation in ownership or a reduction in the dimensions of area
of the land, or the effect of any violation of any such law, ordinance or
governmental regulation.

 

2. Rights of eminent domain or governmental rights of police power unless notice
of the exercise of such rights appears in the public records at Date of Policy.

 

3. Defects, liens, encumbrances, adverse claims, or other matters (a) created,
suffered, assumed or agreed to by the insured claimant; (b) not known to the
Company and not shown by the public records but known to the insured claimant
either at Date of Policy or at the date such claimant acquired an estate or
interest insured by this policy and not disclosed in writing by the insured
claimant to the Company prior to the date such insured claimant became an
insured hereunder; (c) resulting in no loss or damage to the insured claimant;
(d) attaching or created subsequent to Date of Policy; or (e) resulting in loss
or damage which would not have been sustained if the insured claimant had paid
value for the estate or interest insured by this policy.

First American Title Insurance Company

Exhibit L, Page 21



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 22

3. AMERICAN LAND TITLE ASSOCIATION OWNER’S POLICY FORM B - 1970

WITH REGIONAL EXCEPTIONS

When the American Land Title Association policy is used as a Standard Coverage
Policy and not as an Extended Coverage Policy the exclusions set forth in
paragraph 2 above are used and the following exceptions to coverage appear in
the policy.

SCHEDULE B

This policy does not insure against loss or damage by reason of the matters
shown in parts one and two following:

Part One

 

1. Taxes or assessments which are not shown as existing liens by the records of
any taxing authority that levies taxes or assessments on real property or by the
public records.

 

2. Any facts, rights, interests, or claims which are not shown by the public
records but which could be ascertained by an inspection of said land or by
making inquiry of persons in possession thereof.

 

3. Easements, claims of easement or encumbrances which are not shown by the
public records.

 

4. Discrepancies, conflicts in boundary lines, shortage in area, encroachments,
or any other facts which a correct survey would disclose, and which are not
shown by public records.

 

5. Unpatented mining claims; reservations or exceptions in patents or in Acts
authorizing the issuance thereof; water rights, claims or title to water.

 

6. Any lien, or right to a lien, for services, labor or material heretofore or
hereafter furnished, imposed by law and not shown by the public records.

4. AMERICAN LAND TITLE ASSOCIATION LOAN POLICY - 1970

WITH A.L.T.A. ENDORSEMENT FORM 1 COVERAGE

SCHEDULE OF EXCLUSIONS FROM COVERAGE

 

1. Any law, ordinance or governmental regulation (including but not limited to
building and zoning ordinances) restricting or regulating or prohibiting the
occupancy, use or enjoyment of the land, or regulating the character, dimensions
or location of any improvement now or hereafter erected on the land, or
prohibiting a separation in ownership or a reduction in the dimensions or area
of the land, or the effect of any violation of any such law ordinance or
governmental regulation.

 

2. Rights of eminent domain or governmental rights of police power unless notice
of the exercise of such rights appears in the public records at Date of Policy.

 

3. Defects, liens, encumbrances, adverse claims, or other matters (a) created,
suffered, assumed or agreed to by the insured claimant, (b) not known to the
Company and not shown by the public records but known to the insured claimant
either at Date of Policy or at the date such claimant acquired an estate or
interest insured by this policy or acquired the insured mortgage and not
disclosed in writing by the insured claimant to the Company prior to the date
such insured claimant became an insured hereunder, (c) resulting in no loss or
damage to the insured claimant; (d) attaching or created subsequent to Date of
Policy (except to the extent insurance is afforded herein as to any statutory
lien for labor or material or to the extent insurance is afforded herein as to
assessments for street improvements under construction or completed at Date of
Policy).

 

4. Unenforceability of the lien of the insured mortgage because of failure of
the insured at Date of Policy or of any subsequent owner of the indebtedness to
comply with applicable ‘doing business” laws of the state in which the land is
situated.

5. AMERICAN LAND TITLE ASSOCIATION LOAN POLICY - 1970

WITH REGIONAL EXCEPTIONS

When the American Land Title Association Lenders Policy is used as a Standard
Coverage Policy and not as an Extended Coverage Policy, the exclusions set forth
in paragraph 4 above are used and the following exceptions to coverage appear in
the policy.

SCHEDULE B

This policy does not insure against loss or damage by reason of the matters
shown in parts one and two following:

Part One

 

1. Taxes or assessments which are not shown as existing liens by the records of
any taxing authority that levies taxes or assessments on real property or by the
public records.

 

2. Any facts, rights, interests, or claims which are not shown by the public
records but which could be ascertained by an inspection of said land or by
making inquiry of persons in possession thereof.

 

3. Easements, claims of easement or encumbrances which are not shown by the
public records.

 

4. Discrepancies, conflicts in boundary lines, shortage in area, encroachments,
or any other facts which a correct survey would disclose, and which are not
shown by public records.

 

5. Unpatented mining claims; reservations or exceptions in patents or in Acts
authorizing the issuance thereof; water rights, claims or title to water.

 

6. Any lien, or right to a lien, for services, labor or material theretofore or
hereafter furnished, imposed by law and not shown by the public records.

First American Title Insurance Company

Exhibit L, Page 22



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 23

6. AMERICAN LAND TITLE ASSOCIATION LOAN POLICY - 1992

WITH A.LT.A. ENDORSEMENT FORM 1 COVERAGE

EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys’ fees or expenses
which arise by reason of:

 

1. (a) Any law, ordinance or governmental regulation (including but not limited
to building and zoning laws, ordinances, or regulations) restricting,
regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of
the land; (ii) the character, dimensions or location of any improvement now or
hereafter erected on me land; (iii) a separation in ownership or a change in the
dimensions or area of the land or any parcel of which the land is or was a part;
or (iv) environmental protection, or the effect of any violation of these laws,
ordinances or governmental regulations, except to the extent that a notice of
the enforcement thereof or a notice of a defect, lien or encumbrance resulting
from a violation or alleged violation affecting the land has been recorded in
the public records, at Date of Policy;

(b) Any governmental police power not excluded by (a) above, except to me extent
that a notice of me exercise thereof or a notice of a defect, lien or
encumbrance resulting from a violation or alleged violation affecting the land
has been recorded in the public records at Date of Policy.

 

2. Rights of eminent domain unless notice of the exercise thereof has been
recorded in the public records at Date of Policy, but not excluding from
coverage any taking which has occurred prior to Date of Policy which would be
binding on the rights of a purchaser for value without knowledge.

 

3. Defects, liens, encumbrances, adverse claims, or other matters:

(a) whether or not recorded in the public records at Date of Policy, but
created, suffered, assumed or agreed to by the insured claimant;

(b) not known to the Company, not recorded in the public records at Date of
Policy, but known to the insured claimant and not disclosed in writing to the
Company by the insured claimant prior to the date the insured claimant became an
insured under this policy;

(c) resulting in no loss or damage to the insured claimant;

(d) attaching or created subsequent to Date of Policy (except to the extent that
this policy insures the priority of the lien of the insured mortgage over any
statutory lien for services, labor or material or the extent insurance is
afforded herein as to assessments for street improvements under construction or
completed at date of policy); or

(e) resulting in loss or damage which would not have been sustained if the
insured claimant had paid value for the insured mortgage,

 

4. Unenforceability of the lien of the insured mortgage because of the inability
or failure of the insured at Date of Policy, or the inability or failure of any
subsequent owner of the indebtedness, to comply with the applicable “doing
business” laws of the state in which the land is situated.

 

5. Invalidity or unenforceability of the lien of the insured mortgage, or claim
thereof, which arises out of the transaction evidenced by the insured mortgage
and is based upon usury or any consumer credit protection or truth in lending
law.

 

6. Any statutory lien for services, labor or materials (or the claim of priority
of any statutory lien for services, labor or materials over the lien of the
insured mortgage) arising from an improvement or work related to the land which
is contracted for and commenced subsequent to Date of Policy and is not financed
in whole or in part by proceeds of the indebtedness secured by the insured
mortgage which at Date of Policy the insured has advanced or is obligated to
advance.

 

7. Any claim, which arises out of the transaction creating the interest of the
mortgagee insured by this policy, by reason of the operation of federal
bankruptcy, state insolvency, or similar creditors’ rights laws, that is based
on:

(i) the transaction creating the interest of the insured mortgagee being deemed
a fraudulent conveyance or fraudulent transfer; or

(ii) the subordination of the interest of the insured mortgagee as a result of
the application of the doctrine of equitable subordination; or

(iii) the transaction creating the interest of the insured mortgagee being
deemed a preferential transfer except where the preferential transfer results
from the failure:

(a) to timely record the instrument of transfer; or

(b) of such recordation to impart notice to a purchaser for value or a judgment
or lien creditor.

7. AMERICAN LAND TITLE ASSOCIATION LOAN POLICY - 1992

WITH REGIONAL EXCEPTIONS

When the American Land Title Association policy is used as a Standard Coverage
Policy and not as an Extended Coverage Policy the exclusions set forth in
paragraph 6 above are used and the following exceptions to coverage appear in
the policy.

SCHEDULE B

This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of:

 

1. Taxes or assessments which are not shown as existing liens by the records of
any taxing authority that levies taxes or assessments on real property or by the
public records.

 

2. Any facts, rights, interests, or claims which are not shown by the public
records but which could be ascertained by an inspection of said land or by
making inquiry of persons in possession thereof.

 

3. Easements, claims of easement or encumbrances which are not shown by the
public records.

 

4. Discrepancies, conflicts in boundary lines, shortage in area, encroachments,
or any other facts which a correct survey would disclose, and which are not
shown by public records.

 

5. Unpatented mining claims; reservations, or exceptions in patents or in Acts
authorizing the issuance thereof; water rights, claims or title to water.

 

6 Any lien, or right to a lien, for services, labor or material theretofore or
hereafter furnished, imposed by law and not shown by the public records.

8. AMERICAN LAND TITLE ASSOCIATION OWNER’S POLICY - 1992

EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys’ fees or expenses
which arise by reason of:

 

1. (a) Any law, ordinance or governmental regulation (including but not limited
to building and zoning laws, ordinances, or regulations) restricting,
regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of
the land; (ii) the character, dimensions or location of

First American Title Insurance Company

Exhibit L, Page 23



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 24

any improvement now or hereafter erected on me land; (iii) a separation in
ownership or a change in the dimensions or area of the land or any parcel of
which the land is or was a part; or (iv) environmental protection, or the effect
of any violation of these laws, ordinances or governmental regulations, except
to the extent that a notice of the enforcement thereof or a notice of a defect,
lien or encumbrance resulting from a violation or alleged violation affecting
the land has been recorded in the public records at Date of Policy. (b) Any
governmental police power not excluded by (a) above, except to the extent that a
notice of the exercise thereof or a notice of a defect, lien or encumbrance
resulting from a violation or alleged violation affecting the land has been
recorded in the public records at Date of Policy.

 

2. Rights of eminent domain unless notice of the exercise thereof has been
recorded in the public records at Date of Policy, but not excluding from
coverage any taking which has occurred prior to Date of Policy which would be
binding on the rights of a purchaser for value without knowledge.

 

3. Defects, liens, encumbrances, adverse claims, or other matters:

(a) created, suffered, assumed or agreed to by the insured claimant;

(b) not known to the Company, not recorded in the public records at Date of
Policy, but known to the insured claimant and not disclosed in writing to the
Company by the insured claimant prior to the date the insured claimant became an
insured under this policy;

(c) resulting in no loss or damage to the insured claimant;

(d) attaching or created subsequent to Date of Policy; or

(e) resulting in loss or damage which would not have been sustained if the
insured claimant had paid value for the estate or interest insured by this
policy.

 

4. Any claim, which arises out of the transaction vesting in the insured the
estate or interest insured by this policy, by reason of the operation of federal
bankruptcy, state insolvency, or similar creditors’ rights laws, that is based
on:

(i) the transaction creating the estate or interest insured by this policy being
deemed a fraudulent conveyance or fraudulent transfer; or

(ii) the transaction creating the estate or interest insured by this policy
being deemed a preferential transfer except where the preferential transfer
results from the failure:

(a) to timely record the instrument of transfer; or

(b) of such recordation to impart notice to a purchaser for value or a judgment
or lien creditor.

9. AMERICAN LAND TITLE ASSOCIATION OWNER’S POLICY - 1992

WITH REGIONAL EXCEPTIONS

When the American Land Title Association policy is used as a Standard Coverage
Policy and not as an Extended Coverage Policy the exclusions set forth in
paragraph 8 above are used and the following exceptions to coverage appear in
the policy.

SCHEDULE B

This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of:

Part One:

 

1. Taxes or assessments which are not shown as existing liens by the records of
any taxing authority that levies taxes or assessments on real property or by the
public records.

 

2. Any facts, rights, interests, or claims which are not shown by the public
records but which could be ascertained by an inspection of said land or by
making inquiry of persons in possession thereof.

 

3. Easements, claims of easement or encumbrances which are not shown by the
public records.

 

4. Discrepancies, conflicts in boundary lines, shortage in area, encroachments,
or any other facts which a correct survey would disclose, and which are not
shown by public records.

 

5. Unpatented mining claims; reservations or exceptions in patents or in Acts
authorizing the issuance thereof; water rights, claims or title to water.

 

6. Any lien, or right to a lien, for services, labor or material theretofore or
hereafter furnished, imposed by law and not shown by the public records.

10. AMERICAN LAND TITLE ASSOCIATION RESIDENTIAL

TITLE INSURANCE POLICY - 1987

EXCLUSIONS

In addition to the Exceptions in Schedule B, you are not insured against loss,
costs, attorneys’ fees and expenses resulting from:

 

1. Governmental police power, and the existence or violation of any law or
government regulation. This includes building and zoning ordinances and also
laws and regulations concerning:

 

   * land use    * land division    * improvements on the land    *
environmental protection

This exclusion does not apply to violations or the enforcement of these matters
which appear in the public records at Policy Date. This exclusion does not limit
the zoning coverage described in items 12 and 13 of Covered Title Risks.

 

2. The right to take the land by condemning it, unless:

* a notice of exercising the right appears in the public records on the Policy
Date

* the taking happened prior to the Policy Date and is binding on you if you
bought the land without knowing of the taking.

First American Title Insurance Company

Exhibit L, Page 24



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 25

 

3. Title Risks:

* that are created, allowed, or agreed to by you

* that are known to you, but not to us, on the Policy Date - unless they
appeared in the public records

* that result in no loss to you

* that first affect your title after the Policy Date - this does not limit the
labor and material lien coverage in Item 8 of Coyered Title Risks

 

4. Failure to pay value for your title.

 

5. Lack of a right:

* to any land outside the area specifically described and referred to in Item 3
of Schedule A, or

* in streets, alleys, or waterways that touch your land

This exclusion does not limit the access coverage in Item 5 of Covered Title
Risks.

11. EAGLE PROTECTION OWNER’S POLICY

CLTA HOMEOWNER’S POLICY OF TITLE INSURANCE - 1998

ALTA HOMEOWNER’S POLICY OF TITLE INSURANCE - 1998

Covered Risks 14 (Subdivision Law Violation). 15 (Building Permit). 16 (Zoning)
and 13 (Encroachment of boundary walls or fences) are subject to Deductible
Amounts and Maximum Dollar Limits of Liability

EXCLUSIONS

In addition to the Exceptions in Schedule B, you are not insured against loss,
costs, attorneys’ fees, and expenses resulting from:

 

1. Governmental police power, and the existence or violation of any law or
government regulation, This includes ordinances, laws and regulations
concerning:

 

   a. building    b. zoning    c. land use    d. improvements on the land    e.
land division    f. environmental protection

This exclusion does not apply to violations or the enforcement of these matters
if notice of the violation or enforcement appears in the Public Records at the
Policy Date.

This exclusion does not limit the coverage described in Covered Risk 14, 15, 16,
17 or 24.

 

2. The failure of Your existing structures, or any part of them, to be
constructed in accordance with applicable building codes. This Exclusion does
not apply to violations of building codes if notice of the violation appears in
the Public Records at the Policy Date,

 

3. The right to take the Land by condemning it, unless:

a. a notice of exercising the right appears in the Public Records at the Policy
Date; or

b. the taking happened before the Policy Date and is binding on You if You
bought the Land without Knowing of the taking.

 

4. Risks:

a. that are created, allowed, or agreed to by You, whether or not they appear in
the Public Records;

b. that are Known to You at the Policy Date, but not to Us, unless they appear
in the Public Records at the Policy Date;

c. that result in no loss, to You; or

d. that first occur after the Policy Date - this does not limit the coverage
described in Covered Risk 7, 8.d, 22, 23, 24 or 25.

 

5. Failure to pay value for Your Title.

 

6. Lack of a right:

a. to any Land outside the area specifically described and referred to in
paragraph 3 of Schedule A; and

b. in streets, alleys, or waterways that touch the Land.

This exclusion does not limit the coverage described in Covered Risk 11 or 18.

12. AMERICAN LAND TITLE ASSOCIATION LOAN POLICY - 1992 WITH A.L.T.A. ENDORSEMENT
FORM 1 COVERAGE WITH EAGLE PROTECTION ADDED

EXCLUSIONS FROM COVERAGE

The following matters are expressly excluded from the coverage of this policy
and the Company will not pay loss or damage, costs, attorneys’ fees or expenses
which arise by reason of:

 

1. (a) Any law, ordinance or governmental regulation (including but not limited
to building and zoning laws, ordinances, or regulations) restricting,
regulating, prohibiting or relating to (i) the occupancy, use, or enjoyment of
the Land; (ii) the character, dimensions or location of any improvement now or
hereafter erected on the Land; (iii) a separation in ownership or a change in
the dimensions or area of the Land or any parcel of which the Land is or was a
part; or (iv) environmental protection, or the effect of any violation of these
laws, ordinances or governmental regulations, except to the extent that a notice
of the enforcement thereof or a notice of a defect, lien or encumbrance
resulting from a violation or alleged violation affecting the Land has been
recorded in the Public Records at Date of Policy. This exclusion does not limit
the coverage provided under insuring provisions 14, 15, 16 and 24 of this
policy.

(b) Any governmental police power not excluded by (a) above, except to the
extent that a notice of the exercise thereof or a notice of a defect, lien or
encumbrance resulting from a violation or alleged violation affecting the land
has been recorded in the Public Records at Date of Policy. This exclusion does
not limit the coverage provided under insuring provisions 14, 15, 16 and 24 of
this policy.

 

2. Rights of eminent domain unless notice of the exercise thereof has been
recorded in the Public Records at Date of Policy, but not excluding from
coverage any taking which has occurred prior to Date of Policy which would be
binding on the rights of a purchaser for value without Knowledge.

First American Title Insurance Company

Exhibit L, Page 25



--------------------------------------------------------------------------------

Form No. 1068-2

ALTA Plain Language Commitment

  

Commitment No.: NCS-238230-DC72

    Page Number: 26

 

3. Defects, liens, encumbrances, adverse claims or other matters:

(a) created, suffered, assumed or agreed to by the Insured Claimant;

(b) not known to the Company, not recorded in the Public Records at Date of
Policy, but Known to the Insured Claimant and not disclosed in writing to the
Company by the Insured Claimant prior to the date the Insured Claimant became an
Insured under this policy;

(c) resulting in no loss or damage to the Insured Claimant;

(d) attaching or created subsequent to Date of Policy (this paragraph (d) does
not limit the coverage provided under insuring provisions 7, 8, 16, 17,19, 20,
21, 23, 24 and 25); or

(e) resulting in loss or damage which would not have been sustained if the
Insured Claimant had paid value for the Insured Mortgage.

 

4. Unenforceability of the lien of the Insured Mortgage because of the inability
or failure of the Insured at Date of Policy, or the inability or failure of any
subsequent owner of the indebtedness, to comply with applicable doing business
laws of the state in which the Land is situated.

 

5. Invalidity or unenforceability of the lien of the Insured Mortgage, or claim
thereof, which arises out of the transaction evidenced by the Insured Mortgage
and is based upon:

(a) usury, except as provided under insuring provision 10 of this policy; or

(b) any consumer credit protection or truth in lending law.

 

6. Taxes or assessments of any taxing or assessment authority which become a
lien on the Land subsequent to Date of Policy.

 

7. Any claim, which arises out of the transaction creating the interest of the
mortgagee insured by this policy, by reason of the operation of federal
bankruptcy, state insolvency, or similar creditors rights laws, that is based
on:

(a) the transaction creating the interest of the insured mortgagee being deemed
a fraudulent conveyance or fraudulent transfer; or

(b) the subordination of the interest of the insured mortgagee as a result of
the application of the doctrine of equitable subordination; or

(c) the transaction creating the interest of the insured mortgagee being deemed
a preferential transfer except where the preferential transfer results from the
failure:

(i) to timely record the instrument of transfer; or

(ii) of such recordation to impart notice to a purchaser for value or a judgment
or lien creditor.

 

8. Any claim of invalidity, unenforceability or lack of priority of the lien of
the Insured Mortgage as to advances or modifications made after the Insured has
Knowledge that the vestee shown in Schedule A is no longer the owner of the
estate or interest covered by this policy. This exclusion does not limit the
coverage provided under insuring provision 7.

 

9. Lack of priority of the lien of the Insured Mortgage as to each and every
advance made after Date of Policy, and all interest charged thereon, over liens,
encumbrances and other matters affecting title, the existence of which are Known
to the Insured at:

(a) The time of the advance; or

(b) The time a modification is made to the terms of the Insured Mortgage which
changes the rate of interest charged, if the rate of interest is greater as a
result of the modification than it would have been before the modification.

This exclusion does not limit the coverage provided under insuring provision 7.

SCHEDULE B

This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of:

 

1. Environmental protection liens provided for by the following existing
statutes, which liens will have priority over the lien of the Insured Mortgage
when they arise: NONE.

13. AMERICAN LAND TITLE ASSOCIATION LOAN POLICY - 1992

WITH EAGLE PROTECTION ADDED

WITH REGIONAL EXCEPTIONS

When the American Land Title Association loan policy with EAGLE Protection Added
is used as a Standard Coverage Policy and not as an Extended Coverage Policy the
exclusions set forth in paragraph 12 above are used and the following exceptions
to coverage appear in the policy.

SCHEDULE B

This policy does not insure against loss or damage (and the Company will not pay
costs, attorneys’ fees or expenses) which arise by reason of:

Part One:

 

1. Taxes or assessments which are not shown as existing liens by the records of
any taxing authority that levies taxes or assessments on real property or by the
public records.

 

2. Any facts, rights, interests, or claims which are not shown by the public
records but which could be ascertained by an inspection of said land or by
making inquiry of persons in possession thereof.

 

3. Easements, claims of easement or encumbrances which are not shown by the
public records.

 

4. Discrepancies, conflicts in boundary lines, shortage in area, encroachments,
or any other facts which a correct survey would disclose, and which are not
shown by public records.

 

5. Unpatented mining claims; reservations or exceptions in patents or in acts
authorizing the issuance thereof; water rights, claims or title to water.

 

6. Any lien, or right to a lien, for services, labor or material theretofore or
hereafter furnished, imposed by law and not shown by the public records.

Part Two:

 

1. Environmental protection liens provided for by the following existing
statutes, which liens will have priority over the lien of the Insured Mortgage
when they arise: NONE

First American Title Insurance Company

Exhibit L, Page 26



--------------------------------------------------------------------------------

Schedule 2.2(d)

Leases

1. Site License Agreement, dated as of May, 2002, by and between Residence Inn
By Marriott, Inc., as hotel manager for Marriott Residence Inn II Limited
Partnership, d/b/a Residence Inn Las Vegas Convention Center, as Licensor, and
Pacific Bell Wireless, LLC, d/b/a Cingular Wireless, as licensee.

2. [Cell On Wheels Agreement, undated, between Residence Inn By Marriott, Inc.,
as operator for AHM Res II Limited Partnership, d/b/a Residence Inn Las Vegas
Convention Center, as Licensor, and Southwestco Wireless LP, d/b/a Verizon
Wireless, as Licensee.] [COPY OF THIS LEASE THAT HAS BEEN PROVIDED TO PURCHASER
IS UNDATED AND UNSIGNED. PLEASE PROVIDE EXECUTED COPY OR CONFIRM THAT THIS LEASE
WAS NOT EXECUTED AND SHOULD BE DELETED FROM THIS SCHEDULE]

 

Schedule 2.2(d), Page 1



--------------------------------------------------------------------------------

Schedule 2.2(f)

Warranties

 

Schedule 2.2(f), Page 1



--------------------------------------------------------------------------------

Schedule 2.2(i)

Marks

 

Schedule 2.2(i), Page 1



--------------------------------------------------------------------------------

Schedule 6.1(d)

FF&E (leases and encumbrances)

 

Schedule 6.1(d), Page 1



--------------------------------------------------------------------------------

Schedule 6.1(e)

Contracts

 

Schedule 6.1(e), Page 1



--------------------------------------------------------------------------------

Schedule 6.1(g)

Notices of Violation

 

Schedule 6.1(g), Page 1



--------------------------------------------------------------------------------

Schedule 6.1(o)

Litigation

 

Schedule 6.1(o), Page 1



--------------------------------------------------------------------------------

Schedule 6.1(t)

Permits

 

Schedule 6.1(t), Page 1